Case 19-11689-JTD   Doc 372-2   Filed 10/16/19   Page 1 of 83




                      Exhibit B

                       Redline
                  Case 19-11689-JTD       Doc 372-2      Filed 10/16/19      Page 2 of 83




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE


In re                                                 Chapter 11

THG Holdings LLC, et al.,                             Case No. 19-11689 (JTD)

                          Debtors.1                   Jointly Administered



            COMBINED DISCLOSURE STATEMENT AND JOINT CHAPTER 11
           PLAN OF LIQUIDATION PROPOSED BY THE DEBTORS, DIP AGENT
              AND OFFICIAL COMMITTEE OF UNSECURED CREDITORS

                                               MORRIS, NICHOLS, ARSHT & TUNNELL LLP
                                               Derek C. Abbott (No. 3376)
                                               Curtis S. Miller (No. 4583)
                                               Daniel B. Butz (No. 4227)
                                               Tamara K. Mann (No. 5643)
                                               Matthew O. Talmo (No. 6333)
                                               Paige N. Topper (No. 6470)
                                               1201 N. Market Street, 16th Floor
                                               P.O. Box 1347
                                               Wilmington, Delaware 19899-1347
                                               Telephone: (302) 658-9200
                                               Facsimile: (302) 658-3989
                                               dabbott@mnat.com
                                               cmiller@mnat.com
                                               dbutz@mnat.com
                                               tmann@mnat.com
                                               mtalmo@mnat.com
                                               ptopper@mnat.com
                                               Counsel to the Debtors and Debtors in Possession

                                         October 11,16, 2019




1
      The Debtors in these cases, along with the last four digits of each Debtors’ federal EIN, are as
    follows: THG Holdings LLC (8292); True Health Group LLC (9158); True Health Clinical LLC
    (5272); True Health Diagnostics LLC (9452); True Health IP LLC (5427); Outreach Management
    Solutions LLC d/b/a True Health Outreach (9424); Health Core Financial LLC d/b/a True Health
    Financial (6614). The Debtors’ mailing address is 3803 Parkwood Blvd, Suite 400, Frisco, Texas
    75034.


13107825.1613107825.20
           Case 19-11689-JTD         Doc 372-2      Filed 10/16/19   Page 3 of 83




                                  TABLE OF CONTENTS
                                                                                    Page

DISCLAIMER                                                                             1

INTRODUCTION                                                                           2

ARTICLE I        DEFINED TERMS AND RULES OF INTERPRETATION                             3

ARTICLE II       CLASSIFICATION OF CLAIMS AND INTERESTS AND
                 ESTIMATED RECOVERIES                                                  3

     2.1      General Rules of Classification                                         20

     2.2      Unimpaired Class of Claims                                              22

     2.3      Impaired Classes of Claims                                              22

     2.4      Impaired Class of Equity Interests                                      23

ARTICLE III      BACKGROUND AND DISCLOSURES                                           23

     3.1      General Background                                                      23

     3.2      Events Leading to Chapter 11                                            26

     3.3      The Chapter 11 Cases                                                    26

ARTICLE IV       CONFIRMATION AND VOTING PROCEDURES                                   31

     4.1      Confirmation Procedure                                                  31

     4.2      Procedure for Objections                                                32

     4.3      Requirements for Confirmation                                           32

     4.4      Classification of Claims and Interests                                  32

     4.5      Impaired Claims or Interests                                            34

     4.6      Confirmation Without Necessary Acceptances; Cramdown                    34

     4.7      Feasibility                                                             35

     4.8      Best Interests Test and Liquidation Analysis                            35

     4.9      Acceptance of the Plan                                                  37




                                                i
           Case 19-11689-JTD         Doc 372-2     Filed 10/16/19   Page 4 of 83




ARTICLE V       CERTAIN RISK FACTORS TO BE CONSIDERED PRIOR
                TO VOTING                                                          37

     5.1     The Plan May Not Be Accepted                                          37

     5.2     The Plan May Not Be Confirmed                                         37

     5.3     Distributions to Holders of Allowed Claims under the Plan May Be
             Inconsistent with Projections                                         38

     5.4     Objections to Classification of Claims                                38

     5.5     Failure to Consummate the Plan                                        39

     5.6     Allowance of Claims May Substantially Dilute the Recovery to
             Holders of Claims under the Plan                                      39

     5.7     Plan Releases May Not Be Approved                                     39

     5.8     Certain Tax Considerations                                            39

ARTICLE VI      TREATMENT OF UNCLASSIFIED CLAIMS                                   40

     6.1     DIP Facility Claims                                                   40

     6.2     Administrative Claims                                                 40

     6.3     Fee Claims                                                            41

     6.4     Tax Claims                                                            41

ARTICLE VII     TREATMENT OF CLASSIFIED CLAIMS AND INTERESTS                       42

     7.1     Class 1: Other Priority Claims                                        42

     7.2     Class 2: Other Secured Claims                                         42

     7.3     Class 3: Prepetition Senior Obligation Claim                          42

     7.4     Class 4: Second Lien Claim                                            42

     7.5     Class 5: General Unsecured Claims                                     43

     7.6     Class 6: Subordinated Claims                                          43

     7.7     Class 7: Equity Interests                                             43

     7.8     Reservation of Rights Regarding Claims and Interests                  43



                                              ii
            Case 19-11689-JTD         Doc 372-2      Filed 10/16/19   Page 5 of 83




ARTICLE VIII ACCEPTANCE OR REJECTION OF THE PLAN                                     43

     8.1     Class Entitled to Vote                                                  43

     8.2     Acceptance by Impaired Classes of Claims or Interests                   43

     8.3     Presumed Acceptance by Unimpaired Classes                               44

     8.4     Presumed Rejections by Impaired Classes                                 44

     8.5     Confirmation Pursuant to Section 1129(b) of the Bankruptcy Code         44

     8.6     Controversy Concerning Impairment                                       44

     8.7     Elimination of Vacant Classes                                           44

ARTICLE IX      MEANS OF IMPLEMENTING THE PLAN                                       44

     9.1     Corporate Action                                                        44

     9.2     Reserves                                                                46

     9.3     Liquidating Trust                                                       48

     9.4     Liquidating Trustee                                                     49

     9.5     Fees and Expenses                                                       53

     9.6     Liquidating Trustee as Estate Representative and Successor              53

     9.7     Investment Powers                                                       53

     9.8     Distributions                                                           54

     9.9     Vesting of Assets                                                       54

     9.10    Tax Treatment of Holders of Liquidating Trust Interests                 54

     9.11    Nature of Liquidating Trust Interests                                   55

     9.12    Treatment of Reserves                                                   55

     9.13    No Revesting of Assets                                                  55

     9.14    Creditors’ Committee                                                    55

     9.15    Release of Liens                                                        55

     9.16    Exemption from Certain Transfer Taxes                                   56


                                              iii
            Case 19-11689-JTD         Doc 372-2       Filed 10/16/19   Page 6 of 83




     9.17    Preservation of Litigation Assets                                        56

     9.18    Setoffs                                                                  56

     9.19    Withdrawal of Plan                                                       57

     9.20    D&O Claims                                                               57

     9.21    Insurance Preservation                                                   57

     9.22    Assignment of Creditor Causes of Action                                  58

ARTICLE X       EFFECT OF PLAN ON CLAIMS AND INTERESTS                                58

     10.1    Binding Effect                                                           58

     10.2    Compromise and Settlement                                                58

     10.3    No Discharge of the Debtors                                              59

     10.4    Injunction                                                               59

     10.5    Exculpation                                                              60

     10.6    Releases by the Debtors                                                  60

     10.7    Extinguishment of Intercompany Claims                                    61

     10.8    Extinguishment of Preferential Transfer Claims                           61

     10.9    Indemnification Obligations                                              61

     10.10 Terms of Injunctions or Stays                                              61

ARTICLE XI      EXECUTORY CONTRACTS AND UNEXPIRED LEASES                              61

     11.1    Rejection of Executory Contracts and Unexpired Leases                    61

     11.2    Supplemental Bar Date for Rejection Damages                              62

ARTICLE XII     DISTRIBUTIONS                                                         62

     12.1    Distributions for Claims Allowed as of the Effective Date                62

     12.2    No Distributions on Disputed Claims                                      62

     12.3    Distributions on Claims Allowed After the Effective Date                 62

     12.4    Objections to and Estimation of Claims                                   63


                                                 iv
            Case 19-11689-JTD        Doc 372-2    Filed 10/16/19   Page 7 of 83




     12.5    Delivery of Distributions and Undeliverable or Unclaimed
             Distributions                                                        64

     12.6    Interest on Claims                                                   65

     12.7    Withholding and Reporting Requirements                               65

     12.8    Miscellaneous Distribution Provisions                                65

     12.9    De Minimis Distribution Provisions                                   66

     12.10 Distribution Record Date                                               66

ARTICLE XIII CONFIRMATION AND CONSUMMATION OF THE PLAN                            66

     13.1    Conditions to Confirmation                                           66

     13.2    Conditions to Effective Date                                         67

     13.3    Consequence of Non-Occurrence of Effective Date                      67

ARTICLE XIV ADMINISTRATIVE PROVISIONS                                             67

     14.1    Retention of Jurisdiction                                            68

     14.2    Amendments                                                           70

     14.3    Successors and Assigns                                               70

     14.4    Governing Law                                                        70

     14.5    Corporate Action                                                     71

     14.6    Effectuating Documents and Further Transactions                      71

     14.7    Confirmation Order and Plan Control                                  71

     14.8    Rules of Construction                                                71

     14.9    Notices                                                              71

     14.10 No Admissions or Waiver                                                73




                                             v
         Case 19-11689-JTD   Doc 372-2   Filed 10/16/19   Page 8 of 83




                               DISCLAIMER

THIS COMBINED DISCLOSURE STATEMENT AND PLAN WAS COMPILED FROM
INFORMATION OBTAINED FROM NUMEROUS SOURCES BELIEVED TO BE
ACCURATE TO THE BEST OF THE DEBTORS’ KNOWLEDGE, INFORMATION AND
BELIEF. NO GOVERNMENTAL AUTHORITY HAS PASSED ON, CONFIRMED OR
DETERMINED THE ACCURACY OR ADEQUACY OF THE INFORMATION CONTAINED
HEREIN.

NOTHING STATED HEREIN SHALL BE (I) DEEMED OR CONSTRUED AS AN
ADMISSION OF ANY FACT OR LIABILITY BY ANY PARTY, (II) ADMISSIBLE IN ANY
PROCEEDING INVOLVING THE DEBTORS OR ANY OTHER PARTY, OR (III) DEEMED
CONCLUSIVE EVIDENCE OF THE TAX OR OTHER LEGAL EFFECTS OF THE
COMBINED DISCLOSURE STATEMENT AND PLAN ON THE DEBTORS OR HOLDERS
OF CLAIMS OR INTERESTS. CERTAIN STATEMENTS CONTAINED HEREIN, BY
NATURE, ARE FORWARD-LOOKING AND CONTAIN ESTIMATES AND
ASSUMPTIONS. THERE CAN BE NO ASSURANCE THAT SUCH STATEMENTS WILL
REFLECT ACTUAL OUTCOMES.

THE STATEMENTS CONTAINED HEREIN ARE MADE AS OF THE DATE HEREOF,
UNLESS ANOTHER TIME IS SPECIFIED. THE DELIVERY OF THIS COMBINED
DISCLOSURE STATEMENT AND PLAN SHALL NOT BE DEEMED OR CONSTRUED TO
CREATE ANY IMPLICATION THAT THE INFORMATION CONTAINED HEREIN IS
CORRECT AT ANY TIME AFTER THE DATE HEREOF. HOLDERS OF CLAIMS OR
INTERESTS SHOULD NOT CONSTRUE THE CONTENTS OF THIS COMBINED
DISCLOSURE STATEMENT AND PLAN AS PROVIDING ANY LEGAL, BUSINESS,
FINANCIAL OR TAX ADVICE. EACH SUCH HOLDER SHOULD CONSULT WITH ITS
OWN LEGAL, BUSINESS, FINANCIAL AND TAX ADVISORS AS TO ANY SUCH
MATTERS CONCERNING THE COMBINED DISCLOSURE STATEMENT AND PLAN
AND THE TRANSACTIONS CONTEMPLATED HEREBY.         THE STATEMENTS
CONTAINED HEREIN ARE MADE BY THE DEBTORS AND MAY NOT BE
ATTRIBUTED TO THE DIP AGENT OR THE CREDITORS’ COMMITTEE, UNLESS
EXPRESSLY STATED OTHERWISE.

THE PLAN CONTEMPLATES THE CONTINUING LIQUIDATION OF THE DEBTORS,
PAYMENTS TO CERTAIN CREDITORS AND THE ESTABLISHMENT OF A
LIQUIDATING TRUST GOVERNED BY THIS PLAN AND THE LIQUIDATING TRUST
AGREEMENT. THE LIQUIDATING TRUST AGREEMENT WILL SET FORTH THE
RIGHTS, POWERS, DUTIES AND RESPONSIBILITIES OF THE LIQUIDATING TRUSTEE
AND THE LIQUIDATING TRUST OVERSIGHT BOARD, AS SUPPLEMENTED BY THE
PROVISIONS OF THIS PLAN.

NO PARTY IS AUTHORIZED TO GIVE ANY INFORMATION WITH RESPECT TO THE
COMBINED DISCLOSURE STATEMENT AND PLAN OTHER THAN WHAT IS
CONTAINED IN THIS COMBINED DISCLOSURE STATEMENT AND PLAN. NO
REPRESENTATIONS CONCERNING THE DEBTORS, OR THE VALUE OF THEIR
PROPERTY HAVE BEEN AUTHORIZED BY THE DEBTORS OTHER THAN AS SET
            Case 19-11689-JTD         Doc 372-2     Filed 10/16/19     Page 9 of 83




FORTH IN THIS COMBINED DISCLOSURE STATEMENT AND PLAN. ANY
INFORMATION, REPRESENTATIONS OR INDUCEMENTS MADE TO OBTAIN AN
ACCEPTANCE OF THE COMBINED DISCLOSURE STATEMENT AND PLAN OTHER
THAN, OR INCONSISTENT WITH, THE INFORMATION CONTAINED HEREIN SHOULD
NOT BE RELIED UPON BY ANY HOLDER OF A CLAIM OR INTEREST. THIS
COMBINED DISCLOSURE STATEMENT AND PLAN HAS BEEN PREPARED IN
ACCORDANCE WITH SECTION 1125 OF THE BANKRUPTCY CODE, BANKRUPTCY
RULE 3016(b), AND LOCAL RULE 3017-2, AND NOT IN ACCORDANCE WITH
FEDERAL OR STATE SECURITIES LAWS OR OTHER NON-APPLICABLE
BANKRUPTCY LAWS. THIS COMBINED DISCLOSURE STATEMENT AND PLAN HAS
NOT BEEN APPROVED OR DISAPPROVED BY THE UNITED STATES SECURITIES
AND EXCHANGE COMMISSION (THE “SEC”), NOR HAS THE SEC PASSED UPON THE
ACCURACY OR ADEQUACY OF THE STATEMENTS CONTAINED HEREIN.

SEE ARTICLE V OF THIS COMBINED DISCLOSURE STATEMENT AND PLAN,
ENTITLED “CERTAIN RISK FACTORS TO BE CONSIDERED PRIOR TO VOTING,” FOR
A DISCUSSION OF CERTAIN CONSIDERATIONS IN CONNECTION WITH A DECISION
BY A HOLDER OF AN IMPAIRED CLAIM TO ACCEPT THE COMBINED DISCLOSURE
STATEMENT AND PLAN.

                                      INTRODUCTION

                THG Holdings LLC; True Health Group LLC; True Health Clinical LLC; True
Health Diagnostics LLC; True Health IP LLC; Outreach Management Solutions LLC d/b/a True
Health Outreach; and Health Core Financial LLC d/b/a True Health Financial, the debtors and
debtors in possession in these Chapter 11 Cases, hereby jointly propose the following combined
Disclosure Statement and Plan for the liquidation of the Debtors’ remaining assets and
distribution of the proceeds of the Estates’ assets to the Holders of Allowed Claims against the
Debtors as set forth herein. Each Debtor is a proponent of the Plan within the meaning of section
1129 of the Bankruptcy Code.

               This combined Disclosure Statement and Plan contains, among other things, a
discussion of the Debtors’ history, businesses, properties, operations, the Chapter 11 Cases, risk
factors, summary and analysis of this Plan, and certain other related matters.

ALL HOLDERS OF CLAIMS AGAINST THE DEBTORS ARE ENCOURAGED TO READ
THE COMBINED DISCLOSURE STATEMENT AND PLAN IN ITS ENTIRETY, AND TO
CONSULT WITH AN ATTORNEY, BEFORE VOTING TO ACCEPT OR REJECT THE
PLAN. SUBJECT TO CERTAIN RESTRICTIONS AND REQUIREMENTS SET FORTH IN
SECTION 1127 OF THE BANKRUPTCY CODE, BANKRUPTCY RULE 3019, AND IN THE
PLAN, THE DEBTORS RESERVE THE RIGHT TO ALTER, AMEND, MODIFY, REVOKE
OR WITHDRAW THE PLAN, OR ANY PART THEREOF, PRIOR TO ITS SUBSTANTIAL
CONSUMMATION.




                                                2
            Case 19-11689-JTD         Doc 372-2      Filed 10/16/19    Page 10 of 83




                                  ARTICLE I
                  DEFINED TERMS AND RULES OF INTERPRETATION

Defined Terms

                  1.1     “503(b)(9) Claims Bar Date” shall have the meaning ascribed to it in
section 3.3(f).

                 1.2     “Administrative Claim” shall mean an unsecured Claim, including a
Fee Claim and United States Trustee Fees, for payment of costs or expenses of administration
specified in sections 503(b) and 507(a)(1) of the Bankruptcy Code, including the actual,
necessary costs and expenses incurred after the Petition Date of preserving the Estates and
operating the business of the Debtors (such as wages, salaries, or commissions for services
rendered).

                 1.3     “Administrative Claims Estimate” shall mean a good faith estimate by
the Debtors of the Total Amount of Administrative, Tax and Other Priority Claims that may be
Allowed against the Debtors, unless by the applicable Bar Date, any of such claims are fixed, in
which case, the estimate shall include such fixed amount, subject to the Bankruptcy Court
ordering otherwise.

                  1.4     “Administrative and Priority Claims Reserve” shall mean the reserve
established by this Plan and maintained by the Liquidating Trustee pursuant to Article IX hereof
for purposes of satisfying Allowed Administrative Claims, Allowed Priority Tax Claims, and
Allowed Priority Non-Tax Claims. The Administrative and Priority Claims Reserve shall not
exceed [$XXX,000]$7,078,000 (i.e., the total amount of operating disbursements, estimated
503(b)(9) claims, KERP, Wind-down costs and US Trustee fees set forth in the budget
authorized by the DIP Order) less those amounts actually paid pursuant to the budget authorized
by the DIP Order.

                1.5       “Affiliate” shall mean “affiliate” as defined in section 101(2) of the
Bankruptcy Code.

                   1.6      “Allowed Claim” shall mean a Claim to the extent such Claim is: (a)
either (i) scheduled by the Debtors in their Schedules of Assets and Liabilities in a liquidated
amount and not listed as contingent, unliquidated, zero, undetermined or disputed; or (ii) asserted
in the Case by a proof of claim which has been timely filed, or deemed timely filed with the
Court pursuant to the Bankruptcy Code, the Bankruptcy Rules and/or any applicable orders of the
Court, or late filed with leave of Court; and (b) either (i) not objected to within the period fixed
by the Bankruptcy Code, the Bankruptcy Rules and/or applicable orders of the Court; or (ii) that
has otherwise been allowed by a Final Order or pursuant to this Plan. An Allowed Claim: (y)
includes a previously Disputed Claim to the extent such Disputed Claim becomes allowed when
the context so requires; and (z) shall be net of any valid setoff amount, which amount shall be
deemed to have been set off in accordance with the provisions of this Plan.

                 1.7    “Allowed _____________ Claim” shall mean an Allowed Claim in the
specified Class or an Allowed Claim for DIP Facility Claims, Administrative Claims, Tax

                                                 3
            Case 19-11689-JTD        Doc 372-2       Filed 10/16/19    Page 11 of 83




Claims, or Fee Claims, as applicable. For example, an Allowed General Unsecured Claim
against the Debtors is an Allowed Claim in Class 5.

                     1.8   “Amended Schedules Bar Date” shall have the meaning ascribed to it
in section 3.3(f).

                  1.9     “Assigning Creditor” shall mean a Holder of a Claim who owns one or
more Creditor Causes of Action and who (i) on its Ballot affirmatively elects to assign or transfer
such Creditor Causes of Action to the Liquidating Trust, and/or (ii) within sixty (60) days after
the Effective Date, or within such longer time period as may be approved by the Liquidating
Trustee, executes an assignment agreement, in form and substance satisfactory to the Liquidating
Trustee, assigning such Creditor Causes of Action to the Liquidating Trust.

                   1.10      “Ballot” shall mean the form approved by the Court and distributed to
Holders of Claims entitled to vote on this Plan on which is to be indicated an acceptance or
rejection of this Plan and the election described in Section 9.22 hereof.

                  1.11   “Bankruptcy Code” shall mean title 11 of the United States Code, 11
U.S.C. §§ 101 et seq., and as such title has been, or may be, amended from time to time, to the
extent that any such amendment is applicable to these Chapter 11 Cases.

                   1.12   “Bankruptcy Court” shall mean the United States Bankruptcy Court for
the District of Delaware.

                  1.13    “Bankruptcy Rules” shall mean the Federal Rules of Bankruptcy
Procedure, the Official Bankruptcy Forms or the Local Rules of the Bankruptcy Court, and as
each has been, or may be, amended from time to time, to the extent that any such amendment is
applicable to these Chapter 11 Cases.

                   1.14   “Bar Date” shall mean, with respect to any particular Claim, the
specific date set by the Bankruptcy Court as the last day for filing a proof of claim or a request
for allowance of an Administrative Claim or a proof of interest, against the Debtors in these
Chapter 11 Cases for that specific Claim or Interest.

                  1.15   “Bar Date Motion” shall mean Debtors’ Motion for Entry of an Order
(I) Establishing Certain Bar Dates for Filing Prepetition Claims and Administrative Expense
Claims, (II) Approving the From and Manner for Filing Proofs of Claim, (III) Approving the
Proposed Notice of Bar Dates and (IV) Granting Related Relief [D.I. 277].

                   1.16    “Bar Date Order” shall mean Order (I) Establishing Certain Bar Dates
for Filing Prepetition Claims and Administrative Expense Claims, (II) Approving the From and
Manner for Filing Proofs of Claim, (III) Approving the Proposed Notice of Bar Dates and (IV)
Granting Related Relief [D.I. 363].

                   1.17     “Business Day” shall mean any day, other than a Saturday, Sunday or
a legal holiday (as used in Bankruptcy Rule 9006(a)).



                                                 4
             Case 19-11689-JTD       Doc 372-2      Filed 10/16/19    Page 12 of 83




                  1.18     “Cash” shall mean legal tender of the United States of America or its
equivalents, including but not limited to bank deposits, checks, and other similar items.

                   1.19      “Causes of Action” shall mean any and all actions, suits, claims for
relief, causes of action, Chapter 5 Causes of Action, accounts, controversies, agreements,
promises, rights to legal remedies, rights to equitable remedies, rights to payment, and claims,
whether known or unknown, reduced to judgment, not reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed, secured, unsecured
and whether asserted or assertable directly or derivatively, in law, equity or otherwise, whether
arising prior to or after the Petition Date, and expressly including (a) any defenses or equitable
remedies necessary for the adjudication of such Causes of Action, and (b) the Medicare
Administrative Appeal.

                  1.20    “Chapter 5 Causes of Action” shall mean any and all actual or
potential claims and causes of action arising under Chapter 5 of the Bankruptcy Code, including
claims, rights and causes of action arising under Sections 544, 545, 547, 548, 549, 550, 551, and
553(b) of the Bankruptcy Code, including but not limited to, the recovery of preferences and
fraudulent transfers from any entity that received cash or any other interest in property from any
Debtor.

                1.21    “Chapter 11 Cases” shall mean these Chapter 11 Cases commenced by
the Debtors and jointly administered under case number 19-11689 (JTD) in the Bankruptcy
Court.

                   1.22     “Claim” shall mean a claim against any Debtor or Debtors, as such
term is defined in section 101(5) of the Bankruptcy Code.

                 1.23      “Claims Agent” shall mean the Debtors’ claims agent, Epiq Corporate
Restructuring, LLC.

                  1.24    “Claims Objection Deadline” shall mean the last day to file objections
to Claims, other than Administrative Claims or Fee Claims, and the last day for seeking to
subordinate Claims, which day shall be the later of: (a) with respect to the applicable Class of
Claims, one hundred eighty (180) days after the filing of a Notice of Availability of Funds for a
particular Class of Claims in the Chapter 11 Cases by the Liquidating Trustee; or (b) such other
date as the Court may order. The filing of a motion to extend the Claims Objection Deadline
shall automatically extend the Claims Objection Deadline until a Final Order is entered on such
motion; provided that any hearing on said motion is held on or before the date that is no more
than thirty (30) days after the Claims Objection Deadline. In the event that such motion to
extend the Claims Objection Deadline is denied, the Claims Objection Deadline shall be the later
of the current Claims Objection Deadline (as previously extended, if applicable) or thirty (30)
days after the Court’s entry of an order denying the motion to extend the Claims Objection
Deadline.

                    1.25   “Class” shall mean a group of Claims or Interests described in Article
III of this Plan.


                                                5
           Case 19-11689-JTD         Doc 372-2      Filed 10/16/19    Page 13 of 83




                  1.26   “CMS” shall mean the Centers for Medicare and Medicaid Services of
the United States Department of Health and Human Services.

                  1.27   “Confirmation Date” shall mean the date upon which the Bankruptcy
Court enters the Confirmation Order on the docket of the Chapter 11 Cases.

                1.28     “Confirmation Hearing” shall mean the first hearing held by the
Bankruptcy Court to consider confirmation of the Plan.

                  1.29    “Confirmation Order” shall mean the order of the Bankruptcy Court
confirming this Plan pursuant to, among others, section 1129 of the Bankruptcy Code.

                  1.30    “Court” shall mean the United States Bankruptcy Court for the District
of Delaware.

                   1.31    “Creditor Causes of Action” shall mean any Causes of Action which
may be asserted by or on behalf of a Holder of a Claim arising from or related to the Debtors or
their business practices, whether arising prior to or after the Petition Date. Notwithstanding the
foregoing and for the avoidance of doubt, Creditor Causes of Action shall not include any Cause
of Action that is property of the Debtors, or their Estates.

                  1.32    “Creditors’ Committee” shall mean the Official Committee of
Unsecured Creditors in the Case, as appointed by the United States Trustee and as may be
reconstituted from time to time.

                  1.33     “D&O” shall mean any current or former officer, director, or manager
of any of the Debtors, solely in his or her capacity as such.

                 1.34      “D&O Claim” shall mean the Claim of any D&O, but only to the
extent such Claim is for indemnification, contribution or reimbursement.

                 1.35  “Debtors” shall mean THG Holdings LLC; True Health Group LLC;
True Health Clinical LLC; True Health Diagnostics LLC; True Health IP LLC; Outreach
Management Solutions LLC d/b/a True Health Outreach; and Health Core Financial LLC d/b/a
True Health Financial.

                  1.36     “DIP Agent” shall mean Monroe Capital Management Advisors, LLC
in its capacity as administrative agent for the DIP Lenders (together with its permitted
sub-agents, delegates, attorneys-in-fact, successors and assigns).

                 1.37     “DIP Credit Agreement” shall mean that certain Secured Superpriority
Debtor-In-Possession Credit Agreement, dated as of September 11, 2019 (attached to the DIP
Order as Exhibit A thereto).

                  1.38     “DIP Facility” shall mean secured postpetition financing on a
superpriority basis pursuant to the terms and conditions of the DIP Order and the DIP Credit
Agreement.


                                                6
            Case 19-11689-JTD         Doc 372-2      Filed 10/16/19    Page 14 of 83




                  1.39    “DIP Facility Claim” shall mean a Claim on account of the DIP
Obligations of the Debtors under the DIP Facility.

                   1.40    “DIP Lenders” shall mean the various financial institutions from time
to time party to the DIP Facility as lenders.

                  1.41    “DIP Liens” shall have the meaning ascribed in the DIP Order.

                 1.42     “DIP Obligations” shall mean the DIP Facility and all obligations
owing and outstanding thereunder and under any other documents, agreements, and instruments
delivered pursuant thereto or executed or filed in connection therewith.

                   1.43   “DIP Order” shall mean Final Order (I) Authorizing the Debtors to (A)
Obtain Postpetition Financing Pursuant to 11 U.S.C. §§ 105, 361, 362, 364(c)(1), 364(c)(3),
364(d)(1), and 364(e) and (B) Use Cash Collateral Pursuant to 11 U.S.C. § 363, and (II)
Granting Adequate Protection Pursuant to 11 U.S.C. §§ 361, 362, 363, and 364 [ECF NoD.I.
233], entered on September 10, 2019 in the Case, as may be subsequently amended as provided
for therein or any subsequent order of the Bankruptcy Court.

                   1.44     “Disallowed” shall mean with respect to any Claim or Interest or
portion thereof, any Claim against or Interest in the Debtor which: (i) has been disallowed, in
whole or part, by a Final Order; (ii) has been withdrawn by agreement of the Holder thereof and
the Debtors or Liquidating Trustee in whole or in part; (iii) has been withdrawn, in whole or in
part, by the Holder thereof; (iv) if listed in the Schedules as zero or as Disputed, Contingent,
partially liquidated or unliquidated and in respect of which a proof of Claim or a proof of
Interest, as applicable, has not been timely Filed or deemed timely Filed pursuant to the Plan, the
Bankruptcy Code or any Final Order or other applicable law; (v) has been reclassified, expunged,
subordinated or estimated to the extent that such reclassification, expungement, subordination or
estimation results in a reduction in the Filed amount of any proof of Claim or proof of Interest;
(vi) is evidenced by a proof of Claim or a proof of Interest which has been Filed, or which has
been deemed to be Filed under applicable law or order of the Bankruptcy Court or which is
required to be Filed by order of the Bankruptcy Court but as to which such proof of Claim or
proof of Interest was not timely or properly Filed; (vii) is unenforceable to the extent provided in
section 502(b) of the Bankruptcy Code; and (viii) where the Holder of a Claim is a Person or
Entity from which property is recoverable under sections 542, 543, 550, or 553 of the Bankruptcy
Code or that is a transferee of a transfer avoidable under sections 522(f), 522(h), 544, 545, 547,
548, 549, or 724(a) of the Bankruptcy Code, unless such Person, Entity or transferee has paid the
amount, or turned over any such Property, for which such Person, Entity or transferee is liable
under section 522(i), 542, 543, 550, or 553 of the Bankruptcy Code. In each case a Disallowed
Claim or a Disallowed Interest is disallowed only to the extent of disallowance, withdrawal,
reclassification, expungement, subordination or estimation.

                 1.45    “Disclosure Statement” shall mean the disclosure statement, as
amended, supplemented or modified from time to time, that is embodied within this combined
Disclosure Statement and Plan and distributed in accordance with, among others, sections 1125,
1126(b) and 1145 of the Bankruptcy Code, Bankruptcy Rule 3018, Local Rule 3017-1 and other
applicable law.

                                                 7
            Case 19-11689-JTD        Doc 372-2       Filed 10/16/19    Page 15 of 83




                  1.46    “Disputed Claim” shall mean that portion (including, when
appropriate, the whole) of a Claim, if any, that is not an Allowed Claim. For the purposes of this
Plan, a Claim shall be considered a Disputed Claim in its entirety before the time that an
objection has been or may be filed if: (a) the amount or classification of the Claim specified in a
relevant proof of claim exceeds the amount or classification of any corresponding Claim
scheduled by the Debtors in their Schedules of Assets and Liabilities; (b) any corresponding
Claim scheduled by the Debtors has been scheduled as disputed, contingent or unliquidated; or
(c) no corresponding Claim has been scheduled by the Debtors in their Schedules of Assets and
Liabilities.

                  1.47    “Distribution” shall mean the distribution of Cash or other property, as
the case may be, in accordance with this Plan.

                  1.48   “Distribution Address” shall mean the address for a Holder set forth in
a proof of claim, as amended or supplemented. If no proof of claim is filed with respect to a
particular Claim, such defined term means the address for the Holder set forth in the Debtors’
Schedules of Assets and Liabilities.

                 1.49    “Distribution Date” shall mean the date determined by the Liquidating
Trustee when Distributions shall be made under the Plan.

                 1.50    “Distribution Record Date” shall mean the record date for purposes of
making Distributions under this Plan on account of Allowed Claims.

                   1.51    “Effective Date” shall mean the first date on which all of the
conditions of section 13.2 of the Plan have been satisfied or have been waived in writing.

                 1.52    “Entity” shall have the meaning ascribed to such term in section
101(15) of the Bankruptcy Code.

                1.53    “Estate” shall mean the estate of each Debtor created by section 541 of
the Bankruptcy Code upon the commencement of the Chapter 11 Cases on the Petition Date.

                  1.54    “Estimation Order” shall mean an order or orders of the Court
estimating for voting and/or distribution purposes (under Bankruptcy Code section 502(c)) the
amount of any Claim, or the aggregate (and if applicable, individual) Face Amount of Disputed
Claims in each relevant Class. The defined term Estimation Order includes the Confirmation
Order if the Confirmation Order grants the same relief that would have been granted in a separate
Estimation Order.

                  1.55    “Exculpated Parties” shall mean, collectively, (a) the D&Os; and (b)
the members of the Creditors’ Committee, solely in their capacity as such; and (c) the following
Professionals: (1) Morris, Nichols, Arsht & Tunnell LLP, (2) Perkins Coie LLP, (3) Greenberg
Traurig, LLP, (4) FTI Consulting, Inc., (5) Clifford A. Zucker, solely in his capacity as Chief
Restructuring Officer of the Debtors, (6) SSG Advisors, LLC, (7) Cooley LLP, (8) Elliott
Greenleaf, P.C., and (9) GlassRatner Advisory & Capital Group LLC.



                                                 8
            Case 19-11689-JTD         Doc 372-2       Filed 10/16/19     Page 16 of 83




                   1.56     “Executory Contract” shall mean a contract to which thea Debtor is a
party that is subject to assumption or rejection under section 365 of the Bankruptcy Code.

                   1.57    “Face Amount” shall mean (a) with respect to any Claim for which a
proof of claim is filed, an amount equal to: (i) the liquidated amount, if any, set forth therein, or
(ii) any other amount set forth in an Estimation Order, or (b) with respect to any Claim scheduled
in the relevant Debtor’s Schedules of Assets and Liabilities, but for which no proof of claim is
timely filed, the amount of the Claim scheduled as undisputed, noncontingent and liquidated.

                  1.58    “Fee Claim” shall mean a Claim for compensation or reimbursement
of expenses of a Professional pursuant to section 327, 328, 330, 331 or 503(b) of the Bankruptcy
Code in connection with the Case. “Fee Claim” does not include any Claim for compensation or
reimbursement of expenses related to services rendered after the Effective Date by the
Liquidating Trustee Professionals.

                  1.59     “Fee Claims Estimate” shall mean (i) with respect to each
Professional, the Professional’s good faith estimate of the amount of such Professional’s accrued
unpaid Fee Claims through the Effective Date, to be provided by each Professional in writing to
the Debtors, or to be prepared by the Debtors, or the Creditors’ Committee concerning their
respective Professionals, not less than 5 days prior to the commencement of the Confirmation
Hearing and (ii) with respect to all of the Professionals, collectively, the sum of all individual Fee
Claims Estimates. With respect to Professionals engaged by the Creditors’ Committee, the Fee
Claims Estimate will not exceed a total of $400,000 less amounts paid in accordance with the
Interim Compensation Procedures Order.

                  1.60    “Fee Claims Reserve” shall mean the reserve established by this Plan
and maintained by the Liquidating Trustee pursuant to Article IX hereof for purposes of
satisfying Allowed Fee Claims.            The Fee Claims Reserve shall not exceed
[$XXX,000]$6,360,000 (i.e., the total amount of professional and attorneys’ fees escrowed as set
forth in the budgets authorized by the DIP Order) less those amounts actually paid pursuant to
orders of the Bankruptcy Court.

                 1.61   “File,” “Filed,” or “Filing” shall mean, respectively, file, filed, or filing
with the Bankruptcy Court or its authorized designee in these Chapter 11 Cases.

                   1.62    “Final Order” shall mean an order or judgment of the Court, as entered
on the docket of the Court, that has not been reversed, stayed, modified, or amended, and as to
which (a) the time to appeal, seek review or rehearing or petition for certiorari has expired and no
timely filed appeal or petition for review, rehearing, remand or certiorari is pending, or (b) any
appeal taken or petition for certiorari filed has been resolved by the highest court to which the
order or judgment was appealed or from which certiorari was sought; provided, however, that the
possibility that a motion under Section 502(j) of the Bankruptcy Code, Rule 59 or Rule 60 of the
Federal Rules of Civil Procedure, or any analogous rule under the Bankruptcy Rules or other
rules governing procedure in cases before the Court, may be filed with respect to such order shall
not cause such order not to be a Final Order.



                                                  9
            Case 19-11689-JTD         Doc 372-2      Filed 10/16/19   Page 17 of 83




                    1.63    “First Administrative Claim Bar Date” shall have the meaning ascribed
to it in section 3.3(f).

                 1.64    “Final Administrative Claim Bar Date” means the date that is 30 days
after the Effective Date, which shall be the deadline for filing requests for payment of
Administrative Claims that arose after []October 18, 2019 through the Effective Date.

                 1.65     “First Day Declarations” shall mean the Declaration of Christian
Richards in Support of First Day Relief [Docket NoD.I. 4] and the Declaration of Clifford A.
Zucker in Support of First Day Relief [Docket NoD.I. 5].

                  1.66    “General Unsecured Claim” shall mean any Claim that is not (a) a DIP
Facility Claim; (b) an Administrative Claim,; (c) a Tax Claim,; (d) an Other Priority Claim; (e) a
Prepetition Senior Obligation Claim; (f) a Second Lien Claim; (g) an Other Secured Claim; or (h)
a Subordinated Claim.

                     1.67   “General Bar Date” shall have the meaning ascribed to it in section
3.3(f).

                  1.68    “Governmental Unit” shall have the meaning ascribed to such term in
section 101(27) of the Bankruptcy Code.

                     1.69   “Governmental Bar Date” shall have the meaning ascribed to it in
section 3.3(f).

                     1.70   “Holder” or “Holders” shall mean a Person or an Entity holding a
Claim or Interest.

                  1.71       “Impaired” shall mean, when used in reference to a Claim or Interest,
a Claim or Interest that is impaired within the meaning of section 1124 of the Bankruptcy Code.

                     1.72   “Impaired Class” shall mean a Class of Claims or Interests that is
Impaired.

                 1.73    “Insider” shall have the meaning ascribed to such term in section
101(31) of the Bankruptcy Code.

                  1.74     “Intercompany Claims” shall mean any Claim held by a Debtor against
another Debtor or any Interest held by a Debtor in another Debtor, including, without limitation:
(a) any account reflecting intercompany book entries by a Debtor with respect to another Debtor,
(b) any Claim not reflected in such book entries that is held by a Debtor against another Debtor,
and (c) any derivative Claim asserted by or on behalf of one Debtor against another Debtor.

                  1.75    “Intercreditor Agreement” shall mean that certain Intercreditor and
Subordination Agreement, dated as of May 18, 2018, as amended, restated, supplemented, or
otherwise modified from time to time, by and among certain of the Debtors (but not THG
Holdings LLC), Riverside Strategic Capital Fund I, L.P., on behalf of itself as a Subordinated
Creditor and as agent on behalf of the other Subordinated Creditors, the Subordinated Creditors

                                                10
            Case 19-11689-JTD         Doc 372-2      Filed 10/16/19    Page 18 of 83




party thereto and Monroe Capital Management Advisors, LLC, as administrative agent for the
Lenders (as defined in the Intercreditor Agreement).

                1.76    “Interest” shall mean an equity security, within the meaning of
Bankruptcy Code section 101(16), in the Debtors.

                 1.77    “Interim Approval and Procedures Order” shall mean that certain
[Order Approving the Disclosure Statement; Approving the Solicitation and Voting Procedures;
Scheduling the Plan Confirmation Process, and Granting Related Relief] [Docket No.      D.I.
370].

                  1.78      “Lien” shall mean: (a) a judicial lien as defined in Bankruptcy Code
section 101(36); (b) a lien as defined in Bankruptcy Code section 101(37); (c) a security interest
as defined in Bankruptcy Code section 101(51); (d) a statutory lien as defined in Bankruptcy
Code section 101(53); and (e) any other lien, interest, charge or encumbrance.

                  1.79    “Liquidating Trust” shall mean the grantor trust to be created on the
Effective Date for the benefit of the Liquidating Trust Beneficiaries.

                   1.80    “Liquidating Trust Agreement” shall mean the trust agreement, in form
and substance acceptable to the Debtors, the Required DIP Lenders, and the Creditors’
Committee, to be filed as part of the Plan Supplement, which will, among other things: (a)
establish and govern the Liquidating Trust; (b) set forth the respective powers, duties and
responsibilities of the Liquidating Trustee and the Liquidating Trust Oversight Board; and (c)
provide for Distribution of the Net Proceeds of the Liquidating Trust Assets to the Liquidating
Trust Beneficiaries in accordance with Article VIVII hereof.

                  1.81     “Liquidating Trust Assets” shall mean all property of the Estates as of
the Effective Date, including, without limitation, the Residual Assets and the Litigation Assets
and any other assets and property acquired by the Liquidating Trust on or after the Effective
Date; provided, however, Liquidating Trust Assets shall only include Cash to the extent
necessary to establish one or more Reserves to pay Allowed Claims as required by this Plan. The
vesting of the Litigation Assets and Residual Assets in the Liquidating Trust shall be free and
clear of all Liens, Claims and Interests; provided that the Liquidating Trust Assets shall be
subject to the DIP Liens if the DIP Facility Claim is not paid in full on the Effective Date.

                  1.82    “Liquidating Trust Beneficiaries” shall mean the Holders of Allowed
Class 3 Claims, Allowed Class 4 Claims, and Allowed Class 5 Claims each of which shall
receive Liquidating Trust Interests in accordance with this Plan.

                  1.83    “Liquidating Trust Distributions” shall mean Distributions of Cash or
other property pursuant to the Plan and Liquidating Trust Agreement as may be authorized from
time to time by the Liquidating Trustee under the supervision of the Liquidating Trust Oversight
Board.

                  1.84    “Liquidating Trust Interests” shall mean the beneficial interests in the
Liquidating Trust that shall entitle the holder thereof to receive Distributions of Cash pursuant to

                                                11
            Case 19-11689-JTD         Doc 372-2      Filed 10/16/19    Page 19 of 83




the Liquidating Trust Agreement, which interests shall be issued in three (3) series (i.e. Series A,
B and C) to Holders of Allowed Class 3 Claims, Class 4 Claims, and Class 5 Claims.

                  1.85   “Liquidating Trust Operating Reserve” shall mean the reserve
established under the Liquidating Trust and maintained by the Liquidating Trustee pursuant to
Article VIIX hereof for the purpose of satisfying the ongoing expenses of administering the
Liquidating Trust.

                   1.86     “Liquidating Trust Oversight Board” shall mean the board to be
created to oversee the activities of the Liquidating Trustee and to manage the affairs of the
Liquidating Trust. The Liquidating Trust Oversight Board shall consist of three (3) members,
one (1) of which shall be appointed initially by Monroe Capital, and may be replaced at any time
at the discretion of Monroe Capital, one (1) of which shall be appointed by Silver Point, and may
be replaced at any time at the discretion of Silver Point, and one (1) of which shall be appointed
initially by the Creditors’ Committee, and thereafter by the holders of Series C Liquidating Trust
Interests; provided, however, that in no event shall a Holder of a Claim or representative of a
Holder of a Claim be permitted to serve on the Liquidating Trust Oversight Board unless such
Holder is an Assigning Creditor.

                 1.87    “Liquidating Trustee” shall mean an individual, to be identified in the
Plan Supplement, who will be appointed as of the Effective Date, as the employee or fiduciary
responsible for managing the day-to-day affairs of the Liquidating Trust in accordance with the
Liquidating Trust Agreement and subject to the supervision and direction of the Liquidating
Trust Oversight Board.

                  1.88     “Liquidating Trustee Professionals” shall mean the agents, financial
advisors, attorneys, consultants, independent contractors, representatives, and other professionals
retained by the Liquidating Trustee (in their capacities as such) with the approval of the
Liquidating Trust Oversight Board.

                  1.89     “Litigation Assets” shall mean (a) all claims, rights, or other Causes of
Action of any kind belonging to the Estates, but not claims to recover amounts owed to the
Debtors by CMS, and (b) all Creditor Causes of Action with respect to which the Holder has
affirmatively elected on its Ballot to assign or transfer such claims and Causes of Action to the
Liquidating Trust, and/or within sixty (60) days after the Effective Date, or within such longer
time period set forth in an order of the Court, executes an assignment agreement, in form and
substance satisfactory to the Liquidating Trustee, assigning such claims and causes of action to
the Liquidating Trustee; provided, further, that Litigation Assets shall not include preferential
transfer claims that may be brought against any Entity that is not an Insider of the Debtors. For
the avoidance of doubt, Medicare Claims to recover amounts owed to one or more of the Debtors
by CMS shall be Residual Assets not Litigation Assets.

                 1.90    “Local Rules” shall mean the Local Rules of Bankruptcy Practice and
Procedure of the United States Bankruptcy Court for the District of Delaware.

               1.91    “Medicare Administrative Appeal” shall mean the administrative
appeal commenced by the Debtors to challenge CMS’s overpayment determination, pursuant to

                                                12
            Case 19-11689-JTD         Doc 372-2      Filed 10/16/19    Page 20 of 83




the Medicare Statute and Regulations, and any subsequent or related actions, including an appeal
to a federal court or those that involve or relate to the same facts.

                  1.92   “Medicare Claim” shall mean, all claims for payment on account of
services rendered pursuant to the Medicare Statute and Regulations.

                 1.93    “Medicare Statute and Regulations” shall mean 42 U.S.C. §
1395-1395lll and 42 C.F.R. Chapter IV, respectively.

                   1.94   “Monroe Capital” shall mean Monroe Capital Management Advisors,
LLC.

                    1.95    “Net Proceeds” shall mean the Cash consideration received from the
sale, transfer, or other disposition of the Liquidating Trust Assets, including, without limitation,
the liquidation or the conversion of such property to Cash, whether occurring prior to or from and
after the Effective Date, less the reasonable, necessary and customary expenses attributable to
such sale, transfer, or other disposition, including the costs of paying personal property or other
taxes accruing in connection with such sale, transfer or conversion or such property, brokerage
fees and commissions, collection costs, reasonable attorneys’ fees and expenses and any
applicable taxes or other claims of any governmental authority in connection with such property
and any escrows or accounts established to hold funds for purchase price adjustments,
indemnification claims, or other purposes in connection with such sale, transfer or collection, as
applicable.

                   1.96   “Notice of Availability of Funds” shall have the meaning ascribed to it
in section 12.4.

                   1.97    “Objection(s)” shall mean any objection, application, motion,
complaint or any other legal action seeking, in whole or in part, to disallow, determine, liquidate,
classify, reclassify, establish the priority of, expunge, subordinate or estimate any Claim
(including any objection or opposition to any request for allowance or payment of any
Administrative Claim).

                1.98    “Other Priority Claim” shall mean any Claim entitled to priority under
Bankruptcy Code section 507(a), but which is not a Tax Claim.

                   1.99   “Other Secured Claim” shall mean a Claim, other than a Prepetition
Senior Obligation Claim and a Second Lien Claim, that is: (a) secured by a valid and perfected
Lien on property in which an Estate has an interest, but only to the extent of the value of the
Holder’s interest in the applicable Estate’s interest in such property as determined pursuant to
section 506(a) of the Bankruptcy Code; or (b) subject to setoff under section 553 of the
Bankruptcy Code, but only to the extent of the amount subject to setoff, as determined pursuant
to section 553 of the Bankruptcy Code.

                   1.100 “Person” shall mean any individual, corporation, partnership,
association, indenture trustee, organization, joint stock company, joint venture, estate, trust,
governmental unit or any political subdivision thereof, the Creditors’ Committee, Holders of
Interests, Holders of Claims, current or former employees of the Debtors, or any other entity.
                                                13
            Case 19-11689-JTD         Doc 372-2      Filed 10/16/19    Page 21 of 83




                1.101 “Petition Date” shall mean July 30, 2019, the date that the Debtors
commenced their Chapter 11 Cases in the Bankruptcy Court.

                  1.102 “Plan” shall mean this joint plan of liquidation under chapter 11 of the
Bankruptcy Code, together with any amendments or modifications hereto as the Debtors may file
hereafter in accordance with the terms of this Plan (such amendments or modifications only
being effective upon compliance with section 14.2 of the Plan).

                    1.103 “Plan Consideration” shall mean, with respect to any Class of Claims
or Interests entitled to a Distribution under this Plan, Cash and/or Liquidating Trust Interests, as
applicable.

                  1.104 “Plan Documents” shall mean the documents, other than this Plan, to
be executed, delivered, assumed and/or performed in connection with the consummation of this
Plan, including, without limitation, the documents to be included in the Plan Supplement, and
any and all exhibits to the Plan and the Disclosure Statement.

                  1.105 “Plan Supplement” shall mean the supplemental appendix to this Plan,
filed with the Court not less than seven (7) calendar days prior to the Voting Deadline, which
contains, among other things, draft forms or signed copies, as the case may be, of the Liquidating
Trust Agreement, and any schedules, lists, or documents that supplement or clarify aspects of this
Plan and are identified as part of the Plan Supplement.

                  1.106 “Prepetition Collateral” shall mean the Prepetition Senior Collateral
and the Prepetition Second Lien Collateral.

                  1.107   “Prepetition Credit Facilities” shall mean the Revolver and the Term
Loan together.

                 1.108 “Prepetition First Lien Credit Agreement” shall mean that certain
Credit Agreement dated as of January 26, 2017 (as amended, restated, supplemented, and
otherwise modified from time to time).

                  1.109 “Prepetition First Lien Administrative Agent” shall mean Monroe
Capital Management Advisors, LLC, as administrative agent of the Prepetition First Lien Credit
Agreement (together with its permitted sub-agents, delegates, attorneys-in-fact, successors and
assigns, including Monroe Capital LLC.

                 1.110 “Prepetition Liens” shall mean the Prepetition Senior Liens and the
Prepetition Second Liens.

                  1.111 “Prepetition Second Liens” shall mean the second priority liens upon
and subordinated security interests in substantially all of the Debtors’ property and assets as
security for the Debtors’ repayment obligations under the Prepetition Second Lien Promissory
Note.




                                                14
            Case 19-11689-JTD         Doc 372-2       Filed 10/16/19     Page 22 of 83




                   1.112 “Prepetition Second Lien Administrative Agent” shall mean Riverside
Strategic Capital Funds I, L.P., as agent for the Prepetition Second Lien Promissory Note
(together with its permitted sub-agents, delegates, attorneys-in-fact, and successors and assigns).

                  1.113 “Prepetition Second Lien Collateral” shall mean the Debtors’ property
and assets securing the Prepetition Second Liens.

                 1.114 “Prepetition Second Lien Lenders” shall mean the lenders party to the
Prepetition Second Lien Promissory Note.

                    1.115 “Prepetition Second Lien Obligation” shall mean all of the Obligations
(as such term is defined in the Prepetition Second Lien Promissory Note), as of the Petition Date,
owing by each respective Debtor (as borrower or guarantor) to Riverside Strategic Capital Funds
I, L.P. as agent for certain holders of the Prepetition Second Lien Promissory Note.

                 1.116 “Prepetition Second Lien Parties” shall mean the lenders party to the
Prepetition Second Lien Promissory Note.

                   1.117 “Prepetition Second Lien Promissory Note” shall mean that certain
Second Lien Promissory Note, dated May 18, 2018, by and among certain of the Debtors from
time to time party thereto in favor of the Prepetition Second Lien Administrative Agent and the
holders thereof, in the original principal amount of $14,081,469.66, as amended and restated by
that certain Amended and Restated Second Lien Promissory Note, dated as of November 21,
2018, in the amount of $18,800,000.

                 1.118 “Prepetition Secured Parties” shall mean the Prepetition First Lien
Agent and the various financial institutions from time to time party to the Prepetition First Lien
Credit Agreement.

                  1.119 “Prepetition Senior Collateral” shall mean the Debtors’ property and
assets securing the Prepetition Senior Liens.

                   1.120 “Prepetition Senior Liens” shall mean the first priority liens upon and
senior security interests in substantially all of the Debtors’ property and assets as security for the
Debtors’ repayment obligations under the Prepetition First Lien Credit Agreement.

                  1.121 “Prepetition Senior Lien Obligation Claim” shall mean a Claim on
account of the Prepetition Senior Obligations and the Prepetition Senior Loan Documents.

                 1.122 “Prepetition Senior Loan Documents” shall mean that certain Credit
Agreement, dated as of January 26, 2017 (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time prior to the date hereof), by and among
the Debtors party thereto, the various financial institutions from time to time party thereto, as
lenders, and Monroe Capital Management Advisors, LLC, as administrative agent, and the other
“Loan Documents” as defined therein.

                  1.123 “Prepetition Senior Obligations” shall mean all of the Obligations (as
such term is defined in the Prepetition Senior Loan Documents), as of the Petition Date, owed by

                                                 15
            Case 19-11689-JTD         Doc 372-2      Filed 10/16/19    Page 23 of 83




each respective Debtor to Monroe Capital Management Advisors, LLC, as administrative agent
for certain lenders under the Prepetition Senior Loan Documents.

                  1.124 “Professional” or collectively “Professionals,” shall mean any
professional Person or Entity employed in this Case by Court order pursuant to Bankruptcy Code
sections 327, 328, 363, or 1103 or otherwise.

                   1.125 “Purchaser” shall mean Cleveland Heartlab, Inc. as “Purchaser” under
that certain Asset Purchase Agreement, dated September 18, 2019.

                  1.126 “Ratable Share” shall mean a number (expressed as a percentage)
equal to the proportion that an Allowed Claim in a particular Class bears to the aggregate amount
of Allowed Claims plus Disputed Claims (in their aggregate Face Amount) in such Class as of
the date of determination.

                  1.127   “Rejection Bar Date” shall have the meaning ascribed to it in section
3.3(f).

                     1.128 “Released Claims” shall mean any and all claims or causes of action,
against the Released Parties, relating to any pre- or post-Petition Date acts or omissions, whether
known or unknown, pertaining to the business activities and operations of the Debtors, the debts,
liabilities, obligations and assets of the Debtors, the ownership, management, direction or control
of the Debtors, the Sale, the Plan, or any transactions or communications among the Released
Parties with respect to any of the foregoing.

                  1.129 “Released Parties” shall mean collectively, (a) the Prepetition Secured
Parties; (b) DIP Agent and DIP Lenders; (c) the members of the Creditors’ Committee, solely in
their capacity as such; (d) Morris, Nichols, Arsht & Tunnell LLP, (e) Perskins Coie LLP, (f)
Greenberg Traurig, LLP, (gf) FTI Consulting, Inc., (hg) Clifford A. Zucker, solely in his capacity
as Chief Restructuring Officer of the Debtors, (ih) Proskauer Rose LLP, (ji) Landis Rath & Cobb
LLP, (kj) SSG Advisors, LLC, (lk) Cooley LLP, (ml) Elliott Greenleaf, P.C., and (nm)
GlassRatner Advisory & Capital Group LLC.

                    1.130 “Required DIP Lenders” shall mean, at any time, DIP Lenders whose
Pro Rata Shares (as defined in the DIP Credit Agreement) exceed 50%; provided that (i) the Pro
Rata Shares held or deemed held by any Defaulting DIP Lender (as defined in the DIP Credit
Agreement) will be excluded for purposes of making a determination of Required DIP Lenders
and (ii) at all times there are two or more DIP Lenders that are not “Affiliates” (as defined in the
DIP Credit Agreement) of each other and are not Defaulted DIP Lenders, Required DIP Lenders
will require two such DIP Lenders.

                  1.131 “Reserves” shall mean, collectively, the Fee Claims Reserve, the
Administrative and Priority Claims Reserve, the Disputed General Unsecured Claims Reserve,
the Liquidating Trust Operating Reserve, and such other reserves as may be deemed reasonable
or necessary by the Liquidating Trustee pursuant to the Liquidating Trust Agreement.

                 1.132 “Residual Assets” shall mean all property of the Estates that have not
been sold, transferred, assigned or disposed of as of the Effective Date, including without
                                                16
           Case 19-11689-JTD         Doc 372-2      Filed 10/16/19    Page 24 of 83




limitation equipment, inventory, prepaid expenses (including utility deposits, unearned insurance
premiums, and tax and other refunds), intellectual property, accounts and accounts receivable
(including the proceeds of the Medicare Administrative Appeal and all Medicare Claims that
may be asserted by or on behalf of the Debtors or their Estates); provided, however, that Residual
Assets shall not include (a) the Cash necessary to establish Reserves and make Distributions to
Holders of Allowed Claims, in accordance with the terms of this Plan, or (b) the Litigation
Assets.

                 1.133 “Revolver” shall mean the revolving loan facility in an aggregate
amount not to exceed $15,000,000 pursuant to the Prepetition First Lien Credit Agreement.

                  1.134 “Sale” shall mean the sale of the Debtors’ assets to the Purchaser
pursuant to the Sale Order.

                 1.135 “Sale Motion” shall mean the Debtors’ Motion for (I) An Order
Pursuant to Sections 105, 363, 364, 365 and 541 of the Bankruptcy Code, Bankruptcy Rules
2002, 6004, 6006 and 9007 and Del. Bankr. L.R. 2002-1 and 6004-1 (A) Approving Bidding
Procedures and Bid Protections for the Sale of Substantially All Assets of Debtors; (B)
Approving Procedures for the Assumption and Assignment or Rejection of Designated Executory
Contracts and Unexpired Leases; (C) Scheduling the Auction and Sale Hearing; (D) Approving
Forms and Manner of Notice of Respective Dates, Times, and Places In Connection Therewith;
and (E) Granting Related Relief; (II) An Order (A) Approving the Sale of the Debtors’ Assets
Free and Clear of Claims, Liens, and Encumbrances; and (B) Approving the Assumption and
Assignment or Rejection of Designated Executory Contracts and Unexpired Leases; and (III)
Certain Related Relief [Docket NoD.I. 16], Filed on July 30, 2019.

                 1.136 “Sale Order” shall mean the Order (I) Approving Purchase Agreement
Among Debtors and Purchaser, (II) Authorizing Sale of Certain of Debtors’ Assets Free and
Clear of Liens, Claims, Interests, and Encumbrances, (III) Authorizing Assumption and
Assignment of Certain Executory Contracts in Connection Therewith, and (IV) Granting Related
Relief [Docket NoD.I. 271], entered by the Bankruptcy Court on September 20, 2019.

                  1.137 “Sale Order” shall mean any sale order entered by the Court prior to
the Effective Date that becomes a Final Order.

                 1.137 1.138 “Schedules” shall mean the schedules of assets and liabilities,
schedules of Executory Contracts and unexpired leases and statements of financial affairs Filed
by the Debtors pursuant to section 521 of the Bankruptcy Code and in substantial accordance
with the Official Bankruptcy Forms, as the same may have been amended, modified or
supplemented from time to time.

                  1.138 1.139 “Second Lien Claim” shall mean a Claim totaling $18,800,000
(plus all accrued but unpaid Prepetition interest, fees and expenses against each respective
Debtor, either as a borrower or a guarantor), on account of: the Prepetition Second Lien
Obligations and the Prepetition Second Lien Promissory Note.



                                               17
            Case 19-11689-JTD         Doc 372-2       Filed 10/16/19     Page 25 of 83




                   1.139 1.140 “Secured Claim” shall mean, pursuant to section 506 of the
Bankruptcy Code, that portion of a Claim that is (a) secured by a valid, perfected and enforceable
security interest, lien, mortgage, or other encumbrance, that is not subject to avoidance under
applicable bankruptcy or nonbankruptcy law, in or upon any right, title or interest of the Debtors
in and to property of the Estate, to the extent of the value of the holder’s interest in such property
as of the relevant determination date, or (b) Allowed as such pursuant to the terms of this Plan
(subject to the Confirmation Order becoming a Final Order). The defined term Secured Claim
includes any Claim that is (i) subject to an offset right under applicable law as of the Petition
Date, and (ii) a secured claim against the Debtors pursuant to sections 506(a) and 553 of the
Bankruptcy Code.

                  1.140 1.141 “Series A/B Sharing Arrangement” shall mean from and after
the time when the Holders of Allowed Class 3 Claims and Series A Liquidating Trust Interests
have received Distributions of Cash totaling $87.5 million on account of the Allowed Class 3
Claims plus (i) all accrued interest required to be paid in Cash (and for the avoidance of doubt,
excluding accrued interest required to be paid in kind) on or prior to the date of such
Distribution, and (ii) any unpaid fees and expenses owed under the Prepetition Senior Loan
Documents, the Holders of Series A and B Liquidating Trust Interests will thereafter receive their
Ratable Share of Net Proceeds generated from Litigation Assets (based upon their respective
Allowed Prepetition Senior Obligation Claim and Allowed Second Lien Claim).

                     1.141 1.142 “Silver Point” shall mean Silver Point Finance, LLC, on behalf
of its affiliated investment funds.

                  1.142 1.143 “Subordinated Claim” shall mean any Claim subject to
subordination, whether pursuant to a Final Order of the Court under section 510 of the
Bankruptcy Code or by written consent of the Holder of such Claim, whether such Final Order is
entered or such consent is given prior to or following the Effective Date.

                  1.143 1.144 “Tax Claim” shall mean any Claim of a governmental unit (as
defined in section 101(27) of the Bankruptcy Code) of the kind entitled to priority in payment
under Bankruptcy sections 502(i) and 507(a)(8).

                1.144 1.145 “Term Loan” shall mean the term loan facility in an aggregate
principal amount not to exceed $110,000,000 pursuant to the Prepetition First Lien Credit
Agreement.

                   1.145 1.146 “Unclaimed Distributions” shall mean any Cash or other
distributable property unclaimed on or after the Effective Date or the date on which an additional
Distribution would have been made in respect of an Allowed Claim. Unclaimed Distributions
shall include (a) checks (and the funds represented thereby) mailed to a Distribution Address and
returned as undeliverable without a proper forwarding address, (b) funds for uncashed checks, (c)
checks (and the funds represented thereby) not mailed or delivered because no Distribution
Address to mail or deliver such property was available, and (d) any Distribution deemed to be an
Unclaimed Distribution pursuant to Section 12.5 hereof.



                                                 18
            Case 19-11689-JTD         Doc 372-2       Filed 10/16/19    Page 26 of 83




                  1.146 1.147 “Unimpaired” shall mean, when used in reference to a Claim or
Interest, any Claim or Interest that is not impaired within the meaning of section 1124 of the
Bankruptcy Code.

                  1.147 1.148 “U.S. Trustee Fees” shall mean fees payable pursuant to 28
U.S.C. § 1930, to the extent applicable to these Chapter 11 Cases.

                   1.148 1.149 “Voting Deadline” shall mean [],November 15, 2019, at 45:00
p.m. (Prevailing EasternPacific Time), the date specified in the Disclosure Statement, the
Ballots, the VotingInterim Approval and Procedures Order or related solicitation documents
approved by the Court as the last date for Holders of Claims entitled to vote on this Plan to
submit their ballots with respect to this Plan, as such date may be extended.

                   1.150 “Voting Procedures order” shall mean that certain order dated [ ],
which sets forth the deadlines, procedures and instructions for voting to accept or reject this Plan.

Rules of Interpretation

                   1.1    Unless otherwise specified, all section or exhibit references in this Plan
are to the respective section in, or exhibit to, this Plan. The words “herein,” “hereof,” “hereto,”
“hereunder,” and other words of similar import refer to this Plan as a whole and not to any
particular section, subsection, or clause contained therein, unless the context requires otherwise.
The words “include” and “including” shall mean “include, without limitation,” or “including,” as
the case may be. Whenever from the context it is appropriate, each term, whether stated in the
singular or the plural, will include both the singular and the plural. Any term that is not
otherwise defined herein, but that is used in the Bankruptcy Code or the Bankruptcy Rules, shall
have the meaning given to that term in the Bankruptcy Code or the Bankruptcy Rules, as
applicable.

                   1.2    Any reference in this Plan to a contract, instrument, release, indenture,
or other agreement or documents being in a particular form or on particular terms and conditions
means that such document shall be substantially in such form or substantially on such terms and
conditions, and any reference in this Plan to an existing document or exhibit filed or to be filed
means such document or exhibit as it may have been or may be amended, modified, or
supplemented. Subject to the provisions of any contract, certificates or articles of incorporation,
by-laws, instruments, release, or other agreements or documents entered into in connection with
this Plan, the rights and obligations arising under this Plan shall be governed by, and construed
and enforced in accordance with, federal law, including the Bankruptcy Code and Bankruptcy
Rules.

                  1.3     The captions and headings in this Plan are for convenience of reference
only and shall not limit or otherwise affect the provisions hereof. Any reference to any entity as a
holder of a Claim or Interest includes that entity’s successors and assigns.

Appendices and Plan Documents



                                                 19
            Case 19-11689-JTD          Doc 372-2       Filed 10/16/19     Page 27 of 83




                 1.4     All Plan Documents and appendices to the Plan are incorporated into
the Plan by reference and are a part of the Plan as if set forth in full herein. The documents
contained in the exhibits and Plan Supplement shall be approved by the Court pursuant to the
Confirmation Order. Holders of Claims and Interests may inspect a copy of the Plan Documents,
once filed, in the Office of the Clerk of the Court during normal business hours, or at
https://dm.epiq11.com/case/THG/info.https://dm.epiq11.com/case/THG/info.

                            ARTICLE II
CLASSIFICATION OF CLAIMS AND INTERESTS AND ESTIMATED RECOVERIES

     THE PROJECTED RECOVERIES SET FORTH IN THE TABLE BELOW ARE
       ESTIMATES ONLY AND ARE THEREFORE SUBJECT TO CHANGE.

                   2.1    General Rules of Classification. The Plan groups the Debtors together
solely for the purposes of describing treatment under the Plan, confirmation of the Plan, and
making distributions in accordance with the Plan in respect of Claims against and Interests in the
Debtors under the Plan. Notwithstanding such groupings, the Plan constitutes a separate chapter
11 plan of liquidation for each Debtor. The Plan is not premised upon and will not cause the
substantive consolidation of any of the Debtors; but the Debtors reserve the right to seek, in
connection with confirmation of the Plan, substantive consolidation of debtors (other than THG
Holdings, LLC) into and with True Heath Diagnostics, LLC. Notwithstanding, a Holder of a
Claim against more than one Debtor on a theory of joint and several liability shall only be
entitled to a single recovery in distribution. For brevity and convenience, the classification and
treatment of Claims and Interests have been arranged into one chart. Such classification shall not
affect any Debtor’s status as a separate legal entity, change the organizational structure of the
Debtors’ business enterprise, constitute a change of control of any Debtor for any purpose, cause
a merger or consolidation of any legal entities or cause the transfer of any assets. Except as
otherwise provided by or permitted under the Plan, all Debtors shall continue to exist as separate
legal entities.

                The information in the table below is provided in summary form for illustrative
purposes only and is subject to material change based on certain contingencies, including related
to the claims reconciliation process. Actual recoveries may vary widely within these ranges, and
without any changes to any of the assumptions underlying these amounts could result in material
adjustments to recovery estimates provided herein and/or the actual distribution received by
Creditors. The projected recoveries are based on information available to the Debtors as of the
date hereof and reflect the Debtors’ estimates as of the date hereof only. In addition to the
cautionary notes contained elsewhere in the combined Disclosure Statement and Plan, the
Debtors emphasize that they make no representation as to the accuracy of these recovery
estimates. The Debtors expressly disclaim any obligation to update any estimates or assumptions
after the date hereof on any basis (including new or different information received and/or errors
discovered).

                 A Claim or Interest is placed in a particular Class only to the extent that the Claim
or Interest falls within the description of that Class and is classified in other Classes to the extent
that any portion of the Claim or Interest falls within the description of such other Classes. A
Claim or Interest is also placed in a particular Class for the purpose of receiving Distributions

                                                  20
                 Case 19-11689-JTD         Doc 372-2        Filed 10/16/19   Page 28 of 83




   pursuant to this Plan only to the extent that such Claim or Interest is an Allowed Claim in that
   Class and such Claim or Interest has not been paid, released or otherwise settled prior to the
   Effective Date.

                   All Claims and Interests, except DIP Facility Claims, Administrative Claims, Tax
   Claims, and Other Priority Claims, are placed in the Classes set forth below. In accordance with
   section 1123(a)(1) of the Bankruptcy Code, DIP Facility Claims, Administrative Claims, Tax
   Claims, and Other Priority Claims, as described herein, have not been classified, and the
   respective treatment of such unclassified Claims is set forth below in Article VI of the Plan. The
   categories of Claims and Interests listed below classify Claims and Interests for all purposes,
   including voting, confirmation and distribution pursuant to the Plan and pursuant to sections
   1122 and 1123(a)(1) of the Bankruptcy Code.

  Class/                                                                      Projected       Estimated
Designation                Plan Treatment                      Status         Recovery         Amount

Class 1:          Each Holder of a Class 1 Claim         Unimpaired             [100%]       [$165,000]126,
Other Priority    shall receive an amount of Cash                                                 000
                                                         Not entitled to
Claims            equal to the unpaid portion of         vote
                  such Allowed Other Priority
                  Claim.                                 Deemed to
                                                         accept Plan

Class 2:          Each Holder of a Class 2 Claim         Unimpaired             [100%]       [$700,000]710,
                  shall receive, at the sole option of                                            000
Other Secured                                            Not entitled to
Claims            the Required DIP Lenders or            vote
                  Liquidating Trustee, as
                  applicable: (i) Cash in an amount      Deemed to
                  equal to the Allowed amount of         accept Plan
                  such Claim; (ii) Reinstatement of
                  such holder’s Allowed Other
                  Secured Claim; (iii) such other
                  treatment sufficient to render such
                  Holder’s Allowed Other Secured
                  Claim Unimpaired; or (iv) return
                  of the applicable collateral in
                  satisfaction of the Allowed
                  amount of such Other Secured
                  Claim.

Class 3:          The Allowed Class 3 Claim shall        Impaired             [53-107%]      [$123,652,139]
Prepetition       be in the amount of                    Entitled to vote
Senior            $123,652,139. The Holder of an
Obligation        Allowed Class 3 Claim shall
Claims            receive its Ratable Share, subject
                  to the Series A/B Sharing
                  Arrangement, of the following (a)
                                                       21
               Case 19-11689-JTD        Doc 372-2          Filed 10/16/19   Page 29 of 83




                all of the Debtors’ Cash on hand
                after the payment of (or after
                reserving for) the full amount of
                the DIP Facility Claim, each
                Administrative Expense Claim,
                Tax Claim, and Other Priority
                Claim; and (b) the Series A
                beneficial interests in the
                Liquidation Trust.
                                                                               [<1%]        [$18,500,000]1
Class 4:        The Holder of an Allowed Class 4 Impaired
                                                                                               8,800,000
Second Lien     Claim shall receive its Ratable    Entitled to vote
Claims          Share of Series B beneficial
                interests in the Liquidation Trust
                (subject to the Series A/B Sharing
                Arrangement).
                                                                               [<1%]        [$40,000,000]3
Class 5:        Each Holder of an Allowed Class        Impaired
                                                                                               5,130,000
General         5 Claim shall receive its Ratable      Entitled to vote
Unsecured       Share of its Series C beneficial
Claims          interests in the Liquidation Trust.
                Series C Liquidating Trust
                Interests shall entitle the Holder
                to its Ratable Share of 10% of the
                Net Proceeds generated from
                Litigation Assets.
                                                                               [0%]              [$0]
Class 6:        Each Holder of an Allowed              Impaired
Subordinated    Class 6 Claim shall receive no         Not entitled to
Claims          Distribution on account of their       vote
                Subordinated Claims.
                                                       Deemed to reject
                                                       Plan

 Class 7:       On the Effective Date, all Equity Impaired                     [0%]             [N/A]
                Interests shall be deemed
Equity          canceled, extinguished and         Not entitled to
Interests       discharged and of no further force vote
                or effect, and the Holders of
                Equity Interests shall not be      Deemed to reject
                entitled to receive or retain any  Plan
                property on account of such
                Interests.


                    2.2     Unimpaired Class of Claims.

                                                      22
           Case 19-11689-JTD         Doc 372-2      Filed 10/16/19    Page 30 of 83




              Class 1: Other Priority Claims. Class 1 shall consist of Other Priority Claims
against the Debtors. Class 1 Claims are Unimpaired by the Plan and the Holders of Allowed
Class 1 Claims are deemed to accept the Plan and, therefore, are not entitled to vote on the Plan.

              Class 2: Other Secured Claims. Class 2 shall consist of Other Secured Claims
against the Debtors. Class 2 Claims are Unimpaired by the Plan and the Holders of Allowed
Class 2 Claims are deemed to accept the Plan and, therefore, are not entitled to vote on the Plan.




                 2.3     Impaired Classes of Claims.

               Class 3: Prepetition Senior Obligation Claims. Class 3 shall consist of the
Prepetition Senior Obligation Claims. The Class 3 Claims are Impaired by the Plan and entitled
to vote to accept or reject the Plan.

              Class 4: Second Lien Claim. Class 4 shall consist of the Second Lien Claims.
The Class 4 Claims are Impaired by the Plan and entitled to vote to accept or reject the Plan.

                Class 5: General Unsecured Claims. Class 5 shall consist of all Allowed
General Unsecured Claims against the Debtors. The Class 5 Claims are Impaired by the Plan and
entitled to vote to accept or reject the Plan.

               Class 6: Subordinated Claims. Class 6 shall consist of all Subordinated Claims.
Because Holders of Class 6 Subordinated Claims will receive no Distribution under the Plan,
Holders of Class 6 Subordinated Claims are deemed to reject the Plan and, therefore, not entitled
to vote on the Plan. For the avoidance of doubt, the Second Lien Claim shall be classified as a
Class 4 Claim and shall not be deemed a Class 6 Subordinated Claim.

                 2.4     Impaired Class of Equity Interests.

               Class 7: Equity Interests. Class 7 shall consist of all Equity Interests. Because
Holders of Class 7 Equity Interests will receive no Distribution under the Plan, Holders of Class
7 Equity Interests are deemed to reject the Plan and, therefore, not entitled to vote on the Plan.




                                               23
               Case 19-11689-JTD              Doc 372-2         Filed 10/16/19        Page 31 of 83




                                          ARTICLE III
                                  BACKGROUND AND DISCLOSURES

                      3.1       General Background.2

                                   (a)      The Debtors’ Business.

                Founded in 2014, the Debtors were one of the largest independent providers of
laboratory management and diagnostic services in the United States. As of the Petition Date, the
Debtors operated accredited, full-service clinical laboratories that offered comprehensive testing
for biomarkers that can indicate risk for cardiovascular disease, diabetes, autoimmune disorders,
cancer, and other diseases and health testing services. By utilizing the Debtors’ services,
physicians were able to offer patients a personalized overview of risk factors and assistance from
clinical health consultants to promote healthy, longer-lasting lifestyles.

                The Debtors offered what they believe may be the most comprehensive test of
biomarkers for cardiovascular, diabetes, and related diseases currently available in the industry.
The Debtors offered more than 400+ tests and have handled over 1,525,000 patient samples. The
Debtors ran about 1,370 samples daily through their two facilities. The Debtors’ maintained
state of the art laboratory facilities strategically located to allow for rapid turnaround times and
strong customer base. The Debtors’ primary operations were located in Richmond, Virginia,
which includes a 109,000 square foot leased facility built in 2013 consisting of 52,000 square
feet for testing plus offices for billing, research and development, and other administrative
functions. The Debtors also maintained a second laboratory in Frisco, Texas, which is a 7,000
square foot leased facility that included 5,000 square feet for testing. From these two facilities,
the Debtors served approximately 1,250 physician offices located in 46 states plus the District of
Columbia. In addition, the Debtors offered an online patient portal that provided interactive
reports, live coaching help, patient engagement videos, and lifestyle tracking tools.

                On the Petition Date, the Debtors employed approximately 319 people in full-time
and part-time positions. These employees included laboratory technicians, phlebotomists and
other clinical professionals in addition to corporate support staff in finance, accounting, billing,
human resources and information technology. The Debtors also contracted with approximately
450 phlebotomist vendors who service and collected samples from patients at their residences or
other locations convenient to patients.

                                   (b)      The Debtors’ Prepetition Capital Structure.

              As of the Petition Date, the Debtors’ debt obligations totaled over $174 million
including long-term debt of $150 million, a revolving line of credit of $2.5 million and an
accounts payable balance of approximately $14 million.

                                              i.        Funded Debt Obligations


2
    Further information regarding the Debtors’ business, assets, capital structure, and the circumstances leading to
            the filing of the Chapter 11 Cases is set forth in detail in the First Day Declarations, which are
            incorporated by reference herein.

                                                           24
           Case 19-11689-JTD         Doc 372-2      Filed 10/16/19    Page 32 of 83




               The Debtors are party to the Prepetition First Lien Credit Agreement, by and
among True Health Diagnostics LLC, as a borrower, True Health Group, LLC, the other
subsidiaries of True Health Group, LLC from time to time party thereto, and the Prepetition
Secured Parties. Pursuant to the Prepetition First Lien Credit Agreement, the Debtors obtained a
senior secured financing facility as follows: (a) a revolving loan facility in an aggregate amount
not to exceed $15,000,000 and (b) a term loan facility in an aggregate principal amount not to
exceed $110,000,000.

               As security for the Debtors’ repayment obligations under the Prepetition First Lien
Credit Agreement, the Debtors granted the Prepetition First Lien Administrative Agent for the
benefit of the Prepetition Secured Parties, the Prepetition Senior Liens substantially all of the
Debtors’ property and assets as more particularly set forth in certain security documents and
instruments, including but not limited to the (a) Guaranty and Collateral Agreement, dated as of
January 26, 2017, by and among True Health Diagnostics LLC, and each other person signatory
such agreement as a grantor, in favor of the Prepetition First Lien Administrative Agent; (b)
Trademark Security Agreement, dated as of January 26, 2017, by True Health IP LLC, in favor of
the Prepetition First Lien Administrative Agent; (c) Patent Security Agreement, dated as of
January 26, 2017, by True Health IP LLC, in favor of the Prepetition First Lien Administrative
Agent; (d) Copyright Security Agreement, dated as of January 26, 2017, by True Health IP LLC,
in favor of the Prepetition First Lien Administrative Agent; (e) Limited Guaranty and Pledge
Agreement, dated as of May 18, 2018, by THG Holdings LLC in favor of the Prepetition First
Lien Administrative Agent; and (f) each Control Agreement (as defined in the Prepetition First
Lien Credit Agreement). On May 18, 2018, the Prepetition Secured Parties agreed, subject to
certain conditions set forth in the Intercreditor Agreement (as defined below), that a portion of
the debt under the Prepetition Credit Facilities would share pari passu with the Prepetition
Second Lien Obligations.

              As of the Petition Date, the principal amounts outstanding under the Revolver and
Term Loan are $2,786,744.81 and $118,805,633.48, respectively. Moreover, there is
approximately $24,471.51 and $1,043,407.24 in accrued and unpaid interest under the Revolver
and Term Loan, respectively.

                Additionally, True Health Diagnostics LLC and True Health Group LLC are
borrowers, and Outreach Management Solutions LLC, Health Core Financial LLC, True Health
Clinical LLC, and True Health IP LLC are guarantors under the Prepetition Second Lien
Promissory Note. On May 18, 2018, the Prepetition Second Lien Promissory Note was made by
the borrowers in favor of the Prepetition Second Lien Administrative Agent and the holders of
the Prepetition Second Lien Promissory in the outstanding principal amount of $14,081,469.66
and, on November 21, 2018, was amended and restated in the outstanding principal amount of
$18,800,000. As described above, on May 18, 2018, the Prepetition Secured Parties agreed to
subordinate, subject to certain conditions set forth in the Intercreditor Agreement (as defined
below), that a portion of the debt under the Prepetition Credit Facilities would share pari passu
with the Prepetition Second Lien Obligations. Between mid-December 2018 and the Petition
Date, affiliates of the Prepetition Second Lien Administrative Agent funded an additional
$15,530,000 to support the Debtors’ operations, but the Prepetition Second Lien Promissory
Note was never amended to reflect the additional advances. The Prepetition Second Lien


                                               25
            Case 19-11689-JTD         Doc 372-2       Filed 10/16/19     Page 33 of 83




Lenders assert that the additional advances made by affiliates of the Prepetition Second Lien
Administrative Agent to the Debtors are unsecured obligations.

              As security for the repayment obligations under the Prepetition Second Lien
Promissory Note, the borrowers and guarantors thereto granted the Prepetition Second Lien
Administrative Agent, the Prepetition Second Liens on the Prepetition Second Lien Collateral.

               Prepetition, the Debtors defaulted under the Prepetition First Lien Credit
Agreement and the Prepetition Second Lien Promissory Note. Following this default, the
Debtors, the Prepetition Secured Parties, the Prepetition Second Lien Lenders and the Prepetition
Second Lien Administrative Agent entered into two forbearance agreements and extensions to
the Prepetition First Lien Credit Agreement and the Prepetition Second Lien Promissory Note,
including most recently that certain Fifth Extension of Second Forbearance Agreement dated as
of May 10, 2019, which expired on May 31, 2019.

                                       ii.     Intercreditor Agreement

                 Certain of the Debtors (excluding THG Holdings, LLC.) are party to the
Intercreditor and Subordination Agreement by and among such Debtors, Riverside Strategic
Capital Fund I, L.P., the Subordinated Creditors (as defined in the Intercreditor Agreement), and
Monroe Capital Management Advisors, LLC. The Intercreditor Agreement was the result of
efforts to restructure or sell the Debtors’ business in fall 2017. It is pursuant to the Intercreditor
Agreement that the Prepetition Secured Parties agreed, subject to certain conditions set forth
therein, that a portion of the debt under the Prepetition Credit Facilities would share pari passu
with the Prepetition Second Lien Obligations.

                                       iii.    Other Debt

              The Debtors estimate that as of the Petition Date claims of other trade and
miscellaneous unsecured Creditors total approximately $14 million.

                  3.2     Events Leading to Chapter 11.

                Several factors negatively impacted the Debtors’ financial position and caused
liquidity issues, thereby leading to these Chapter 11 Cases. Medicare payments account for a
significant portion of the Debtors’ total cash receipts. On or around May 25, 2017, the Centers
for Medicare and Medicaid Services (“CMS”) instituted a 100 percent hold on all Medicare
payments to THD without notice, limiting the Debtors’ ability to fund their retail lab business.
THD provided a rebuttal statement to CMS on or around June 5, 2017.

              Approximately one month later, on or around June 23, 2017, CMS reduced its
holdback from 100 percent to 35 percent of all Medicare payments. Even with the reduced
suspension, however, the Debtors were forced to seek outside funding to sustain their operations.
The Debtors estimate that, as of the Petition Date, approximately $23 million in receivables have
been held back by Medicare since May 2017.

              Between June 23, 2017 and the end of May 2019, the Debtors took substantial
steps to address the claims asserted and the concerns raised by CMS and the United States
                                                 26
            Case 19-11689-JTD        Doc 372-2        Filed 10/16/19   Page 34 of 83




Department of Justice. Among other things, the Debtors engaged expert regulatory counsel and
financial advisors to cooperate and interact with CMS and DOJ. By the end of June, the Debtors
negotiated a comprehensive settlement with DOJ to resolve all claims against True Health
Diagnostics LLC in exchange for full CMS Medicare reimbursement going forward. The
settlement was on the verge of being consummated when CMS and DOJ advised the Debtors of a
second investigation.

               On or about June 13, 2019, CMS imposed a second 100 percent hold on all
Medicare payments to THD. The conduct complained of and the claims asserted by CMS and
DOJ in support of this most recent suspension is based on facts occurring prior to 2018. Indeed,
the Debtors believe that this most recent suspension is based on the very same conduct that
supported the 2017 suspension.

                Following the Petition Date, True Health Diagnostics LLC continued its
participation in Medicare, performed current medically essential services for Medicare patients,
and timely submitted claims for reimbursement. CMS continued to withhold all reimbursement
payments to the Debtors, however, as a result of alleged overpayments occurring prior to 2018.

                In response to the June 13, 2019 suspension, THD sought emergency injunctive
relief against CMS in the United States District Court for the Eastern District of Texas.
Although THD initially was successful in obtaining a temporary restraining order against CMS to
preclude CMS from imposing the 100 percent holdback, on July 22, 2019 the District Court
denied THD a preliminary injunction and dismissed the action for lack of subject matter
jurisdiction. The continued suspension of all Medicare payments to THD resulted in irreparable
damage to the Debtors’ liquidity and their businesses. Consequently, the Debtors were forced to
file for Chapter 11 bankruptcy protection before this Court.

                  3.3    The Chapter 11 Cases.

                            (a)     Generally.

                As set forth above, on the Petition Date the Debtors filed voluntary petitions for
relief under chapter 11 of the Bankruptcy Code in the Bankruptcy Court. The commencement of
a chapter 11 case created an estate that is composed of all of the legal and equitable interests of
the debtor as of that date. The Bankruptcy Code provides that the debtor may continue to operate
its business and remain in possession of its property as a “debtor in possession.” Since the
Petition Date, the Debtors have continued to operate their businesses and manage their properties
as debtors and debtors in possession. By order entered July 31, 2019 [Docket No. 44], the
Chapter 11 Cases are being jointly administered for procedural purposes only. No trustee or
examiner has been appointed in the Chapter 11 Cases. On August 8, 2019, the Office of the
United States Trustee appointed the Creditors’ Committee in the Chapter 11 Cases.

                 The filing of the Debtors’ bankruptcy petitions on the Petition Date triggered the
immediate imposition of the automatic stay under section 362 of the Bankruptcy Code, which,
with limited exceptions, enjoins all collection efforts and actions by Creditors, the enforcement
of Liens against property of the Debtors and both the commencement and the continuation of
prepetition litigation against the Debtors. With certain limited exceptions and/or modifications as

                                                 27
           Case 19-11689-JTD        Doc 372-2      Filed 10/16/19   Page 35 of 83




permitted by order of the Bankruptcy Court, the automatic stay will remain in effect from the
Petition Date until the Effective Date of the Plan.

                           (b)     “First Day” Motions and Related Applications.

                On the Petition Date, the Debtors filed a number of “first-day” motions and
applications designed to ease the Debtors’ transition into chapter 11, maximize the value of the
Debtors’ assets and minimize the effects of the commencement of the Chapter 11 Cases. On
January 31, 2019, the Bankruptcy Court entered orders providing various first-day relief,
including interim or final orders approving:

                       Debtors’ Motion for Entry of an Order Directing Joint Administration
                        of Chapter 11 Cases;

                       Debtors’ Motion for Entry of Interim and Final Orders (I) Authorizing
                        the Debtors to Pay Certain Prepetition Wages, Benefits and Other
                        Compensation Obligations, (II) Authorizing Payments Under
                        Non-Insider Incentive Programs, and (III) Authorizing Financial
                        Institutions to Honor All Obligations Related Thereto, and (IV)
                        Granting Related Relief;

                       Debtors’ Motion for Entry of an Order Authorizing the Payment of
                        Certain Claims of Possessory Claimants and Granting Related Relief;

                       Debtors’ Motion for Entry of Interim and Final Orders (I) Authorizing
                        Continued Use of Cash Management System, (II) Authorizing Use of
                        Prepetition Bank Accounts, Account Control Agreements, and Payment
                        Methods, (III) Authorizing Use of Existing Business Forms, (IV)
                        Authorizing Continuation of Ordinary Course Intercompany
                        Transactions, (V) Granting Administrative Priority to Postpetition
                        Intercompany Claims, (VI) Extending Time to Comply with the
                        Requirements of 11 U.S.C. § 345(b), (VII) Scheduling a Final Hearing,
                        and (VIII) Granting Related Relief;

                       Debtors’ Motion for Entry of Interim and Final Orders (I) Authorizing
                        the Debtors to Pay Certain Prepetition Taxes and Fees, (II) Authorizing
                        Banks and Financial Institutions to Honor and Process Checks and
                        Transfers Related Thereto, and (III) Granting Related Relief;

                       Debtors’ Motion Pursuant to Sections 105(a), 363(b), 363(c) and
                        1107(a) of the Bankruptcy Code and Bankruptcy Rules 6003 and 6004
                        for an Order Authorizing Debtors to (A) Continue Insurance Policies
                        and Agreements Relating Thereto, (B) Honor Certain Prepetition
                        Obligations in Respect Thereof, (C) Renew, Revise, Extend,
                        Supplement, Change or Enter Into New Insurance Coverage and
                        Insurance Premium Financing as Needed in Their Business Judgment,
                        and (D) Continue to Honor Insurance Premium Financing Obligations;

                                              28
           Case 19-11689-JTD        Doc 372-2      Filed 10/16/19    Page 36 of 83




                       Debtors’ Motion for Entry of Interim and Final Orders (I) Prohibiting
                        Utility Providers from Altering, Refusing or Discontinuing Utility
                        Services, (II) Approving Proposed Adequate Assurance of Payment to
                        Utility Providers and Authorizing Debtors to Provide Additional
                        Assurances, (III) Establishing Procedures to Resolve Requests for
                        Additional Assurance; and (IV) Granting Related Relief;

                       Debtors Motion for Interim and Final Orders (I) Authorizing Payment
                        of Prepetition Claims of Certain Critical Vendors Pursuant to 11
                        U.S.C. §§ 105(a), 363(b), 364, 503(b)(9), 507(a), 1107(a) and 1108 and
                        Fed. R. Bankr. P. 6003 and 6004; and (II) Granting Related Relief;

                       Debtors Application for Entry of an Order Appointing Epiq Corporate
                        Restructuring, LLC as Claims and Noticing Agent, Nunc Pro Tunc to
                        the Petition Date; and

                       Debtors’ Motion for Interim and Final Orders (I) Authorizing Secured
                        Post-Petition Financing Pursuant to 11 U.S.C. § 364, (II) Authorizing
                        use of Cash Collateral Pursuant to 11 U.S.C. § 363, (III) Granting
                        Adequate Protection Pursuant to 11 U.S.C. §§ 361, 363 and 364, and
                        (IV) Scheduling and Final Hearing Pursuant to Bankruptcy Rule
                        4001(c).

                           (c)     Retention of Professional Advisors.

               Pursuant to orders entered on August 26, 2019, and December 14, 2018,August
28, 2019, the Bankruptcy Court authorized the Debtors to retain and employ (a) Morris, Nichols,
Arsht & Tunnell LLP as their bankruptcy counsel [Docket No. 189], (b) Epiq Corporate
Restructuring, LLC as their administrative advisor [Docket No. 192], (c) Perkins Coie LLP, as
special counsel [Docket No.198], (d) SSG Advisors, LLC, as investment banker [Docket No.
199], and (e) FTI Consulting, Inc. and Clifford A. Zucker as Chief Restructuring Officer [Docket
No. 200].

              Pursuant to orders entered on September 17, 2019, the Bankruptcy Court
authorized the Creditors’ Committee to retain and employ (a) Cooley LLP as their lead
bankruptcy counsel [Docket No. 253]; (b) Elliott Greenleaf, P.C. as their Delaware co-counsel
[Docket No. 255]; and (c) GlassRatner Advisory & Capital Group LLC as their financial advisor
[Docket No. 254].

                           (d)     True Health Diagnostics, LLC v. Azar et al., Case No.
                                   19-50280 (JTD) (Bankr. D. Del. 2019).

               On the Petition Date, the Debtors commenced an adversary proceeding against
CMS seeking: (a) a declaration that CMS’s suspending, escrowing, recouping, setting-off or
otherwise withholding Medicare payments to the Debtors on and after the Petition Date
constitutes a violation of the automatic stay; (b) damages for CMS’s willful violation of the
automatic stay; and (c) injunctive relief enjoining CMS from suspending, escrowing, recouping,

                                              29
            Case 19-11689-JTD        Doc 372-2       Filed 10/16/19    Page 37 of 83




setting-off or otherwise withholding Medicare payments to the Debtors on and after the Petition
Date. In connection therewith, the Debtors also filed a motion for a preliminary injunction
seeking relief pursuant to sections 105(a) and 362(a) of the Bankruptcy Code to enforce the
automatic stay and prohibit CMS from withholding postpetition Medicare payments due to the
Debtors.

                On August 22, 2019, the Court held a hearing to consider the Debtors’ preliminary
injunction motion, and on August 29, 2019, entered an order granting the relief requested.
Specifically, the Court found that CMS’s withholding of postpetition Medicare payments due to
the Debtors violated the automatic stay, and ordered that (a) CMS is restrained and enjoined from
withholding any postpetition Medicare payments due to the Debtors, and (b) requiring CMS to
deliver to the Debtors one-hundred percent of all Medicare funds that had been withheld after the
Petition Date.

              CMS has since appealed of the Court’s order to the District Court for the District
of Delaware. The appeal remains pending.

               As described above, the Debtors’ commenced the adversary proceeding to enforce
the automatic stay with respect to postpetition Medicare reimbursements due to the Debtors.
With respect to the prepetition Medicare amounts withheld by CMS (as detailed in section 3.2
supra), the Debtors are currently challenging CMS’s overpayment determination through the
administrative appeals process outlined in the Medicare statute.

                            (e)     The Sale of Substantially All of the Debtors’ Assets

               The Debtors filed the Chapter 11 Cases in order to pursue a sale of all or
substantially all of their assets with the goal of maximizing the recovery for their estates and
creditors. The Debtors and SSG marketed the Debtors’ assets, seeking to solicit and secure the
highest and best offers to maximize recoveries for the stakeholders of the Estates. To that end, on
July 30, 2019, the Debtors filed the Sale Motion.

                On August 22, 2019, the Bankruptcy Court entered the Bidding Procedures Order
by which the Court approved procedures to conduct a sale of certain assets free and clear of all
liens, claims, encumbrances and other interests (other than Assumed Liabilities, as defined in the
Bidding Procedures Order) and conduct the Auction (as defined in the Bidding Procedures
Order) pursuant to section 363 of the Bankruptcy Code. Among other things, the Bidding
Procedures Order set September 13, 2019, as the deadline for Qualifying Bids (as defined
therein), and September 17, 2019, as the date for the Auction of the Debtors’ assets pursuant to
the procedures set forth therein.

                Pursuant to the Bidding Procedures Order, Cleveland Heartlab, Inc., a wholly
owned subsidiary of Quest Diagnostics Incorporated, submitted a bid for certain of the Debtors’
assets by the Bid Deadline. The Debtors determined in consultation with the Consultation Parties
(as defined in the Bidding Procedures Order) that the Purchaser’s bid, as subsequently improved,
was the highest and best bid for the assets and designated the Purchaser as the Successful Bidder
(as defined in the Bidding Procedures Order) for the assets. On September 20, 2019, the Court
entered the Sale Order.

                                                30
           Case 19-11689-JTD         Doc 372-2      Filed 10/16/19     Page 38 of 83




              On October 1, 2019, the sale approved by the Sale Order closed.

                           (f)     Bar Dates Pursuant to the Bar Date Order

               On September 23, 2019, the Debtors’ filed the Bar Date Motion and on [
],October 15, 2019, the Court entered the Bar Date Order. Pursuant to the Bar Date Order, the
Court established the following Bar Dates:

                              (1)    General Bar Date: _____________,November 18, 2019 at
              5:00 p.m. (prevailing EasternPacific Time) as the deadline for each person or
              entity (including individuals, partnerships, corporations, joint ventures, trusts, but
              not including Governmental Units, to file a Proof of Claim in respect of a
              prepetition claim (as defined in section 101(5) of the Bankruptcy Code),
              including, for the avoidance of doubt, secured claims, unsecured priority claims,
              and unsecured non-priority claims;

                             (2)     503(b)(9) Claims Bar Date: ____________,November 18,
              2019 at 5:00 p.m. (prevailing EasternPacific Time) as the deadline for each
              person or entity to file a Proof of Claim in respect of any claims arising under
              section 503(b)(9) of the Bankruptcy Code against the Debtors;

                            (3)     Governmental Bar Date: January 26, 2020 at 5:00 p.m.
              (prevailing EasternPacific Time) as the deadline for Governmental Units to file a
              Proof of Claim in respect of a prepetition claim against the Debtors;

                             (4)    First     Administrative      Claims       Bar      Date:
              ______________,November 18, 2019 at 54:00 p.m. (prevailing Eastern Time)
              is the statutory deadline for each person or entity that asserts a request for
              payment of Administrative Claims arising between the Petition Date and
              ___________,October 18, 2019, excluding (i) claims for professional fees and
              expenses in these cases, and (ii) claims asserting administrative priority and
              arising in the ordinary course of business after the Petition Date, to file a
              request for payment of such Administrative Claims.

                             (5)    Amended Schedules Bar Date: the later of (i) the General
              Bar Date or the Governmental Bar Date, as applicable, or (ii) 5:00 p.m.
              (prevailing EasternPacific Time) on the date that is 30 days from the date on
              which the Debtors provide notice of a previously unfiled Schedule or an
              amendment or supplement to the Schedules as the deadline by which claimants
              holding claims affected by such filing, amendment or supplement must file Proofs
              of Claim with respect to such claim; and

                            (6)    Rejection Damages Bar Date: the later of (i) the General
              Bar Date or the Governmental Bar Date, as applicable, or (ii) 5:00 p.m.
              (prevailing EasternPacific Time) on the date that is 30 days following service of
              an order approving rejection of any executory contract or unexpired lease of the
              Debtors as the deadline by which claimants asserting claims resulting from the

                                               31
           Case 19-11689-JTD         Doc 372-2      Filed 10/16/19    Page 39 of 83




               Debtors’ rejection of an executory contract or unexpired lease must file Proofs of
               Claim for damages arising from such rejection.

                            (g)    The Wind-Down of the Estates

                Following the sale of certain of the Debtors’ assets to the Purchaser, the Debtors
are focused principally on winding down their businesses and preserving cash held in the Estates.
The Debtors’ Residual Assets currently consist of, among other things, unsold equipment,
inventory, intellectual property, accounts and accounts receivable including all Medicare Claims
that may be asserted by or on behalf of the Debtors (including Medicare Claims that will be
pursued through the Medicare Administrative Appeal). This Plan provides for the Debtors’
Residual Assets already liquidated or to be liquidated over time and the proceeds thereof to be
distributed to holders of Allowed Claims in accordance with the terms of the Plan. The
Liquidating Trustee will effect such liquidation and distribution.

                                 ARTICLE IV
                     CONFIRMATION AND VOTING PROCEDURES

                 4.1    Confirmation Procedure. On ______________,October 16, 2019, the
Bankruptcy Court entered the Interim Approval and Procedures Order conditionally approving
the combined Disclosure Statement and Plan for solicitation purposes only and authorizing the
Debtors to solicit votes to accept or reject the Plan. The Confirmation Hearing has been
scheduled for _______________,November 26, 2019 at 2:00 p.m. (prevailing Eastern Time)
at the Bankruptcy Court, 824 North Market Street, [●]5th Floor, Courtroom [●],5, Wilmington,
Delaware 19801 to consider (a) final approval of the combined Disclosure Statement and Plan as
providing adequate information pursuant to section 1125 of the Bankruptcy Code and (b)
confirmation of the Plan pursuant to section 1129 of the Bankruptcy Code. The Confirmation
Hearing may be adjourned from time to time by the Debtors without further notice, except for an
announcement of the adjourned date made at the Confirmation Hearing or by filing a notice with
the Bankruptcy Court.

                  4.2     Procedure for Objections. Any objection to final approval of the
combined Disclosure Statement and Plan as providing adequate information pursuant to section
1125 of the Bankruptcy Code and/or confirmation of the Plan must be made in writing and filed
with the Bankruptcy Court and served on (a) counsel for the Debtors, Morris, Nichols, Arsht &
Tunnell LLP, 1201 North Market Street, 16th Floor, P.O. Box 1347, Wilmington, DE 19899,
Attn: Derek C. Abbott, dabbott@mnat.com and Curtis S. Miller, cmiller@mnat.com; (b)
co-counsel for the Official Committee of Unsecured Creditors, (i) Cooley LLP, 55 Hudson
Yards , New York, NY 10001, Attn: Richard S. Kanowitz , rkanowitz@cooley.com; and (ii) [●];
(c) counsel to the Debtors’ debtor-in-possession lender, (i) Proskauer Rose LLP, One
International Place, Boston, MA 02110-2600 (Attn: Charles A. Dale, Esq.
(cdale@proskauer.com)); and (ii) Landis Rath & Cobb LLP, 919 Market Street, Suite 1800,
Wilmington, DE 19801 (Attn: Matthew B. McGuire, Esq. (mcguire@lrclaw.com)); and (d) the
United States Trustee for the District of Delaware, Caleb Boggs Federal Building, 844 King
Street, Suite 2207, Lockbox 35, Wilmington, Delaware 19801, Attn: Jane M. Leamy,
Jane.M.Leamy@usdoj.gov in each case, by no later than [],November 15, 2019, at []4:00


                                               32
            Case 19-11689-JTD          Doc 372-2       Filed 10/16/19     Page 40 of 83




p.m. (prevailing Eastern Time). Unless an objection is timely filed and served, it may not be
considered by the Bankruptcy Court at the Confirmation Hearing.

                    4.3    Requirements for Confirmation. The Bankruptcy Court will confirm
the Plan only if it meets all the applicable requirements of section 1129 of the Bankruptcy Code.
Among other requirements, the Plan (a) must be accepted by all Impaired Classes of Claims or
Interests or, if rejected by an Impaired Class, the Plan must not “discriminate unfairly” against,
and be “fair and equitable” with respect to, such Class; and (b) must be feasible. The Bankruptcy
Court must also find that: (i) the Plan has classified Claims and Interests in a permissible
manner; (ii) the Plan complies with the technical requirements of Chapter 11 of the Bankruptcy
Code; and (iii) the Plan has been proposed in good faith.

                  4.4     Classification of Claims and Interests.

               Section 1123 of the Bankruptcy Code provides that a plan must classify the claims
and interests of a debtor’s creditors and equity interest holders. In accordance with section 1123
of the Bankruptcy Code, the Plan divides Claims and Interests into Classes and sets forth the
treatment for each Class (other than those claims which pursuant to section 1123(a)(1) of the
Bankruptcy Code need not be and have not been classified). The Debtors also are required, under
section 1122 of the Bankruptcy Code, to classify Claims and Interests into Classes that contain
Claims or Interests that are substantially similar to the other Claims or Interests in such Class.

                The Bankruptcy Code also requires that a plan provide the same treatment for
each claim or interest of a particular class unless the claim holder or interest holder agrees to a
less favorable treatment of its claim or interest. The Debtors believe that the Plan complies with
such standard. If the Bankruptcy Court finds otherwise, however, it could deny confirmation of
the Plan if the holders of Claims or Interests affected do not consent to the treatment afforded
them under the Plan.

                 A Claim or Interest is placed in a particular Class only to the extent that the Claim
or Interest falls within the description of that Class and is classified in other Classes to the extent
that any portion of the Claim or Interest falls within the description of such other Classes. A
Claim also is placed in a particular Class for the purpose of receiving distributions pursuant to
the Plan only to the extent that such Claim is an Allowed Claim in that Class and such Claim has
not been paid, released or otherwise settled prior to the Effective Date.

                The Debtors believe that the Plan has classified all Claims and Interests in
compliance with the provisions of section 1122 of the Bankruptcy Code and applicable case law.
It is possible that a holder of a Claim or Interest may challenge the Debtors’ classification of
Claims or Interests and that the Bankruptcy Court may find that a different classification is
required for the Plan to be confirmed. If this occurs, the Debtors intend, in accordance with the
terms of the Plan, to make such modifications to the Plan as may be necessary to permit its
confirmation. Any such reclassification could adversely affect holders of Claims by changing the
composition of one or more Classes and the vote required of such Class or Classes for approval
of the Plan.



                                                  33
            Case 19-11689-JTD        Doc 372-2       Filed 10/16/19    Page 41 of 83




           EXCEPT AS SET FORTH IN THE PLAN, UNLESS SUCH MODIFICATION
OF CLASSIFICATION MATERIALLY ADVERSELY AFFECTS THE TREATMENT OF A
HOLDER OF A CLAIM AND REQUIRES RESOLICITATION, ACCEPTANCE OF THE
PLAN BY ANY HOLDER OF A CLAIM PURSUANT TO THIS SOLICITATION WILL BE
DEEMED TO BE A CONSENT TO THE PLAN’S TREATMENT OF SUCH HOLDER OF A
CLAIM REGARDLESS OF THE CLASS AS TO WHICH SUCH HOLDER ULTIMATELY IS
DEEMED TO BE A MEMBER.

               The amount of any Impaired Claim that ultimately is Allowed by the Bankruptcy
Court may vary from any estimated Allowed amount of such Claim and, accordingly, the total
Claims that are ultimately Allowed by the Bankruptcy Court with respect to each Impaired Class
of Claims may also vary from any estimates contained herein with respect to the aggregate
Claims in any Impaired Class. Thus, the actual recovery ultimately received by a particular
holder of an Allowed Claim may be adversely or favorably affected by the aggregate amount of
Claims Allowed in the applicable Class. Additionally, any changes to any of the assumptions
underlying the estimated Allowed amounts could result in material adjustments to recovery
estimates provided herein and/or the actual distribution received by creditors. The projected
recoveries are based on information available to the Debtors as of the date hereof and reflect the
Debtors’ views as of the date hereof only.

                The classification of Claims and Interests and the nature of distributions to
members of each Class are summarized herein. The Debtors believe that the consideration, if
any, provided under the Plan to holders of Claims reflects an appropriate resolution of their
Claims taking into account the differing nature and priority (including contractual subordination,
if any) of such Claims and Interests. The Bankruptcy Court must find, however, that a number of
statutory tests are met before it may confirm the Plan. Many of these tests are designed to protect
the interests of holders of Claims or Interests who are not entitled to vote on the Plan, or do not
vote to accept the Plan, but who will be bound by the provisions of the Plan if it is confirmed by
the Bankruptcy Court.

                  4.5    Impaired Claims or Interests.

                 Pursuant to the provisions of the Bankruptcy Code, only classes of claims or
interests that are Impaired under a plan may vote to accept or reject such plan. Generally, a claim
or interest is Impaired under a plan if the holder’s legal, equitable or contractual rights are
changed under such plan. In addition, if the holders of claims or interests in an Impaired Class do
not receive or retain any property under a plan on account of such claims or interests, such
Impaired Class is deemed to have rejected such plan under section 1126(g) of the Bankruptcy
Code and, therefore, such holders are not entitled to vote on such plan.

                Under the Plan, only holders of Claims in Classes 3, 4 and 5 are Impaired and are
entitled to vote on the Plan. Under the Plan, holders of Claims or Interests in Classes 6 and 7 are
Impaired and will not receive or retain any property under the Plan on account of such Claims or
Interests and, therefore, are not entitled to vote on the Plan and deemed to reject the Plan. Under
the Plan, holders of Claims in Classes 1 and 2 are Unimpaired and, therefore, not entitled to vote
on the Plan and are deemed to accept the Plan.


                                                34
            Case 19-11689-JTD         Doc 372-2       Filed 10/16/19     Page 42 of 83




                  4.6     Confirmation Without Necessary Acceptances; Cramdown

               In the event that any Impaired Class of claims or interests does not accept a plan, a
debtor nevertheless may move for confirmation of the plan. A plan may be confirmed, even if it
is not accepted by all Impaired Classes, if the plan has been accepted by at least one Impaired
Class of claims, and the plan meets the “cramdown” requirements set forth in section 1129(b) of
the Bankruptcy Code. Section 1129(b) of the Bankruptcy Code requires that a court find that a
plan “does not discriminate unfairly” and (b) is “fair and equitable,” with respect to each non-
accepting Impaired Class of claims or interests. Here, because holders of Claims and Interests in
Classes 4, 56 and 67 are deemed to reject the Plan, the Debtors will seek confirmation of the Plan
from the Bankruptcy Court by satisfying the “cramdown” requirements set forth in section
1129(b) of the Bankruptcy Code. The Debtors believe that such requirements are satisfied, as no
holder of a Claim or Interest junior to those in Classes 6 and 7 will receive any property under the
Plan.

                A plan does not “discriminate unfairly” if (a) the legal rights of a nonaccepting
class are treated in a manner that is consistent with the treatment of other classes whose legal
rights are similar to those of the nonaccepting class and (b) no class receives payments in excess
of that which it is legally entitled to receive for its claims or interests. The Debtors believe that,
under the Plan, all Impaired Classes of Claims or Interests are treated in a manner that is
consistent with the treatment of other Classes of Claims or Interests that are similarly situated, if
any, and no Class of Claims or Interests will receive payments or property with an aggregate
value greater than the aggregate value of the Allowed Claims or Allowed Interests in such Class.
Accordingly, the Debtors believe that the Plan does not discriminate unfairly as to any Impaired
Class of Claims or Interests.

               The Bankruptcy Code provides a nonexclusive definition of the phrase “fair and
equitable.” In order to determine whether a plan is “fair and equitable,” the Bankruptcy Code
establishes “cram down” tests for secured creditors, unsecured creditors and equity holders, as
follows:

               (a)      Secured Creditors. Either (i) each Impaired secured creditor
               retains its liens securing its secured claim and receives on account
               of its secured claim deferred Cash payments having a present value
               equal to the amount of its allowed secured claim, (ii) each
               Impaired secured creditor realizes the “indubitable equivalent” of
               its allowed secured claim or (iii) the property securing the claim is
               sold free and clear of liens with such liens to attach to the proceeds
               of the sale and the treatment of such liens on proceeds to be as
               provided in clause (i) or (ii) above.

               (b)     Unsecured Creditors. Either (i) each Impaired unsecured
               creditor receives or retains under the plan property of a value equal
               to the amount of its allowed claim or (ii) the holders of claims and
               interests that are junior to the claims of the dissenting class will not
               receive any property under the plan.


                                                 35
            Case 19-11689-JTD           Doc 372-2     Filed 10/16/19    Page 43 of 83




               (c)     Equity Interests. Either (i) each holder of an equity interest
               will receive or retain under the plan property of a value equal to the
               greatest of the fixed liquidation preference to which such holder is
               entitled, the fixed redemption price to which such holder is entitled
               or the value of the interest or (ii) the holder of an interest that is
               junior to the nonaccepting class will not receive or retain any
               property under the plan.

As discussed above, the Debtors believe that the distributions provided under the Plan satisfy the
absolute priority rule, where required.

                  4.7     Feasibility

                Section 1129(a)(11) of the Bankruptcy Code requires that confirmation of a plan
not be likely to be followed by the liquidation, or the need for further financial reorganization, of
the Debtors or any successor to the Debtors (unless such liquidation or reorganization is
proposed in the Plan). Inasmuch as the Debtors’ assets have principally been liquidated and the
Plan provides for the distribution of all of the Cash proceeds of the Debtors’ assets to holders of
Claims that are Allowed as of the Effective Date in accordance with the Plan, for purposes of this
test, the Debtors have analyzed the ability of the Liquidating Trustee to meet its obligations under
the Plan. Based on the Debtors’ analysis, the Liquidating Trustee will have sufficient assets to
accomplish its tasks under the Plan. Therefore, the Debtors believe that the liquidation pursuant
to the Plan will meet the feasibility requirements of the Bankruptcy Code.




                  4.8     Best Interests Test and Liquidation Analysis

                Even if a plan is accepted by the holders of each class of claims and interests, the
Bankruptcy Code requires a court to determine that such plan is in the best interests of all holders
of claims or interests that are Impaired by that plan and that have not accepted the plan. The
“best interests” test, as set forth in section 1129(a)(7) of the Bankruptcy Code, requires a court to
find either that all members of an Impaired Class of claims or interests have accepted the plan or
that the plan will provide a member who has not accepted the plan with a recovery of property of
a value, as of the effective date of the plan, that is not less than the amount that such holder
would recover if the debtor were liquidated under chapter 7 of the Bankruptcy Code.

                To calculate the probable distribution to holders of each Impaired Class of claims
and interests if the debtor was liquidated under chapter 7, a court must first determine the
aggregate dollar amount that would be generated from a debtor’s assets if its chapter 11 cases
were converted to chapter 7 cases under the Bankruptcy Code. To determine if a plan is in the
best interests of each Impaired Class, the present value of the distributions from the proceeds of a
liquidation of the debtor’s unencumbered assets and properties, after subtracting the amounts
attributable to the costs, expenses and administrative claims associated with a chapter 7
liquidation, must be compared with the value offered to such Impaired Classes under the plan. If

                                                 36
            Case 19-11689-JTD         Doc 372-2      Filed 10/16/19    Page 44 of 83




the hypothetical liquidation distribution to holders of claims or interests in any Impaired Class is
greater than the distributions to be received by such parties under the plan, then such plan is not
in the best interests of the holders of claims or interests in such Impaired Class.

               Because the Plan is a liquidating plan, the “liquidation value” in the hypothetical
chapter 7 liquidation analysis for purposes of the “best interests” test is substantially similar to
the estimates of the results of the chapter 11 liquidation contemplated by the Plan. However, the
Debtors believe that in a chapter 7 liquidation, there would be additional costs and expenses that
the Estates would incur as a result of liquidating the Estates in a chapter 7 case.

                The costs of liquidation under chapter 7 of the Bankruptcy Code would include
the compensation of a trustee, as well as the costs of counsel and other professionals retained by
the trustee. The Debtors believe such amount would exceed the amount of expenses that would
be incurred in implementing the Plan and winding up the affairs of the Debtors. Conversion also
would likely delay the liquidation process and ultimately distribution of the Residual Assets. The
Estates would also be obligated to pay all unpaid expenses incurred by the Debtors during the
Chapter 11 Cases (such as compensation for professionals) that are allowed in the chapter 7
cases. Ultimately, Monroe Capital Management Advisors, LLC would need to consent to the use
of its cash collateral to fund such a chapter 7 process, and there is no guarantee that it would do
so. Without such consent, conversion to chapter 7 would serve only to increase the amount of
claims against the Debtors that would not be paid—both in terms of currently incurred and
unpaid administrative and priority claims, as well as any costs incurred in administering the
chapter 7 case.

                Accordingly, the Debtors believe that holders of Allowed Claims would receive
less than anticipated under the Plan if the Chapter 11 Cases were converted to chapter 7 cases,
and therefore, the classification and treatment of Claims and Interests in the Plan complies with
section 1129(a)(7) of the Bankruptcy Code. Attached hereto as Exhibit A is a hypothetical
chapter 7 liquidation analysis.

                  4.9    Acceptance of the Plan

              The rules and procedures governing eligibility to vote on the Plan, solicitation of
votes, and submission of ballots are set forth in the Interim Approval and Procedures Order.

               In order for the Plan to be accepted by an Impaired Class of Claims, a majority in
number and two-thirds in dollar amount of the Claims voting in such Class must vote to accept
the Plan. At least one Voting Class, excluding the votes of Insiders, must actually vote to accept
the Plan.

IF YOU ARE ENTITLED TO VOTE ON THE PLAN, YOU ARE URGED TO COMPLETE,
DATE, SIGN AND PROMPTLY MAIL THE BALLOT YOU RECEIVE. PLEASE BE SURE
TO COMPLETE THE BALLOT PROPERLY AND LEGIBLY AND TO IDENTIFY THE
EXACT AMOUNT OF YOUR CLAIM AND THE NAME OF THE HOLDER. IF YOU ARE A
HOLDER OF A CLAIM ENTITLED TO VOTE ON THE PLAN AND YOU DID NOT
RECEIVE A BALLOT, YOU RECEIVED A DAMAGED BALLOT OR YOU LOST YOUR
BALLOT OR IF YOU HAVE ANY QUESTIONS CONCERNING THE PLAN OR

                                                37
            Case 19-11689-JTD         Doc 372-2       Filed 10/16/19    Page 45 of 83




PROCEDURES FOR VOTING ON THE PLAN, PLEASE CONTACT THE SOLICITATION
AND CLAIMS AGENT VIA EMAIL AT TABULATION@EPIQGLOBAL.COM WITH A
REFERENCE TO “THG HOLDINGS” IN THE SUBJECT LINE; OR BY PHONE AT
866-897-6433 (DOMESTIC) OR (646) 282-2500 (INTERNATIONAL) AND REQUEST TO
SPEAK WITH A MEMBER OF THE SOLICITATION TEAM.

                               ARTICLE V
         CERTAIN RISK FACTORS TO BE CONSIDERED PRIOR TO VOTING

 THE PLAN AND ITS IMPLEMENTATION ARE SUBJECT TO CERTAIN RISKS,
 INCLUDING, BUT NOT LIMITED TO, THE RISK FACTORS SET FORTH BELOW.
 HOLDERS OF CLAIMS WHO ARE ENTITLED TO VOTE ON THE PLAN SHOULD
 READ AND CAREFULLY CONSIDER THE RISK FACTORS, AS WELL AS THE OTHER
 INFORMATION SET FORTH IN THE PLAN AND THE DOCUMENTS DELIVERED
 TOGETHER HEREWITH OR REFERRED TO OR INCORPORATED BY REFERENCE
 HEREIN, BEFORE DECIDING WHETHER TO VOTE TO ACCEPT OR REJECT THE
 PLAN. THESE FACTORS SHOULD NOT, HOWEVER, BE REGARDED AS
 CONSTITUTING THE ONLY RISKS INVOLVED IN CONNECTION WITH THE PLAN
 AND ITS IMPLEMENTATION.

                  5.1     The Plan May Not Be Accepted.

                The Debtors can make no assurances that the requisite acceptances to the Plan
will be received, and the Debtors may need to obtain acceptances to an alternative plan of
liquidation for the Debtors, or otherwise, that may not have the support of the Creditors and/or
may be required to liquidate the Estates under chapter 7 of the Bankruptcy Code. There can be no
assurance that the terms of any such alternative restructuring arrangement or plan would be
similar to or as favorable to Creditors as those proposed in the Plan.

                  5.2     The Plan May Not Be Confirmed.

               Even if the Debtors receive the requisite acceptances, there is no assurance that
the Bankruptcy Court will confirm the Plan. Even if the Bankruptcy Court determined that the
combined Disclosure Statement and Plan and the balloting procedures and results were
appropriate, the Bankruptcy Court could still decline to confirm the Plan if it finds that any of the
statutory requirements for confirmation had not been met. Moreover, there can be no assurance
that modifications to the combined Disclosure Statement and Plan will not be required for
Confirmation or that such modifications would not necessitate the resolicitation of votes. If the
Plan is not confirmed, it is unclear what distributions holders of Claims or Interests ultimately
would receive with respect to their Claims or Interests in a subsequent plan of liquidation.

                  5.3     Distributions to Holders of Allowed Claims under the Plan May Be
                          Inconsistent with Projections.

               Projected distributions are based upon good faith estimates of the total amount of
Claims ultimately Allowed and the funds available for distribution. There can be no assurance
that the estimated Claim amounts set forth in the Plan are correct. These estimated amounts are

                                                 38
            Case 19-11689-JTD          Doc 372-2       Filed 10/16/19     Page 46 of 83




based on certain assumptions with respect to a variety of factors. Both the actual amount of
Allowed Claims in a particular Class and the funds available for distribution to such Class may
differ from the Debtors’ estimates. If the total amount of Allowed Claims in a Class is higher
than the Debtors’ estimates, or the funds available for distribution to such Class are lower than
the Debtors’ estimates, the percentage recovery to holders of Allowed Claims in such Class will
be less than projected.

                  5.4     Objections to Classification of Claims.

                Section 1122 of the Bankruptcy Code requires that the Plan classify Claims and
Interests. The Bankruptcy Code also provides that the Plan may place a Claim or Interest in a
particular Class only if such Claim or Interest is substantially similar to the other Claims or
Interests of such Class. The Debtors believe that all Claims and Interests have been appropriately
classified in the Plan. To the extent that the Bankruptcy Court finds that a different classification
is required for the Plan to be confirmed, the Debtors would seek to (i) modify the Plan to provide
for whatever classification might be required for Confirmation and (ii) use the acceptances
received from any holder of Claims pursuant to this solicitation for the purpose of obtaining the
approval of the Class or Classes of which such holder ultimately is deemed to be a member. Any
such reclassification of Claims, although subject to the notice and hearing requirements of the
Bankruptcy Code, could adversely affect the Class in which such holder was initially a member,
or any other Class under the Plan, by changing the composition of such Class and the vote
required for approval of the Plan. There can be no assurance that the Bankruptcy Court, after
finding that a classification was inappropriate and requiring a reclassification, would approve the
Plan based upon such reclassification. Except to the extent that modification of classification in
the Plan requires resolicitation, the Debtors will, in accordance with the Bankruptcy Code and
the Bankruptcy Rules, seek a determination by the Bankruptcy Court that acceptance of the Plan
by any holder of Claims pursuant to this solicitation will constitute a consent to the Plan’s
treatment of such holder, regardless of the Class as to which such holder is ultimately deemed to
be a member. The Debtors believe that they would be required to resolicit votes for or against the
Plan only when a modification adversely affects the treatment of the Claim or Interest of any
holder.

                The Bankruptcy Code also requires that the Plan provide the same treatment for
each Claim or Interest of a particular Class unless the holder of a particular Claim or Interest
agrees to a less favorable treatment of its Claim or Interest. The Debtors believe that the Plan
complies with the requirement of equal treatment. To the extent that the Bankruptcy Court finds
that the Plan does not satisfy such requirement, the Bankruptcy Court could deny confirmation of
the Plan. Issues or disputes relating to classification and/or treatment could result in a delay in the
confirmation and consummation of the Plan and could increase the risk that the Plan will not be
consummated.

                  5.5     Failure to Consummate the Plan.

               The Plan provides for certain conditions that must be satisfied (or waived) prior to
Confirmation and for certain other conditions that must be satisfied (or waived) prior to the
Effective Date. As of the date of the Plan, there can be no assurance that any or all of the
conditions in the Plan will be satisfied (or waived). Accordingly, there can be no assurance that

                                                  39
            Case 19-11689-JTD         Doc 372-2       Filed 10/16/19    Page 47 of 83




the Plan will be confirmed by the Bankruptcy Court. Further, if the Plan is confirmed, there can
be no assurance that the Plan will be consummated.

                  5.6     Allowance of Claims May Substantially Dilute the Recovery to
                          Holders of Claims under the Plan.

               There can be no assurance that the estimated Claim amounts set forth in the Plan
are correct, and the actual allowed amounts of Claims may differ from the estimates. The
estimated amounts are based on certain assumptions with respect to a variety of factors. Should
these underlying assumptions prove incorrect, the actual Allowed amounts of Claims may vary
from those estimated herein, thereby materially reducing the recovery to the Holders of Class 5
General Unsecured Claims under the Plan.

                  5.7     Plan Releases May Not Be Approved.

                There can be no assurance that the releases, as provided in Article X of the Plan,
will be granted. Failure of the Bankruptcy Court to grant such relief may result in a plan of
liquidation that differs from the Plan or the Plan not being confirmed.

                  5.8     Certain Tax Considerations.

              There are a number of material income tax considerations, risks and uncertainties
associated with the plan of liquidation of the Debtors described in this combined Disclosure
Statement and Plan.

           THE U.S. FEDERAL INCOME TAX CONSEQUENCES OF THE PLAN ARE
COMPLEX. NOTHING HEREIN SHALL CONSTITUTE TAX ADVICE. THE TAX
CONSEQUENCES ARE IN MANY CASES UNCERTAIN AND MAY VARY DEPENDING
ON A HOLDER’S PARTICULAR CIRCUMSTANCES. ACCORDINGLY, HOLDERS ARE
URGED TO CONSULT THEIR TAX ADVISORS ABOUT THE UNITED STATES
FEDERAL, STATE AND LOCAL, AND APPLICABLE FOREIGN INCOME AND OTHER
TAX CONSEQUENCES OF THE PLAN.

                                   ARTICLE VI
                        TREATMENT OF UNCLASSIFIED CLAIMS

              Pursuant to Bankruptcy Code section 1126(f), Holders of Unimpaired Claims are
conclusively presumed to have accepted this Plan. The Holders of DIP Facility Claims,
Administrative Claims, Tax Claims, Other Priority Claims, and Other Secured Claims are not
Impaired under this Plan.

                  6.1    DIP Facility Claims. On the Effective Date, unless otherwise agreed to
by the Holder of a DIP Facility Claim, each Holder will receive in full and final satisfaction of its
DIP Facility Claim an amount of Cash equal to the amount of such Holder’s Allowed DIP
Facility Claim; provided; however, that if the DIP Facility Claim is not paid in full, in cash, on
the Effective Date, then (a) from and after the Effective Date, the liens securing the DIP
Obligations shall be fully secured by perfected liens and security interests on all Liquidating
Trust Assets, and (b) the Allowed DIP Facility Claim shall be paid, in full, in Cash, pursuant to
                                                 40
            Case 19-11689-JTD         Doc 372-2      Filed 10/16/19    Page 48 of 83




the Liquidating Trust Agreement. The DIP Facility Claim shall be paid, in full, from first
proceeds generated by the sale, liquidation or other disposition of the Residual Assets or
Litigation Assets.

                    6.2    Administrative Claims. Unless otherwise agreed to by the Holder of
an Allowed Administrative Claim, each Holder of an Allowed Administrative Claim (other than
Holders of Fee Claims and Claims for U.S. Trustee Fees) will receive in full and final
satisfaction of its Administrative Claim an amount of Cash equal to the Allowed amount of such
Administrative Claim either: (a) if an Administrative Claim is Allowed on or prior to the
Effective Date, on the Effective Date or as soon as reasonably practicable thereafter (or, if not
then due, when such Allowed Administrative Claim is due or as soon as reasonably practicable
thereafter); (b) if such Administrative Claim is not Allowed as of the Effective Date, no later
than thirty (30) days after the date on which an order Allowing such Administrative Claim
becomes a Final Order; (c) if such Allowed Administrative Claim is based on liabilities incurred
by the Debtors in the ordinary course of their business after the Petition Date in accordance with
the terms and conditions of the particular transaction giving rise to such Allowed Administrative
Claim; (d) at such time as may be agreed upon by (i) if prior to the Effective Date, such Holder,
the Debtors, the Required DIP Lenders, and the Creditors’ Committee or (ii) if after the Effective
Date, such Holder and the Liquidating Trustee; or (e) at such time and upon such terms as set
forth in an order of the Court.

                Holders of Administrative Claims accruing from [ ]October 18, 2019 through the
Effective Date, other than Holders of Fee Claims and Claims for U.S. Trustee Fees, must file
with the Claims Agent and serve on the Liquidating Trustee requests for payment, in writing,
together with supporting documents, substantially complying with the Bankruptcy Code, the
Bankruptcy Rules and the Local Rules, so as to be actually received on or before the Final
Administrative Claim Bar Date. Any Person or Entity required to timely file such Claim, but fails
to do so shall not be treated as a creditor with respect to such Claim for the purpose of voting and
distribution in these Chapter 11 Cases on account of such Claim. The notice of Confirmation to
be delivered pursuant to Bankruptcy Rules 2002(c)(3) and 2002(f) shall set forth the Final
Administrative Claim Bar Date and shall constitute notice of such Bar Date.

                 With respect to U.S. Trustee Fees, all U.S. Trustee Fees payable on or before the
Effective Date shall be paid by the Debtors on or before the Effective Date. From and after the
Effective Date, the Liquidating Trustee shall pay the fees assessed against the Debtors’ Estates
until such time as a particular Debtor’s Chapter 11 Case is closed, dismissed or converted.
Notwithstanding anything to the contrary in this Plan, the U.S. Trustee shall not be required to
file a proof of claim for administrative expenses.

                   6.3     Fee Claims. All requests for payment of Fee Claims for services
rendered and reimbursement of expenses incurred prior to the Confirmation Date must be filed
and served in accordance with the Interim Compensation Procedures Order by the date that is
thirty (30) days after the Effective Date. The Court shall determine the Allowed amounts of such
Fee Claims after notice and a hearing in accordance with the procedures established by the
Bankruptcy Code.



                                                41
            Case 19-11689-JTD         Doc 372-2       Filed 10/16/19    Page 49 of 83




               The Liquidating Trustee shall pay Fee Claims in Cash in the amount allowed by
the Court. Allowed Fee Claims shall be paid from the Fee Claims Reserve, which the
Liquidating Trustee will establish on the Effective Date in accordance with Section 9.2 of this
Plan. Any funds remaining in the Fee Claims Reserve after payment of all Allowed Fee Claims
shall be paid in Ratable Shares to the Holders of Allowed Class 3 Claims. Notwithstanding the
foregoing, the Holder of an Allowed Fee Claim may receive such other, less favorable treatment
as may be agreed upon by such Holder and the Debtors.

                From and after the Effective Date, any requirement that Professionals comply with
sections 327 through 331 and 1103 of the Bankruptcy Code in seeking retention or compensation
for services rendered after such date shall terminate, and the Liquidating Trustee, subject to
approval of the Liquidating Trust Oversight Board, may employ and pay any Professional, in
accordance with the Liquidating Trust Agreement, in the ordinary course of business without any
further notice to or action, order, or approval of the Court.

                    6.4    Tax Claims. Unless otherwise agreed to by the Holder of an Allowed
Tax Claim, each Holder of an Allowed Tax Claim will receive in full and final satisfaction of
such Allowed Tax Claim an amount of Cash equal to the unpaid portion of such Allowed Tax
Claim either: (a) if a Tax Claim is Allowed on or prior to the Effective Date, on the Effective
Date or as soon as reasonably practicable thereafter; (b) if such Tax Claim is not Allowed as of
the Effective Date, no later than thirty (30) days after the date on which an order Allowing such
Tax Claim becomes a Final Order; (c) at such time as may be agreed upon by (i) if prior to the
Effective Date, such Holder, the Debtors, the Required DIP Lenders, and the Creditors’
Committee or (ii) if after the Effective Date, such Holder and the Liquidating Trustee; or (d) at
such time and upon such terms as set forth in an order of the Court; provided, however, that all
Allowed Tax Claims that are not due and payable on or before the Effective Date shall be paid by
the Liquidating Trustee in the ordinary course of business as they become due. Any Claim or
demand for any penalty (a) will be subject to treatment as a General Unsecured Claim, if and to
the extent it is an Allowed Claim, and (b) the Holder of an Allowed Tax Claim shall not assess or
attempt to collect such amounts from the Debtors, the Estates, the Liquidating Trustee, or the
Liquidating Trust except as a General Unsecured Claim, if and to the extent it is an Allowed
Claim.

                               ARTICLE VII
               TREATMENT OF CLASSIFIED CLAIMS AND INTERESTS

                The Claims in Classes 1 and 2 are Unimpaired, conclusively deemed to accept the
Plan and are not entitled to vote on the Plan. The Claims in Classes 3, 4 and 5 are Impaired and
entitled to vote to accept or reject this Plan. Holders of Claims in Classes 6 and Interests in Class
7 are conclusively deemed to reject the Plan and, therefore, are not entitled to vote on the Plan.

                  7.1     Class 1: Other Priority Claims. Unless otherwise agreed to by the
Holder of an Allowed Other Priority Claim, each Holder of an Allowed Other Priority Claim will
receive in full and final satisfaction of such Allowed Other Priority Claim an amount of Cash
equal to the unpaid portion of such Allowed Other Priority Claim either: (a) if an Other Priority
Claim is Allowed on or prior to the Effective Date, on the Effective Date or as soon as
reasonably practicable thereafter; (b) if such Other Priority Claim is not Allowed as of the

                                                 42
            Case 19-11689-JTD         Doc 372-2       Filed 10/16/19    Page 50 of 83




Effective Date, no later than thirty (30) days after the date on which an order Allowing such
Other Priority Claim becomes a Final Order; (c) at such time as may be agreed upon by (i) if
prior to the Effective Date, such Holder, the Debtors, the Required DIP Lenders, and the
Creditors’ Committee or (ii) if after the Effective Date, such Holder and the Liquidating Trustee;
or (d) at such time and upon such terms as set forth in an order of the Court.

                   7.2     Class 2: Other Secured Claims. Except to the extent that a holder of
an Allowed Other Secured Claim agrees to different treatment, on the later of the Effective Date
and the date that is ten (10) Business Days after the date such Other Secured Claim becomes an
Allowed Claim, or as soon thereafter as is reasonably practicable, each holder of an Allowed
Other Secured Claim will receive, on account of such Allowed Claim, at the sole discretion of
the Required DIP Lenders or Liquidating Trustee, as applicable; (i) Cash in an amount equal to
the Allowed amount of such Claim; (ii) Reinstatement of such Holder’s Allowed Other Secured
Claim; (iii) such other treatment sufficient to render such Holder’s Allowed Other Secured Claim
Unimpaired; or (iv) return of the applicable collateral in satisfaction of the Allowed amount of
such Other Secured Claim.

                  7.3     Class 3: Prepetition Senior Obligation Claim. On the Effective Date,
the Prepetition Senior Obligation Claim shall become an Allowed Class 3 Claim in the aggregate
amount of $123,652,139. Except to the extent that the Holder of an Allowed Claim in Class 3
agrees to less favorable treatment, each holder of an Allowed Claim in Class 3 shall receive, on
the Effective Date, its Ratable Share of the following: (a) all of the Debtors’ Cash on hand after
the payment in full of the DIP Facility Claim and after establishing the Reserves provided for in
Section 9.2; and (b) Series A Liquidation Trust Interests, subject to payment in full of the DIP
Facility Claim. Series A Liquidating Trust Interests shall entitle the Holder to its Ratable Share
of (i) 100% of Net Proceeds generated from Residual Assets and (ii) 90% of Net Proceeds
generated by Litigation Assets, subject to the Series A/B Sharing Arrangement.

                   7.4     Class 4: Second Lien Claim. Except to the extent that the Holder of an
Allowed Claim in Class 4 agrees to less favorable treatment, each holder of an Allowed Claim in
Class 4 shall receive, on the Effective Date, in full and final satisfaction of its Second Lien Claim
its Ratable Share of Series B Liquidation Trust Interests. Series B Liquidating Trust Interests
shall entitle the Holder, together with the Holders of Series A Liquidating Trust Interests, to
receive Net Proceeds of Litigation Assets subject to and in accordance with the Series A/B
Sharing Arrangement.

                 7.5    Class 5: General Unsecured Claims. Except to the extent that the
Holder of an Allowed Claim in Class 5 agrees to less favorable treatment, each holder of an
Allowed Claim in Class 5 shall receive, on the Effective Date, in full and final satisfaction of its
General Unsecured Claim its Ratable Share of Series C Liquidation Trust Interests, subject to
payment in full of the DIP Facility Claim. Series C Liquidating Trust Interests shall entitle the
Holder to its Ratable Share of 10% of the Net Proceeds generated from Litigation Assets.
Holders of Series C Liquidating Trust Interests shall not be entitled to Net Proceeds generated
from Residual Assets.

                In addition, Holders of Class 5 Claims that elect to become an Assigning Creditor
will be entitled to a twenty-five percent (25%) increase to the Allowed Amount of such Claim.

                                                 43
            Case 19-11689-JTD         Doc 372-2       Filed 10/16/19    Page 51 of 83




Such twenty-five percent (25%) increase will be added only upon Allowance of the Assigning
Creditor’s Claim.

                  7.6    Class 6: Subordinated Claims. Holders of Subordinated Claims shall
receive no Distribution on account of their Subordinated Claims pursuant to the Plan.

                  7.7     Class 7: Equity Interests. On the Effective Date, all Equity Interests
shall be canceled and each Holder of an Equity Interest in any Debtor shall receive no
Distributions pursuant to the Plan.

                  7.8      Reservation of Rights Regarding Claims and Interests. Except as
otherwise explicitly provided in the Plan, nothing shall affect the Debtors’ rights and defenses,
both legal and equitable, with respect to any Claims or Interests, including, but not limited to, all
rights with respect to legal and equitable defenses to alleged rights of setoff or recoupment.

                                  ARTICLE VIII
                      ACCEPTANCE OR REJECTION OF THE PLAN

                 8.1    Class Entitled to Vote. Because Claims in Classes 3, 4 and 5 are
Impaired and Holders thereof will receive or retain property or an interest in property under the
Plan, only the Holders of Class 3, 4 or 5 Claims shall be entitled to vote to accept or reject the
Plan.

                  8.2    Acceptance by Impaired Classes of Claims or Interests. In
accordance with section 1126(c) of the Bankruptcy Code, and except as provided in section
1126(e) of the Bankruptcy Code, an Impaired Class of Claims shall have accepted the Plan if the
Plan is accepted by the Holders of at least two-thirds (2/3) in dollar amount and more than
one-half (1/2) in number of the Allowed Claims in such Class that have timely and properly
voted to accept or reject the Plan. In accordance with section 1126(d) of the Bankruptcy Code
and except as provided in section 1126(e) of the Bankruptcy Code, an Impaired Class of Interests
shall have accepted the Plan if such Plan is accepted by Holders of at least two-thirds (2/3) in
amount of the Allowed Interests in such Class that have timely and properly voted to accept or
reject the Plan.

                 8.3      Presumed Acceptance by Unimpaired Classes. Because Claims in
Classes 1 and 2 are Unimpaired pursuant to section 1126(f) of the Bankruptcy Code, Holders of
Claims in Classes 1 and 2 are deemed to have accepted the Plan and, therefore, Holders of such
Claims are not entitled to vote to accept or reject the Plan.

                   8.4    Presumed Rejections by Impaired Classes. Because Holders of
Subordinated Claims in Class 6 and Holders of Interests in Class 7 are not entitled to receive or
retain any property under the Plan, pursuant to section 1126(g) of the Bankruptcy Code, Holders
of Subordinated Claims in Class 6 and Holders of Interests in Class 7 are presumed to have
rejected the Plan and are not entitled to vote to accept or reject the Plan.

                  8.5    Confirmation Pursuant to Section 1129(b) of the Bankruptcy Code.
To the extent that any Impaired Class rejects the Plan or is deemed to have rejected the Plan, the

                                                 44
           Case 19-11689-JTD         Doc 372-2       Filed 10/16/19    Page 52 of 83




Debtors reserve the right to request Confirmation of the Plan, as it may be modified from time to
time, under section 1129(b) of the Bankruptcy Code. The Debtors reserve the right to alter,
amend, modify, revoke, or withdraw the Plan, the documents submitted in support thereof or any
schedule or exhibit, including to amend or modify it to satisfy the requirements of section
1129(b) of the Bankruptcy Code, if necessary.

                 8.6     Controversy Concerning Impairment. If a controversy arises as to
whether any Claim or Interest is Impaired under the Plan, the Bankruptcy Court shall determine
such controversy on or before the Confirmation Date.

                 8.7     Elimination of Vacant Classes. Any Class of Claims or Interests that
does not contain, as of the date of the commencement of the Confirmation Hearing, a Holder of
an Allowed Claim or Interest, or a Holder of a Claim temporarily allowed under Bankruptcy Rule
3018, shall be deemed deleted from the Plan for all purposes, including for purposes of
determining acceptance.

                                    ARTICLE IX
                         MEANS OF IMPLEMENTING THE PLAN

               In addition to the provisions set forth elsewhere in this Plan, the following shall
constitute the means of execution and implementation of this Plan.

                 9.1     Corporate Action.

                             (a)     Vesting of Liquidating Trust Assets. Upon the occurrence
             of the Effective Date, (a) the members of each Debtor’s board of directors or
             managers, as the case may be, shall be deemed to have resigned; and (b) the
             Liquidating Trust Assets shall be transferred to the Liquidating Trust in accordance
             with this Plan. The Liquidating Trust Assets shall vest in the Liquidating Trust free
             and clear of all Liens, claims, and interests; provided, however, that the Assets shall
             be subject to the DIP Liens if the DIP Facility Claim is not paid in full on the
             Effective Date.

             Upon transfer of the Liquidating Trust Assets, the Debtors shall have no further
             duties or responsibilities in connection with the implementation of this Plan.

                            (b)     Dissolution of the Debtors. At any time after the Effective
             Date, the Liquidating Trustee shall be authorized, subject to approval by the
             Liquidating Trust Oversight Board, to dissolve the Debtors upon filing a notice of
             such dissolution with the Court, notwithstanding any requirements of applicable
             state law, without the necessity for any other or further actions to be taken by or on
             behalf of the Debtors or payments to be made in connection therewith.

            As soon as practicable after the transfer of the Liquidating Trust Assets to the
            Liquidating Trust, the Liquidating Trustee shall provide for the retention and storage
            of the books, records, and files that shall have been delivered to the Liquidating
            Trust until such time as all such books, records, and files are no longer required to

                                                45
Case 19-11689-JTD       Doc 372-2       Filed 10/16/19    Page 53 of 83




be retained under applicable law, and file a certificate informing the Court of the
location at which such books, records, and files are being stored.

                (c)    Legal Representation of the Debtors and the Creditors’
Committee After the Effective Date. Upon the Effective Date, the attorney-client
relationship between the Debtors and their current and former counsel, including
Perkins Coie, LLP and Greenberg Traurig LLP, and between the Creditors’
Committee and its current counsel, Cooley LLP and Elliott Greenleaf, P.C., shall be
transferred to the Liquidating Trustee, who shall succeed to the rights and claims of,
and hold the attorney-client privilege for the Debtors and the Creditors’ Committee,
including, without limitation, any common interest privilege. For the avoidance of
doubt, nothing in the Plan shall affect the rights of any non-Debtor third parties to
assert their own attorney-client and other applicable privileges.

               (d)     Cancellation of Existing Securities and Agreements.
Except as otherwise provided in this Plan, and in any contract, instrument or other
agreement or document created in connection with this Plan, on the Effective Date,
the Interests and any other promissory notes, share certificates, whether for
preferred or common stock (including treasury stock), other instruments evidencing
any Claims or Interests, and all options, warrants, calls, rights, puts, awards, and
commitments, including, without limitation, any agreements purporting to relate to
deferred compensation that relate to Interests or options, shall be deemed cancelled
and of no further force and effect, without any further act or action under any
applicable agreement, law, regulation, order, or rule, and the obligations of the
Debtors under the notes, share certificates, and other agreements and instruments
governing such Claims and Interests shall be released; provided, however, that the
cancellation, release, and discharge of the foregoing shall not affect whether a
timely Claim made on account of such obligation may become an Allowed Claim;
provided, further, however, that certain instruments, documents, and credit
agreementagreements related to Claims shall continue in effect solely for the
purpose of allowing the Liquidating Trustee to make Distributions in accordance
with this Plan. The Holders of or parties to such cancelled notes, share certificates,
and other agreements and instruments shall have no rights against the Debtors, the
Estates, and the Liquidating Trust, or the Liquidating Trustee arising from or
relating to such notes, share certificates, and other agreements and instruments or
the cancellation thereof, except the rights provided pursuant to this Plan.

    9.2     Reserves.

                (a)     Administrative and Priority Claims Reserve. On the
Effective Date, the Liquidating Trustee shall fund the Administrative and Priority
Claims Reserve in the amount of the aggregate Administrative Claims Estimate or
such other Amount as the Court may direct as a condition of confirmation. The
Liquidating Trustee shall, subject to the terms and conditions of the Liquidating
Trust Agreement and this Plan, pay each Allowed Administrative Claim, each
Allowed Tax Claim and Allowed Other Priority Claim as provided for in Article IV
of this Plan. In the event that excess Cash remains in the Administrative and Priority

                                   46
Case 19-11689-JTD       Doc 372-2       Filed 10/16/19    Page 54 of 83




Claims Reserve after payment of all Allowed Claims to be paid therefrom, or at
such time as the Cash in the Administrative and Priority Claims Reserve exceeds
the Face Amount of the unpaid Administrative Claims as periodically determined
by the Liquidating Trustee, such Cash shall be paid in Ratable Shares to the Holders
of Allowed Class 3 Claims.

                (b)    Liquidating Trust Operating Reserve. On the Effective
Date, the Liquidating Trustee shall fund the Liquidating Trust Operating Reserve in
the initial sum of $2,000,000.00 in Cash (i) to maintain the value of the Liquidating
Trust Assets during liquidation; (ii) to pay reasonable and necessary administrative
expenses of the Liquidating Trust, including, but not limited to, (a) the reasonable
costs and expenses incurred or anticipated to be incurred by the Liquidating Trustee
(including reasonable fees, costs and expenses incurred or anticipated to be incurred
by professionals retained by the Liquidating Trustee), (b) the reasonable costs and
expenses incurred or anticipated to be incurred by the Liquidating Trust Oversight
Board and its members (including reasonable fees, costs and expenses incurred or
anticipated to be incurred by professionals retained by the Liquidating Trust
Oversight Board but excluding the fees, costs and expenses of professionals
retained by Liquidating Trust Oversight Board members individually), (c) any taxes
imposed on the Liquidating Trust in respect of the Liquidating Trust Assets, (d) the
reasonable fees and expenses incurred or anticipated to be incurred in connection
with, arising out of or related to the Liquidating Trust Assets (and litigation
associated therewith), and (e) other costs and expenses contemplated by the
Liquidating Trust Agreement. Absent approval of the Liquidating Trust Oversight
Board, the Liquidating Trust Operating Reserve shall not be used to fund the costs
and expenses incurred by the Liquidating Trustee (including fees and expenses of
Liquidating Trustee Professionals) with respect to claims resolution for Claims in
Classes 3, 4 and 5.

Following the Effective Date, The Liquidating Trust Operating Reserve shall be
increased by an additional $1,000,000.00 from the first proceeds realized by the
sale, liquidation, prosecution, resolution, or other disposition of either the Residual
Assets or the Litigation Assets, subject to the payment in full of DIP Facility Claims
from first proceeds generated by such disposition of the Residual Assets or
Litigation Assets. Thereafter, the Liquidating Trust Oversight Board shall
determine the appropriate amount of the Liquidating Trust Operating Reserve,
provided, however, that if the Liquidating Trust Operating Reserve has already been
increased to $3.0 million from proceeds realized from Residual Assets or the
Litigation Assets, then no distribution shall be made to the Liquidation Trust for
purposes of increasing the Liquidation Trust Operating Reserve. Notwithstanding
anything to the contrary herein, at any time following the Effective Date, the
Liquidating Trustee, after consultation with the Liquidating Trust Oversight Board,
may fund or replenish the Liquidating Trust Operating Reserve in accordance with
section 9.4(d)(v) of this Plan and on terms approved by the Liquidating Trust
Oversight Board.



                                   47
Case 19-11689-JTD        Doc 372-2      Filed 10/16/19     Page 55 of 83




               (c)     Fee Claims Reserve. On the Effective Date, the Liquidating
Trustee shall fund the Fee Claims Reserve using funds from the Liquidating Trust
Assets in the amount of the aggregate Fee Claims Estimate or such other Amount as
the Court may direct as a condition to confirmation. The Liquidating Trustee shall,
subject to the terms and conditions of the Plan and Confirmation Order, pay each
Fee Claim as soon as practicable after a Fee Claim is Allowed under the Interim
Compensation Procedures Order and any remaining amounts once such amounts are
Allowed in accordance with this Plan. Notwithstanding the foregoing, all
Professionals shall apply (i) any retainers and (ii) all funds escrowed by the Debtors
for payment of Professionals before any funds are disbursed from the Fee Claims
Reserve. In the event that excess Cash remains in the Fee Claims Reserve after
payment of all Allowed Fee Claims, such Cash shall be distributed to Holders of
Allowed Class 3 Claims.

                (d)     Disputed General Unsecured Claims Reserve. Prior to the
first Distribution Date, the Liquidating Trustee shall withhold from property that
would otherwise be distributed on account of Class 5 General Unsecured Claims
entitled to Distributions under this Plan, in the Disputed Unsecured Claims Reserve,
such property as may be necessary to equal one hundred percent (100%) of
Distributions to which Holders of Disputed General Unsecured Claims would be
entitled under this Plan if such Disputed Unsecured Claims were Allowed in their
Disputed Claim Amount. The Liquidating Trustee may request from the Court, if
necessary, estimation for any Disputed Claim that is contingent or unliquidated, or
for which the Liquidating Trustee determines to reserve less than the Face Amount.
The Liquidating Trustee shall withhold the applicable portion of the Disputed
General Unsecured Claims Reserve with respect to such Claims based upon the
estimated amount of each such Claim is either estimated or by the Court.

The Liquidating Trustee shall, subject to the terms and conditions of the Liquidating
Trust Agreement and this Plan, make Distributions from the Disputed General
Unsecured Claims Reserve on account of any Disputed General Unsecured Claim
that has become an Allowed General Unsecured Claim since the preceding
Distribution Date pursuant to the provisions of this Plan governing Distributions to
Class 5 General Unsecured Claims.

After a Final Order has been entered, or other final resolution has been reached with
respect to all Disputed General Unsecured Claims, any remaining property held in
the Disputed General Unsecured Claims Reserve, shall be distributed pro rata to the
Holders of Allowed Class 5 Claims.

                (e)     Investment of Reserves. If practicable, the Liquidating
Trustee will invest any Cash that is withheld in any of the Reserves created under
this Plan in accordance with the investment and deposit guidelines set forth in the
Liquidating Trust Agreement; provided, however, that, except to the extent
expressly set forth in this Plan, nothing in this Plan, the Disclosure Statement, or the
Liquidating Trust Agreement shall be deemed to entitle the Holder of a Claim to
interest on such Claim.

                                   48
Case 19-11689-JTD       Doc 372-2       Filed 10/16/19    Page 56 of 83




              (f)     Reserve Satisfies Security or Bond Requirements. In the
event of an appeal of an order of the Court with respect to a Claim, the Debtors or
the Liquidating Trust, as the case may be, shall be deemed to have satisfied any
bond or other security requirement in connection with such appeal by reserving for
the Face Amount of the Claim in the appropriate Reserve.

    9.3     Liquidating Trust.

                (a)     Establishment of the Liquidating Trust. The Liquidating
Trust shall be established and shall become effective on the Effective Date.

              (b)      Liquidating Trust Assets. All Distributions to the Holders
of Allowed Claims shall be from the Liquidating Trust. The Liquidating Trust shall
among other things (i) hold and administer the Reserves (and make Distributions
therefrom) and (ii) administer the Liquidating Trust Assets.

              (c)      Trust Distributions. Following the funding of the Reserves
in accordance with this Plan, the Liquidating Trustee shall liquidate the Liquidating
Trust Assets and distribute the Net Proceeds of such liquidation in accordance with
the Plan and the Liquidating Trust Agreement; provided, however, that the
Liquidating Trustee shall make Distributions of Net Proceeds at least annually in
accordance with the Plan.

                (d)     Duration of the Trust. The Liquidating Trust shall have an
initial term of five (5) years; provided, however that, if warranted by the facts and
circumstances, and if the Liquidating Trust Oversight Board determines that an
extension of the term of the Liquidating Trust is necessary to accomplish the
purposes of the Liquidating Trust, then the Liquidating Trustee shall be authorized
to extend the Liquidating Trust for up to three (3) additional terms of two (2) years
each (for a total of six (6) additional years), provided further, that each such
extension of the term shall be subject to the provision of a tax opinion from a
nationally recognized law firm to the effect that such extension shall not result in
material adverse tax consequences to any of the Liquidating Trust Beneficiaries and
that such extension shall not subject the Liquidating Trust to materially different tax
treatment than it otherwise would have been subject to. The Liquidating Trust may
be terminated earlier than its scheduled termination if the Liquidating Trustee has
administered all of the Liquidating Trust Assets and performed all other duties
required by this Plan and the Liquidating Trust Agreement. As soon as practicable
after the final Distribution Date, the Liquidating Trustee shall seek entry of a Final
Order closing the Case pursuant to Bankruptcy Code section 350(a).

               (e)     Liquidation of the Litigation Assets; Initial Investigation.
Subject to the limitations set forth in the Liquidating Trust Agreement, on and after
the Effective Date, the Liquidating Trustee shall have sole authority and
responsibility for investigating, analyzing, commencing, prosecuting, litigating,
compromising, collecting, and otherwise administering all Litigation Assets.


                                   49
Case 19-11689-JTD       Doc 372-2       Filed 10/16/19    Page 57 of 83




Attached hereto as Exhibit B are actual or potential Causes of Action currently
known to the Debtors.

On the Effective Date, or as soon as practicable thereafter, the Liquidating Trustee
shall engage Cooley LLP and such other Professionals formerly employed by the
Creditors’ Committee as may be necessary or appropriate for the purpose of
investigating the nature, scope and merit of all Causes of Action and Creditor
Causes of Action comprising the Litigation Assets. At the conclusion of its
investigation, Cooley LLP shall meet with and present its findings and
recommendations to the Liquidating Trustee and Liquidating Trust Oversight
Board. Cooley shall cap its fees for the performance of this investigation at
$300,000. After the conclusion of its investigation, Cooley LLP and other
Professionals formerly employed by the Creditors’ Committee will be engaged by
the Liquidating Trustee to perform such additional services as the firm, as the
Liquidating Trustee and the Liquidating Trust Oversight Board may agree.

     9.4    Liquidating Trustee.

              (a)    Appointment. The initial Liquidating Trustee shall be
appointed by the Required DIP Lenders and shall be reasonably acceptable to the
Creditors’ Committee. The appointment of the Liquidating Trustee shall be
effective as of the Effective Date. Successor Liquidating Trustee(s) shall be
appointed by the Liquidating Trust Oversight Board as set forth in the Liquidating
Trust Agreement.

               (b)   Term. The Liquidating Trustee’s term, including without
limitation the term of any Successor Liquidating Trustee(s), shall expire upon
termination of the Liquidating Trust pursuant to this Plan and/or the Liquidating
Trust Agreement.

              (c)    Removal. The Oversight Board shall supervise, direct and
have the power to remove and replace the Liquidating Trustee.

                (d)    Powers and Duties. The Liquidating Trustee shall be the
exclusive representative of the Debtors’ Estates and shall have the rights and
powers set forth in the Liquidating Trust Agreement including, but not limited to,
the rights and powers of a trustee under the Bankruptcy Code. The Liquidating
Trustee shall be governed in all things by the terms of the Liquidating Trust
Agreement and this Plan. The Liquidating Trustee shall administer the Liquidating
Trust, and the Liquidating Trust Assets, and make Distributions from the Net
Proceeds of the Liquidating Trust in accordance with this Plan and the Liquidating
Trust Agreement. In addition, the Liquidating Trustee shall, in accordance with the
terms of this Plan, take all actions necessary to wind down the affairs of the Debtors
consistent with this Plan and applicable non-bankruptcy law. Subject to the terms
of the Liquidating Trust Agreement, which includes, among other things, limitations
on the Liquidating Trustee’s discretion to take certain action without consultation or
approval of the Liquidating Trust Oversight Board, the Liquidating Trustee shall be

                                   50
Case 19-11689-JTD     Doc 372-2        Filed 10/16/19   Page 58 of 83




authorized, empowered and directed to take all actions necessary to comply with
this Plan and exercise and fulfill the duties and obligations arising hereunder,
including, without limitation, to:

                        (i)     To exercise all power and authority that may be or
        could have been exercised, commence all proceedings that may be or
        could have been commenced and take all actions that may be or could
        have been taken by the Debtors with like effect as, if authorized, exercised
        and taken by unanimous action of the Debtors partners, members, officers,
        directors and shareholders; including, without limitation, amendment of
        the certificates of incorporation and by-laws of the Debtors, merger of any
        Debtor into another Debtor, the dissolution of any Debtor and the assertion
        or waiver of any Debtors’ attorney/client privilege;

                        (ii)   To open and maintain bank and other deposit
        accounts, escrows and other accounts, calculate and implement
        Distributions to Holders of Allowed Claims as provided for or
        contemplated by the Plan and take other actions consistent with the Plan
        and the implementation thereof, including the establishment,
        re-evaluation, adjustment and maintenance of appropriate Reserves in
        accordance with this Plan and the Liquidating Trust Agreement, in the
        name of the Debtors or the Liquidating Trustee, even in the event of the
        dissolution of the Debtors;

                       (iii) To make a good faith valuation of the Liquidating
        Trust Assets, as soon as possible after the Effective Date;

                       (iv)     Subject to the applicable provisions of the Plan, to
        collect and liquidate   all Residual Assets pursuant to the Plan, to make
        Distributions of Net     Proceeds generated by the sale or disposition of
        Residual Assets and     to administer the winding-up of the affairs of the
        Debtors;

                       (v)    To borrow funds and replenish the Reserves, subject
        to approval of the Liquidating Trust Oversight Board, and take all actions
        necessary to preserve and maximize the value of the Liquidating Trust
        Assets;

                       (vi)    To object to any Claims (Disputed or otherwise),
        and to defend, compromise and/or settle any Claims prior to or following
        objection without the necessity of approval of the Court;

                      (vii) To make decisions after consultation with and
        approval by the Liquidating Trust Oversight Board, without further Court
        approval, regarding the retention or engagement of professionals,
        employees and consultants by the Liquidating Trust and to pay, from the
        Liquidating Trust Operating Reserve, (i) the charges incurred by the

                                  51
Case 19-11689-JTD     Doc 372-2      Filed 10/16/19    Page 59 of 83




        Liquidating Trust on or after the Effective Date for services of
        professionals after approval of the Liquidating Trust Oversight Board,
        without application to the Court, and (ii) disbursements, expenses or
        related support services relating to the winding down of the Debtors and
        implementation of the Plan, without application to the Court;

                        (viii) To cause, on behalf of the Liquidating Trust, the
        Debtors, and their Estates all necessary tax returns and all other
        appropriate or necessary documents related to municipal, State, Federal or
        other tax law to be prepared or filed timely, in accordance with the Plan;

                      (ix)   To invest Cash in accordance with section 345 of
        the Bankruptcy Code or as otherwise permitted by a Final Order of the
        Court and as deemed appropriate by the Liquidating Trustee in accordance
        with the investment and deposit guidelines set forth in the Liquidating
        Trust Agreement;

                        (x)   To enter into any agreement or execute any
        document required by or consistent with the Plan and perform all of the
        obligations of the Debtors or the Liquidating Trustee hereunder;

                       (xi)   To abandon in any commercially reasonable
        manner, including abandonment or donation to a charitable organization
        approved by the Liquidating Trust Oversight Board, any assets that the
        Liquidating Trustee determines, at the conclusion of the Case, are of no
        benefit to creditors of the Debtors or too impractical to distribute,
        provided, however, that Court approval, upon notice and a hearing, shall
        be required for any abandonment or donation of assets with a value of ten
        thousand dollars ($10,000) or more;

                       (xii) Subject to approval of the Liquidating Trust
        Oversight Board, to investigate (including pursuant to Bankruptcy Rule
        2004), prosecute and/or settle any Litigation Assets not expressly released
        or waived under the Plan, participate in or initiate any proceeding before
        the Court or any other court of appropriate jurisdiction, participate as a
        party or otherwise in any administrative, arbitrative or other non-judicial
        proceeding, litigate or settle such Litigation Assets on behalf of the
        Liquidating Trust and pursue to settlement or judgment such actions;

                       (xiii) To approve, without Court approval, and subject to
        approval of the Liquidating Trust Oversight Board, the settlement of one
        or more Litigation Assets for which the amount claimed by the Liquidating
        Trust against a defendant is equal to or less than two million five hundred
        thousand dollars ($2,500,000) and to seek Court approval, upon notice and
        a hearing, of the settlement of any Litigation Asset for which the amount
        claimed by the Liquidating Trust is unliquidated or exceeds two million
        five hundred thousand dollars ($2,500,000), unless, upon notice and a

                                52
Case 19-11689-JTD     Doc 372-2       Filed 10/16/19    Page 60 of 83




        hearing, the Court enters a subsequent order that becomes a Final Order
        increasing such amount;

                        (xiv) To use Liquidating Trust Assets to purchase or
        create and carry all appropriate insurance policies, bonds or other means of
        assurance and protection of the Liquidating Trust Assets and pay all
        insurance premiums and other costs he or she deems necessary or
        advisable to insure the acts and omissions of the Liquidating Trustee, and
        if appropriate, the Liquidating Trust Oversight Board;

                       (xv)   To implement and/or enforce all provisions of this
        Plan;

                       (xvi) To maintain appropriate books and records
        (including financial books and records) to govern the liquidation and
        distribution of the Liquidating Trust Assets, provided, however, that any
        abandonment or destruction of books and records shall require Court
        approval, upon notice and a hearing;

                       (xvii) To pay fees incurred pursuant to 28 U.S.C. §
        1930(a)(6) and to file with the Court and serve on the United States
        Trustee quarterly post-confirmation financial reports for each of the
        Debtors until such time as such reports are no longer required, or the Court
        orders otherwise, a final decree is entered closing this Case or the Case is
        converted or dismissed;

                       (xviii) Subject to approval of the Liquidating Trust
        Oversight Board, to dissolve the Liquidating Trust if the Liquidating
        Trustee determines, in reliance on such professionals as it may retain, that
        the expense of administering the Liquidating Trust so as to make a final
        distribution to Trust Beneficiaries is likely to exceed the value of the
        remaining Liquidating Trust Assets;

                      (xix)   To seek one or more final decrees closing the
        Debtors’ Cases;

                       (xx) To do all other acts or things consistent with the
        provisions of this Plan that the Liquidating Trustee deems reasonably
        necessary or desirable with respect to implementing this Plan;

                       (xxi) To be the Estate representative and successor of the
        Debtors and the Creditors’ Committee for all purposes, and to be the
        successor of the Assigning Creditors with respect to the Creditor Causes of
        Action; and

                      (xxii) To continue, subject to directions from the
        Oversight Board, the Medicare Administrative Appeal.

                                 53
           Case 19-11689-JTD         Doc 372-2      Filed 10/16/19    Page 61 of 83




                           (e)     Oversight Board Authority. Matters requiring a vote of the
             Oversight Board shall be decided by a simple majority of its members (i.e., 2 out of
             3).

                            (f)    Limitation of Liability; Exculpation of Liquidating
             Trustee and Liquidating Trust Oversight Board. To the greatest extent permitted
             by law, the Liquidating Trust will provide for the exculpation and indemnity of the
             Liquidating Trustee and each member of the Liquidating Trust Oversight Board.

                  9.5    Fees and Expenses. Except as otherwise provided in this Plan,
compensation of the Liquidating Trustee and the actual costs and expenses of the Liquidating
Trustee and the Liquidating Trust (including, without limitation, the actual fees and expenses of
the Liquidating Trustee Professionals) shall be paid from the Liquidating Trust Operating
Reserve. The Liquidating Trustee shall pay the actual reasonable fees and expenses of the
Liquidating Trustee Professionals, as necessary to discharge the Liquidating Trustee’s duties
under this Plan and the Liquidating Trust Agreement. Payments to the Liquidating Trustee shall
not require notice to any party, or an order of the Court approving such payments; provided,
however, that prior to making any payments to the Liquidating Trustee or any Liquidating
Trustee professionals for fees and expenses incurred after the Effective Date, the Liquidating
Trustee shall obtain approval from the Liquidating Trust Oversight Board.

                  9.6    Liquidating Trustee as Estate Representative and Successor.
Pursuant to Bankruptcy Code section 1123(a)(5)(B), section 1123(b)(3), and section 1123(b)(6),
the Liquidating Trustee shall be the representative of the Debtors’ Estates and successor to the
Debtors for all purposes. The Liquidating Trustee shall have all rights and powers of a trustee
under the Bankruptcy Code. The Liquidating Trustee also shall be the successor to the Creditors’
Committee for all purposes. In addition, the Liquidating Trustee shall be the assignee and
successor to the Assigning Creditors with respect to the Creditor Causes of Action.

                  9.7     Investment Powers. The powers of the Liquidating Trustee to invest
any Cash that is held by the Liquidating Trust in any of the Reserves created by this Plan, other
than those powers reasonably necessary to maintain the value of the Liquidating Trust Assets and
to further the Liquidating Trust’s liquidating purposes, shall be limited to powers to invest in
demand and time deposits, such as short-term certificates of deposit, in federally insured banks,
or other government-backed liquid investments, such treasury bills. The Liquidating Trustee is
prohibited from continuing or engaging in the conduct of a trade or business, except to the extent
necessary to liquidate or otherwise dispose of the Liquidating Trust Assets include existing
membership interests and as reasonably necessary to and consistent with the liquidating purpose
of the Liquidating Trust.

                 9.8     Distributions. Except as otherwise provided in this Plan, the
Liquidating Trustee shall make Distributions of Cash or other property to the Liquidating Trust
Beneficiaries qualifying to receive Distributions from the Liquidating Trust in accordance with
the Liquidating Trust Agreement, which Distributions shall be made at least annually; provided,
however, that the Liquidating Trustee may postpone any Distribution if the Liquidating Trustee
determines, with the consent of the Liquidating Trust Oversight Board, that the amount of such
Distribution would be too small to justify the administrative costs associated with making it. The

                                               54
            Case 19-11689-JTD          Doc 372-2       Filed 10/16/19    Page 62 of 83




Liquidating Trustee shall make continuing efforts to dispose of the Liquidating Trust Assets,
make timely Distributions, and not unduly prolong the duration of the Liquidating Trust.

                  9.9     Vesting of Assets. On the Effective Date, all Liquidating Trust Assets,
including any minutes and general corporate records of the Debtors, any minutes and books and
records of the Creditors’ Committee, and any books and records relating to the foregoing not
otherwise treated by this Plan, (a) shall vest in the Liquidating Trust free and clear of all Liens,
Claims, encumbrances, and other interests; provided, however, that the Liquidating Trust Assets
shall be subject to the DIP Liens if the DIP Facility Claim is not paid in full on the Effective
Date; and (b) shall thereafter be administered, liquidated by sale, collection, recovery, or other
disposition and distributed by the Liquidating Trust in accordance with the terms of the
Liquidating Trust Agreement and this Plan.

                  9.10 Tax Treatment of Holders of Liquidating Trust Interests. The
Debtors and the Liquidating Trustee shall treat the Liquidating Trust Beneficiaries as grantors of
the Liquidating Trust and the Liquidating Trustee will file tax returns for the Liquidating Trust as
a “grantor trust” pursuant to section 1.671-4(a) of the U.S. Treasury Regulations. Items of
income, gain, loss, expense, and other tax items will be allocated to those Liquidating Trust
Beneficiaries that would be entitled to receive such items if they constituted cash distributions or
reductions therefrom, and such Liquidating Trust Beneficiaries shall be responsible for the
payment of taxes on a current basis that result from such allocations.

                For all U.S. federal income tax purposes, all parties generally will be required to
treat the transfer of Liquidating Trust Assets to the Liquidating Trust as (i) a transfer of the
Liquidating Trust Assets (other than the Creditor Causes of Action) to the beneficiaries of the
Liquidating Trust followed by (ii) a deemed transfer of the Liquidating Trust Assets (other than
the Creditor Causes of Action), and an actual a transfer of the Creditor Causes of Action, by such
beneficiaries to the Liquidating Trust, with the beneficiaries being treated as the grantors and
owners of the Liquidating Trust. Each Holder that is a beneficiary of the Liquidating Trust will
generally recognize gain (or loss) in its taxable year that includes the Effective Date in an amount
equal to the difference between the amount realized in respect of its Claim and its adjusted tax
basis in such Claim. The amount realized for this purpose should generally equal the fair market
value of the Liquidating Trust Assets deemed received for U.S. federal income tax purposes
under the Plan in respect of such Holder’s Claim. A Holder that is deemed to receive for U.S.
federal income tax purposes the Liquidating Trust Assets under the Plan in respect of its Claim
should generally have a tax basis in such Assets in an amount equal to the fair market value of
such Liquidating Trust Assets on the date of receipt. For the avoidance of doubt Holders of
Claims in Classes 2, 4 and 5 will only be deemed to have received Litigation Assets, not Residual
Assets.

                   9.11 Nature of Liquidating Trust Interests. The Liquidating Trust
Interests issued pursuant to the Plan shall be in the nature of equity interests, and not in the nature
of notes, bonds, debentures or evidence of indebtedness. As such, all of the Liquidating Trust
Interests shall be junior in right of payment to all liabilities and obligations of the Liquidating
Trust and payments with respect to Liquidating Trust Interests shall be contingent upon
recoveries of Net Proceeds from the liquidation of the Liquidating Trust Assets.


                                                  55
            Case 19-11689-JTD        Doc 372-2       Filed 10/16/19    Page 63 of 83




The Liquidating Trust Beneficiaries shall have beneficial interests in the Liquidating Trust Assets
as provided herein. The Liquidating Trust Beneficiaries’ proportionate interests in the
Liquidating Trust Assets as thus determined shall not be transferable, except upon the death of
the Liquidating Trust Beneficiary or by operation of law. The ownership of Liquidating Trust
Interest shall not entitle a holder of any Liquidating Trust Interest to any title in or to the
Liquidating Trust Assets (title to which shall be vested solely in the Liquidating Trustee) or to
any right to call for a partition or division of the Liquidating Trust Assets or to require an
accounting

                   9.12 Treatment of Reserves. The Liquidating Trustee may file a tax
election to treat any of the Reserves established for Disputed Claims (such as the Disputed
Unsecured Claims Reserve) as a Disputed Ownership Fund (“DOF”) within the meaning of
section 1.468B-9 of the U.S. Treasury Regulations rather than tax such Reserve as a part of the
grantor Liquidating Trust. If the election is made, the Liquidating Trust shall comply with all
U.S. federal and state tax reporting and tax compliance requirements of the DOF, including but
not limited to the filing of a separate U.S. federal income tax return for the DOF and the payment
of U.S. federal and/or state income tax due.

                   9.13 No Revesting of Assets. Liquidation Trust Assets shall not be vested in
the Debtors on or following the Effective Date, but shall be vested in the Liquidating Trust, and
continue to be subject to the jurisdiction of the Court following confirmation of this Plan until
such property is distributed to Holders of Allowed Claims or abandoned in accordance with the
provisions of this Plan, the Liquidating Trust Agreement and the Confirmation Order.

                  9.14 Creditors’ Committee. On the Effective Date, the Creditors’
Committee will be deemed dissolved and cease to exist. The dissolution of the Creditors’
Committee under this Section shall not prevent any Professional from filing a Fee Claim for
service provided to the Creditors’ Committee.

                   9.15 Release of Liens. Except as otherwise provided in this Plan, the
Confirmation Order, or in any document, instrument, or other agreement created in connection
with this Plan, on the Effective Date, all mortgages, deeds of trust, Liens, or other security
interests against the property of the Estates shall be released; provided, however, that if the DIP
Facility Claim is not paid in full, in cash, on the Effective Date, from and after the Effective
Date, the Liens securing the DIP Obligations and other obligations of the Debtors under the DIP
Facility shall continue to be fully perfected by Liens and security interests on all Liquidation
Trust Assets. The Liquidating Trustee shall have the authority to file lien releases in connection
with the foregoing.

                  9.16 Exemption from Certain Transfer Taxes. Pursuant to Bankruptcy
Code section 1146(a), any transfers from any of the Debtors to the Liquidating Trust or by the
Debtors to any other Entity pursuant to this Plan shall not be subject to any stamp tax or similar
tax, and the Confirmation Order shall direct the appropriate state or local governmental officials
or agents to forgo the collection of any such tax or governmental assessment and to accept for
filing and recordation any applicable instruments or documents without the payment of any such
tax or governmental assessment.


                                                56
            Case 19-11689-JTD         Doc 372-2       Filed 10/16/19     Page 64 of 83




                   9.17 Preservation of Litigation Assets. Unless a Litigation Asset against
any Entity is expressly waived, relinquished, released, compromised or settled in the Plan or any
Final Order (including the Confirmation Order, the DIP Order and the Sale Order), the Debtors
and their Estates, the DIP Agent, and the Creditors’ Committee, expressly reserve such Litigation
Assets to be vested in or in the case of Creditor Causes of Action, assigned to the Liquidating
Trust pursuant to the Plan, for possible prosecution by the Liquidating Trustee, and, therefore, no
preclusion doctrine, including the doctrines of res judicata, collateral estoppel, issue preclusion,
claim preclusion, waiver, estoppel (judicial, equitable or otherwise) or laches shall apply to such
Litigation Assets upon or after the entry of the Confirmation Order or Effective Date based on
the Plan or the Confirmation Order, except where such Litigation Assets have been released in
the Plan or any Final Order (including the Confirmation Order and the Sale Orders). In
accordance with section 1123(b) of the Bankruptcy Code, the Liquidating Trust may enforce all
rights to commence and pursue, as appropriate, any and all such Litigation Assets, whether
arising prior to or after the Petition Date, and the Liquidating Trust’s rights to commence,
prosecute, or settle any such Litigation Assets shall be preserved notwithstanding entry of the
Confirmation Order or the occurrence of the Effective Date.

                The failure of the Debtors to list a claim, right, cause of action, suit or proceeding
shall not constitute a waiver or release by the Debtors or their Estates of such claim, right of
action, suit or proceeding. No Entity may rely on the absence of a specific reference in the
Plan or the Disclosure Statement to any Litigation Asset against them as any indication
that the Liquidating Trustee will not pursue any and all available Litigation Asset against
them.

                In accordance with section 1123(b)(3) of the Bankruptcy Code, any Litigation
Assets that a Debtor may hold against any Entity shall vest in the Liquidating Trust and the
Liquidating Trustee on behalf of the Liquidating Trust. In addition, the Liquidation Trust
reserves the right to pursue or adopt any claims alleged in any lawsuit in which the Debtors are a
defendant or an interested party, against any Entity, including the plaintiffs or co-defendants in
such lawsuits.

              Notwithstanding the foregoing or anything else in this Plan or the Confirmation
Order, nothing herein or in the Confirmation Order shall affect the rights, claims, or defenses of
any Person concerning whether any Creditor Causes of Action are assignable by an Assigning
Creditor.

                   9.18 Setoffs. Except for Claims in Class 3 which are expressly allowed
hereunder, on or after the Effective Date, the Liquidating Trustee, may, pursuant to applicable
law (including Bankruptcy Code section 553), offset against any Claim, including an
Administrative Claim, before any Distribution is made on account of such Claim, any and all of
the claims, rights and Causes of Action of any nature that the Debtors or the Liquidating Trustee
may hold against the Holder of such Claim.

                 9.19 Withdrawal of Plan. The Debtors reserve the right, subject to the prior
written consent of the Required DIP Lenders and the Creditors’ Committee, to revoke and
withdraw or modify this Plan at any time prior to the Confirmation Date or, if the Debtors are for
any reason unable to consummate this Plan after the Confirmation Date, at any time up to the

                                                 57
            Case 19-11689-JTD         Doc 372-2       Filed 10/16/19     Page 65 of 83




Effective Date. If the Debtors revoke or withdraw this Plan, (a) nothing contained in this Plan
shall be deemed to constitute a waiver or release of any claims by or against the Debtors or to
prejudice in any manner the rights of the Debtors or any Entity in any further proceeding
involving the Debtors and (b) the result shall be the same as if the Confirmation Order were not
entered, this Plan was not filed and the Effective Date did not occur.

                  9.20    D&O Claims.

                            (a)     Nothing in this Plan shall prejudice (i) the rights of the
             Liquidating Trust or the Liquidating Trustee to seek subordination of any D&O
             Claim on or prior to the Claims Objection Deadline, either in connection with, or
             following, the final adjudication or other final resolution of the Litigation Asset
             against such D&O, whether such Litigation Asset is against such D&O in his or her
             capacity as such or is against such D&O in his or her individual capacity, or (ii) the
             right of such D&O to oppose such subordination.

                            (b)     Nothing in this Plan shall prejudice the rights of (i) the
             Liquidating Trust or the Liquidating Trustee, or any other party in interest, to object
             to the allowance of any D&O Claim, or (ii) any D&O to oppose such objection.

                            (c)     Nothing in this Plan shall preclude (i) any D&O from
             asserting setoff, recoupment, or any other defenses in any litigation, including
             concerning the Litigation Asset, against such D&O, whether such Litigation Asset is
             against such D&O in his or her capacity as such or is against such D&O in his or
             her individual capacity, or (ii) the Liquidating Trust or the Liquidating Trustee, or
             any other party in interest, from objecting to the exercise or effect of such right to
             setoff, recoupment, or other affirmative defenses on any and all grounds, including
             but not limited to, subordination of the D&O Claims of such D&O.

                    9.21 Insurance Preservation. Nothing in this Plan shall diminish or impair
the enforceability of any insurance policies and related agreements that may cover Claims and
Causes of Action against the Debtors, the D&O’s or any other Entity. Without limiting the
foregoing, and notwithstanding anything else in this Plan, (i) nothing in this Plan shall limit any
insured from obtaining coverage under any of the Debtors’ insurance policies and related
agreements, provided, however, that other orders of the Court, whether entered before or after the
Effective Date, may limit insureds from obtaining the proceeds of such coverage for reasons
other than this Plan and shall not be affected by this Plan; and (ii) nothing in this Plan (including,
without limitation, any provision that purports to be preemptory or supervening or grants an
injunction, discharge, or a release) shall in any way operate to impair, diminish, or waive, or have
the effect of impairing, diminishing or waiving, the legal or contractual rights, claims, defenses,
liabilities or obligations of any Entity, including, without limitation, the Debtors, the Creditors’
Committee, the Liquidating Trust, the Liquidating Trustee, the D&Os and any insurers, pursuant
to any insurance policies and related agreements, including, without limitation, the terms,
conditions, limitations, exclusions, and endorsements thereof, that may cover Claims or Causes
of Action against the Debtors, the Estates, the Liquidating Trust, the Liquidating Trustee, the
D&Os, any insurers or any other Entity.


                                                 58
           Case 19-11689-JTD         Doc 372-2       Filed 10/16/19    Page 66 of 83




                 9.22    Assignment of Creditor Causes of Action.

                            (a)     On the Effective Date, and without further order of the
             Bankruptcy Court, the Creditor Causes of Action owned by Assigning Creditors
             shall be assigned or otherwise transferred to the Liquidating Trust for the purpose of
             commencing, prosecuting, settling, releasing, and/or liquidating the Creditor Causes
             of Action for the benefit of Liquidating Trust Beneficiaries. All such Creditor
             Causes of Action of Assigning Creditors shall be treated as Litigation Claims.

                            (b)    Holders of Class 5 Claims that elect to become an Assigning
             Creditor will automatically become entitled to a twenty-five present (25%) increase
             of the allowed amount of such Claim. Such twenty-five percent (25%) increase will
             be added only upon Allowance of the Assigning Creditor’s Claim.

                            (c)     Notwithstanding anything to the contrary in the Plan, it shall
             be a condition to any effective transfer of a Creditor Cause of Action by a Holder of
             a General Unsecured Claim, and therefore a condition to benefiting from this
             Section 9.22, that such Holder execute an assignment agreement, the form of which
             will be included in the Ballot or Plan Supplement.

                                   ARTICLE X
                    EFFECT OF PLAN ON CLAIMS AND INTERESTS

                 10.1 Binding Effect. This Plan shall be binding upon and inure to the
benefit of the Debtors, all present and former Holders of Claims and Interests, and their
respective successors and assigns, including, but not limited to, the Liquidating Trust and the
Liquidating Trustee.

                   10.2 Compromise and Settlement. Notwithstanding anything contained in
this Plan to the contrary, the allowance, classification and treatment of all Allowed Claims and
their respective Distributions and treatments under this Plan take into account and conform to the
relative priority and rights of the Claims and the Interests in each Class with due regard to any
contractual, legal and equitable subordination rights relating thereto whether arising under
general principles of equitable subordination, sections 510(b) and (c) of the Bankruptcy Code or
otherwise. As of the Effective Date, any and all such rights described in the preceding sentence
are settled and compromised pursuant to this Plan. The Confirmation Order will constitute the
Court’s finding and determination that the settlements reflected in this Plan are (1) in the best
interests of the Debtors, their Estates and all Holders of Claims, (2) fair, equitable and
reasonable, (3) made in good faith and (4) approved by the Court pursuant to Bankruptcy Rule
9019. Notwithstanding anything contained in this Plan or the Confirmation Order, no Litigation
Asset is being settled, compromised, released, or otherwise affected by this Plan.

               Provided such compromise and settlement is effected in accordance with the
provisions of the Plan, the Liquidating Trust Agreement and pursuant to Bankruptcy Rule
9019(b), as applicable, without any further notice to or action, order or approval of the Court,
after the Effective Date the Liquidating Trustee may compromise and settle all Claims and
Causes of Action against other Entities.

                                                59
           Case 19-11689-JTD        Doc 372-2       Filed 10/16/19   Page 67 of 83




                  10.3 No Discharge of the Debtors. Pursuant to section 1141(d)(3) of the
Bankruptcy Code, Confirmation will not discharge Claims against the Debtors; provided,
however, that no Holder of any Claim or Interest may, on account of such Claim or Interest, seek
or receive any payment or other Distribution from, or seek recourse against, any of the Estates,
the Liquidating Trust, the Liquidating Trustee and/or their respective successors, assigns and/or
property, except as expressly provided in this Plan.

                 10.4    Injunction.

                            (a)     The Confirmation Order shall provide, among other
             things, that all Entities who have held, hold or may hold Claims against or
             Interests in the Debtors are, with respect to any such Claims or Interests,
             permanently enjoined from and after the Confirmation Date from taking any
             of the following actions (other than actions to enforce any rights or obligations
             under this Plan): (i) commencing, conducting or continuing in any manner,
             directly or indirectly, any suit, action or other proceeding of any kind
             (including any proceeding in a judicial, arbitral, administrative or other
             forum) against the Debtors, the Liquidating Trust, the Liquidating Trustee or
             any of their property; (ii) enforcing, levying, attaching (including any
             pre-judgment attachment), collecting or otherwise recovering by any manner
             or means, whether directly or indirectly, any judgment, award, decree or order
             against the Debtors, the Liquidating Trust, the Liquidating Trustee or any of
             their property; (iii) creating, perfecting or otherwise enforcing in any manner,
             directly or indirectly, any encumbrance of any kind against the Debtors, the
             Liquidating Trust, the Liquidating Trustee or any of their property; (iv)
             asserting any right of setoff, directly or indirectly, against any obligation due
             the Debtors, the Liquidating Trust, the Liquidating Trustee or any of their
             property, except as contemplated or allowed by this Plan; (v) acting or
             proceeding in any manner, in any place whatsoever, that does not conform to
             or comply with the provisions of this Plan; and (vi) prosecuting or otherwise
             asserting any right, claim or cause of action released pursuant to this Plan,
             including, without limitation, any right, claim or cause of action against an
             Exculpated Party that has been exculpated pursuant to Section 10.5 of this
             Plan; provided, however, that the injunction provided in this section shall
             neither bar any Entity from asserting any defense in an action commenced by
             or on behalf of any of the Debtors or the Liquidating Trust, nor prohibit any
             Entity from asserting any right expressly preserved or contemplated by this
             Plan. The injunction provided for in this section shall be limited in all respects
             to the breadth of the releases and exculpations granted in this Plan.

                           (b)     By accepting distributions pursuant to this Plan, each
             holder of an Allowed Claim will be deemed to have specifically consented to
             the Injunctions set forth in this Section.

                 10.5 Exculpation. Notwithstanding anything contained in this Plan to
the contrary, the Exculpated Parties, and any property of any of the foregoing Persons,
shall not have or incur any liability to any Entity for any postpetition act taken or omitted

                                               60
           Case 19-11689-JTD        Doc 372-2      Filed 10/16/19   Page 68 of 83




to be taken in connection with, related to or arising from the formulation, negotiation,
preparation, dissemination, implementation, administration of this Plan, the Plan Exhibits,
the Disclosure Statement, or any contract, instrument, or other agreement or document
created or entered into in connection with this Plan, or any other postpetition act taken or
omitted to be taken in connection with or in contemplation of the restructuring of the
Debtors, the Case, or the confirmation or consummation of this Plan, including but not
limited to (i) formulating, preparing, disseminating, implementing, confirming,
consummating or administrating this Plan (including soliciting acceptances or rejections
thereof if necessary); (ii) the Disclosure Statement, or any contract, instrument, release or
other agreement or document entered into or any action taken or not taken in connection
with this Plan; or (iii) any Distributions made pursuant to this Plan, except for acts
constituting willful misconduct, bad faith, or gross negligence, and in all respects such
parties shall be entitled to rely upon the advice of counsel with respect to their duties and
responsibilities under this Plan. Notwithstanding the foregoing, for the avoidance of doubt,
this Section of the Plan shall not (i) exculpate or release the Exculpated Parties from
anything other than as expressly identified in the first sentence of this Section, (ii) prevent
or limit the ability of the Debtors or the Liquidating Trustee to object to a Claim of an
Exculpated Party on any basis other than matters exculpated or released in this Section,
(iii) prevent or limit the ability of the Debtors or the Liquidating Trustee to object to, or
defend against, on any basis, (a) any Administrative Claim of an Exculpated Party for
substantial contribution, or (b) any Administrative Claim of an Exculpated Party arising
solely from the Exculpated Party’s capacity as a director, provided, however, that nothing
in this (iii)(b) shall prevent any Exculpated Party from recovering on a claim under the
Debtors’ post-petition director and officer insurance policy, or (iv) exculpate or release the
Liquidating Trustee, the Liquidating Trust Professionals, or the Liquidating Trust
Oversight Board and its members, with respect to any act taken or omitted to be taken
after the Effective Date that would result in liability under the terms of the Liquidating
Trust Agreement.

                 10.6 Releases by the Debtors. Except as otherwise expressly provided in
the Plan or the Confirmation Order, on the Effective Date, for good and valuable
consideration, to the fullest extent permissible under applicable law, each of the Debtors,
and the Liquidating Trustee, on their own behalf and as a representative of their respective
Estates, shall, and shall be deemed to, completely and forever release, waive, void,
extinguish and discharge unconditionally, each and all of the Released Parties of and from
any and all Claims, Causes of Action, obligations, suits, judgments, damages, debts, rights,
remedies and liabilities of any nature whatsoever, whether liquidated or unliquidated,
fixed or Contingent, matured or unmatured, known or unknown, foreseen or unforeseen,
then existing or thereafter arising, in law, equity or otherwise, that are or may be based in
whole or part on any act, omission, transaction, event or other circumstance taking place or
existing on or prior to the Effective Date (including prior to the Petition Date) in connection
with or related to any of the Debtors, their respective assets, property and Estates or the
Chapter 11 Cases, that may be asserted by or on behalf of any of the Debtors or their
respective Estates, against any of the Released Parties. The foregoing releases shall not
extend to acts constituting willful misconduct, bad faith, or gross negligence.


                                              61
            Case 19-11689-JTD        Doc 372-2       Filed 10/16/19    Page 69 of 83




                 10.7 Extinguishment of Intercompany Claims. Following the Effective
Date, any Claims that any of the Debtors may have against another Debtor shall be forever
waived, released and extinguished for all purposes and no Debtor shall have a Claim or
Administrative Claim Allowed against the Estate of any other Debtor

                  10.8 Extinguishment of Preferential Transfer Claims. On the Effective
Date, any Claim or Cause of Action that any Debtor may assert against a Person or Entity that is
not an Insider to avoid, recover and preserve a preferential transfer under Sections 547, 550 and
551 of the Bankruptcy Code, shall be forever waived, released and extinguished for all purposes.

                  10.9 Indemnification Obligations. Except as otherwise provided in a
previously entered Order of this Court, this Plan or any contract, instrument, release, or other
agreement or document entered into in connection with this Plan, including sections 9.21 and
11.1 of this Plan, any and all indemnification obligations that the Debtors have pursuant to a
contract, instrument, agreement, certificate of incorporation, by-law, comparable organizational
document or any other document, or applicable law, shall be rejected as of the Effective Date, to
the extent executory; provided, however, that (i) all rights, if any, of the D&Os, the Debtors, the
Estates, the Creditors’ Committee, the Liquidating Trust, and the Liquidating Trustee in and to
any of the Debtors’ insurance policies hereby are expressly reserved and are not limited in any
way by this Plan; and (ii) nothing in this Plan shall be deemed to modify any indemnification
obligations of the Debtors pursuant to an Order of this Court concerning the retention or
employment of a professional, including the Chief Restructuring Officer, Clifford A. Zucker.
Nothing in this Plan shall be deemed to release the Debtors’ insurers from, or limit the
obligations of any of the Debtors’ insurers concerning any claims that might be asserted by
insureds, additional insureds, or counter-parties to contracts or agreements providing for the
indemnification by and of the Debtors, to the extent of available coverage. To the extent that this
section 10.9 alters, affects, impairs, limits or otherwise modifies any insurance coverage of any
person, this section 10.9 shall be of no force and effect as to the insurance coverage of such
person.

                   10.10 Terms of Injunctions or Stays. Unless otherwise provided in this
Plan, all injunctions or stays provided for in the Case pursuant to Bankruptcy Code sections 105
or 362, or otherwise, and in existence on the Confirmation Date, shall remain in full force and
effect until the Cases are closed.

                               ARTICLE XI
                EXECUTORY CONTRACTS AND UNEXPIRED LEASES

                   11.1 Rejection of Executory Contracts and Unexpired Leases. Except as
otherwise provided in the Confirmation Order, this Plan, the Sale Order, any other Plan
Document or the Bar Date Order, the Confirmation Order shall constitute an order under
Bankruptcy Code section 365 rejecting all pre-petition Executory Contracts and unexpired leases
to which any Debtor is a party, to the extent such contracts or leases are Executory Contracts or
unexpired leases, on and subject to the occurrence of the Effective Date, unless such contract or
lease (a) is expressly assumed hereunder or previously shall have been assumed or assumed and
assigned by the Debtors, or (b) is the subject of a pending motion to assume or reject on the
Confirmation Date; provided, however, that all policies and agreements giving rise to insurance

                                                62
            Case 19-11689-JTD         Doc 372-2      Filed 10/16/19    Page 70 of 83




in favor of the Debtors or their Estates, the Debtors believe that the insurance agreements of the
Debtors are not Executory Contracts and therefore are not subject to assumption or rejection. To
the extent that an insurance policy or agreement is determined to be an Executory Contract
subject to assumption by the Debtors, such executory insurance policy or agreement, as the case
may be, is hereby assumed and assigned to, and shall vest with, the Liquidating Trust. For the
avoidance of doubt, all insurance policies and agreements of the Debtors and the D&Os, and all
obligations of any of the Debtors and the other counterparties thereto, shall be unaffected by the
Plan and shall remain enforceable according to their terms and applicable law.

              Notwithstanding the foregoing and anything contrary in this Plan, the
Confirmation Order shall not constitute an order under Bankruptcy Code section 365 rejecting
any agreement of the Debtors with CMS, including the Debtors’ Medicare Physician or Supplier
Agreement, which shall remain enforceable notwithstanding the entry of the Confirmation Order
and occurrence of the Effective Date.

                   11.2 Supplemental Bar Date for Rejection Damages. If the rejection of
any Executory Contract or unexpired lease under this Plan gives rise to a Claim by the
non-Debtor party or parties to such contract or lease, such Claim, to the extent that it is timely
filed and is an Allowed Claim, shall be classified in Class 5; provided, however, that the General
Unsecured Claim arising from such rejection shall be forever barred and shall not be enforceable
against the Debtors, the Liquidating Trust, their successors or properties, unless a proof of such
Claim is filed and served on the Liquidating Trustee within thirty (30) days after the date of
notice of the entry of the order of the Court rejecting the Executory Contract or unexpired lease
which may include, if applicable, the Confirmation Order.

                                         ARTICLE XII
                                       DISTRIBUTIONS

                   12.1 Distributions for Claims Allowed as of the Effective Date. Except as
otherwise provided herein, and only after the funding of the Reserves, or as ordered by the Court,
all Distributions to be made on account of Claims that are Allowed Claims as of the Effective
Date shall be made on a Distribution Date. Distributions on account of Claims that first become
Allowed Claims after the Effective Date shall be made pursuant to the terms and conditions of
this Plan. Notwithstanding any other provision of this Plan to the contrary, no Distribution shall
be made on account of any Claim or portion thereof that (i) has been satisfied after the Petition
Date pursuant to an order of the Court; (ii) is listed in the Schedules as contingent, unliquidated,
disputed or in a zero amount, and for which a Proof of Claim has not been timely filed; or (iii) is
evidenced by a Proof of Claim that has been amended by a subsequently filed Proof of Claim that
purports to amend the prior Proof of Claim.

                 12.2 No Distributions on Disputed Claims. No Distribution shall be made
by the Liquidating Trustee with respect to a Disputed Claim until the same, or some portion
thereof, becomes an Allowed Claim.

                  12.3 Distributions on Claims Allowed After the Effective Date. Payments
and Distributions from the Liquidating Trust to each respective Holder on account of a Disputed
Claim, to the extent that such Disputed Claim ultimately becomes an Allowed Claim, shall be

                                                63
            Case 19-11689-JTD        Doc 372-2       Filed 10/16/19    Page 71 of 83




made in accordance with provisions of this Plan that govern Distributions to such Holders of
Allowed Claims. Except as otherwise provided in this Plan, within ninety (90) days after such
Disputed Claim becomes an Allowed Claim, the Liquidating Trustee shall distribute to such
Holder any property from the applicable Reserve or the Liquidating Trust that would have been
distributed on the dates Distributions were previously made to Holders of Allowed Claims if
such Disputed Claim had been an Allowed Claim on such dates.

               All Distributions made under this Article on account of an Allowed Claim will be
made together with any dividends, payments, or other Distributions made on account of, as well
as any obligations arising from, the distributed property as if such Disputed Claim had been an
Allowed Claim on the dates Distributions were previously made to Holders of Allowed Claims
included in the applicable Class

                   12.4 Objections to and Estimation of Claims. Unless otherwise provided
in this Plan, from the Effective Date through the Claims Objection Deadline, the Liquidating
Trustee shall have sole and exclusive standing to object to Claims in order to have the Court
determine the amount and treatment of any Claim. Subject to the terms of the Liquidating Trust
Agreement, from and after the Effective Date, the Liquidating Trustee may settle or compromise
any Disputed Claim without approval of the Court. Except as otherwise provided in this Plan, if
a party files a Proof of Claim and (i) the Debtors, or the Liquidating Trustee, as applicable, file
an objection to that Claim or otherwise formally challenge the Claim or (ii) the Claim otherwise
is a Disputed Claim under this Plan, then such Claim shall be Disputed unless Allowed or
Disallowed by a Final Order or as otherwise set forth in this Plan. Except as otherwise provided
in this Plan, all Proofs of Claim filed after the Effective Date shall be Disallowed and forever
barred, estopped, and enjoined from assertion, and shall not be enforceable against the Debtors,
the Estates or the Liquidating Trust, without the need for any objection by the Liquidating
Trustee or any further notice to or action, order, or approval of the Court.

                Except as set forth in this Plan with respect to Administrative Claims, all
objections to Claims must be filed and served on the Holders of such Claims by the applicable
Claims Objection Deadline, as the same may be extended by the Court. If an objection has not
been filed to a Proof of Claim or the Schedules have not been amended with respect to a Claim
that (i) was Scheduled by the Debtors but (ii) was not Scheduled as contingent, unliquidated,
and/or disputed, by the applicable Claims Objection Deadline, as the same may be extended by
order of the Court, the Claim to which the Proof of Claim or Scheduled Claim relates will be
treated as an Allowed Claim if such Claim has not been allowed earlier. Notice of any motion
for an order extending the Claims Objection Deadline shall be required to be given only to those
Entities that have requested notice in the Case, or to such Entities as the Court shall order.

                Costs and expenses incurred by the Liquidating Trustee (including fees and
expenses of Liquidating Trustee Professionals) with respect to claims resolution for Claims in
Classes 3, 4 and 5 shall be recouped from Distributions otherwise payable to Holders of Series A,
Series B and Series C Liquidating Trust Interests. For example, costs associated with objections
to and litigation involving Claims in Class 5 will be deducted from Cash or other property
otherwise distributable to Holders of Series C Liquidating Trust Interests. The Liquidating
Trustee shall file a notice in the Chapter 11 Cases that Distributions are available to Holders of


                                                64
           Case 19-11689-JTD        Doc 372-2       Filed 10/16/19    Page 72 of 83




Series A, Series B, or Series C Liquidating Trust Interests, as applicable, if and when the
applicable Distributions are available (each, a “Notice of Availability of Funds”).

                12.5    Delivery of Distributions and Undeliverable or Unclaimed
                        Distributions.

                            (a)    Delivery of Distributions in General. Distributions to
            Holders of Allowed Claims shall be made (a) at the addresses set forth on the Proofs
            of Claim filed by such Holders, (b) at the addresses set forth in any written notices
            of address changes delivered to the Liquidating Trustee after the date of any related
            Proof of Claim, (c) at the addresses reflected in the Schedules if no Proof of Claim
            has been filed and the Liquidating Trustee has not received a written notice of a
            change of address, (d) at the addresses set forth in the other records of the Debtors
            or the Liquidating Trustee at the time of the Distribution, or (e) any change of
            address as reflected on the Bankruptcy Court docket.

            Distributions shall be made from the Liquidating Trust, as applicable, in accordance
            with the terms of this Plan and, if applicable, the Liquidating Trust Agreement.

            In making Distributions under this Plan, the Liquidating Trustee may rely upon the
            accuracy of the claims register maintained by the Claims Agent in the Case, as
            modified by any Final Order of the Court disallowing Claims in whole or in part.

                            (b)     Undeliverable and Unclaimed Distributions. If the
            Distribution to any Holder of an Allowed Claim is returned to the Liquidating
            Trustee as undeliverable or is otherwise an Unclaimed Distribution, no further
            Distributions shall be made to such Holder unless and until the Liquidating Trustee
            is notified in writing of such Holder’s then-current address, at which time all missed
            Distributions shall be made to such Holder without interest. If a Distribution is
            returned as undeliverable, the Liquidating Trustee shall use reasonable efforts to
            determine such Creditor’s then-current address. Unclaimed Distributions shall be
            returned to the Liquidating Trust until such Distributions are claimed.

                            (c)   Treatment of Unclaimed Distributions. Any Holder of an
            Allowed Claim that does not assert a Claim pursuant to this Plan for an Unclaimed
            Distribution within three (3) months after the final Distribution Date shall be
            deemed to have forfeited its Claim for such undeliverable or unclaimed Distribution
            and shall be forever barred and enjoined from asserting any such Claim for an
            Unclaimed Distribution against the Debtors and their Estates, the Liquidating
            Trustee, the Liquidating Trust, and their respective agents, attorneys,
            representatives, employees or independent contractors, and/or any of its and their
            property. In such cases, any Cash otherwise reserved for Unclaimed Distributions
            shall become the property of the Liquidating Trust free of any restrictions thereon
            and notwithstanding any federal or state escheat laws to the contrary and shall be
            distributed in accordance with the terms of this Plan and the Liquidating Trust
            Agreement. Nothing contained in this Plan or the Liquidating Trust Agreement
            shall require the Debtors or the Liquidating Trustee to attempt to locate any Holder

                                               65
            Case 19-11689-JTD         Doc 372-2      Filed 10/16/19    Page 73 of 83




             of an Allowed Claim; provided, however, that in his sole discretion, the Liquidating
             Trustee may periodically publish notice of Unclaimed Distributions.

                  12.6 Interest on Claims. Except as specifically provided for in this Plan or
the Confirmation Order, or required by applicable bankruptcy law, postpetition interest shall not
accrue or be paid on any Claims, and no Holder shall be entitled to interest accruing on or after
the Petition Date on any Claim. Except as specifically provided for in this Plan or the
Confirmation Order, or required by applicable bankruptcy law, interest shall not accrue or be
paid upon any Disputed Claim in respect of the period from the Petition Date to the date a final
Distribution is made thereon if and after such Disputed Claim becomes an Allowed Claim.

                    12.7 Withholding and Reporting Requirements. In connection with this
Plan and all Distributions under this Plan, the Liquidating Trustee shall, to the extent applicable,
comply with all tax withholding, payment, and reporting requirements imposed by any federal,
state, local, or foreign taxing authority, and all Distributions under this Plan shall be subject to
any such withholding, payment, and reporting requirements. The Liquidating Trustee shall be
authorized to take any and all actions that may be necessary or appropriate to comply with such
withholding, payment, and reporting requirements. All amounts properly withheld from
Distributions to a Holder as required by applicable law and paid over to the applicable taxing
authority for the account of such Holder shall be treated as part of the Distributions to such
Holder.

                All Entities holding Claims shall be required to provide any information necessary
to effect information reporting and withholding of such taxes. No Distribution shall be made to
or on behalf of such Entity pursuant to this Plan unless and until such Entity has furnished such
information. Any property to be distributed pursuant to this Plan shall be deemed: (i) pending
the receipt of such information in the manner established by the Liquidating Trustee, an
Undeliverable Distribution pursuant to section 12.512.512.5(b) of this Plan; or (ii) if such
information is not received by the deadline established by the Liquidating Trustee and approved
by the Court upon notice and a hearing, forfeited and treated in accordance with section 12.5(c)
of this Plan.

               Notwithstanding any other provision of this Plan, (a) each Holder of an Allowed
Claim that is to receive a Distribution pursuant to this Plan shall have sole and exclusive
responsibility for the satisfaction and payment of any tax obligations imposed by any
governmental unit, including income, withholding, and other tax obligations, on account of such
Distribution, and (b) no Distribution shall be made to or on behalf of such Holder pursuant to this
Plan unless and until such Holder has made arrangements satisfactory to the Liquidating Trustee
for the payment and satisfaction of such withholding tax obligations or such tax obligation that
would be imposed upon the Liquidating Trustee in connection with such Distribution. Any
property to be distributed pursuant to this Plan shall be deemed: (i) pending the implementation
of such arrangements, an Undeliverable Distribution pursuant to section 12.512.512.5(b) of this
Plan; or (ii) if such arrangements are not implemented by the deadline established by the
Liquidating Trustee and approved by the Court upon notice and a hearing, forfeited and treated in
accordance with section 12.5(c) of this Plan.

                  12.8   Miscellaneous Distribution Provisions.

                                                66
            Case 19-11689-JTD         Doc 372-2       Filed 10/16/19    Page 74 of 83




                            (a)     Method of Cash Distributions. Any Cash payment to be
             made by the Liquidating Trustee pursuant to this Plan will be in U.S. dollars and
             may be made, at the sole discretion of the Liquidating Trustee, by draft, check, wire
             transfer, or as otherwise required or provided in any relevant agreement or
             applicable law. In the case of foreign creditors, Cash payments may be made, at the
             option of the Liquidating Trustee, in such funds and by such means as are necessary
             or customary in a particular jurisdiction.

                            (b)    Distributions on Non-Business Days. Any payment or
             Distribution due on a day other than a Business Day shall be made, without interest,
             on the next Business Day.

                   12.9 De Minimis Distribution Provisions. No Distribution shall be required
to be made hereunder to any Holder of a Claim unless such Holder is to receive in such
Distribution at least $50.00, or unless such Distribution is the final Distribution to such Holder
pursuant to this Plan. Any such Distribution not made in accordance with the provisions of this
Article IX shall be retained by the Liquidating Trustee and invested as provided in this Plan.
Any Distribution not made in accordance with this Article IX to such Holder, shall be held in
trust for the relevant Holder until the earlier of (x) the date the next Distribution is scheduled to
be made to such Holder; provided, however, that such subsequent Distribution, taken together
with amounts retained hereby, equals at least $50.00, or (y) is the final Distribution to such
Holder.

                   12.10 Distribution Record Date. As of the close of business on the
Distribution Record Date, the various lists of Holders of Claims and Interests in each of the
Classes, as maintained by the Debtors, or their agents, shall be deemed closed and there shall be
no further changes in the record Holders of any of the Claims or Interests. Neither the
Liquidating Trustee nor the Debtors will have any obligation to recognize the transfer of or sale
of any participation in any Allowed Claim that occurs after the close of business on a
Distribution Record Date, and will be entitled for all purposes herein to recognize, deal with and
distribute only to those Holders of Allowed Claims who are record Holders of such Claims, or
participants therein, as of the close of business on the Distribution Record Date, as stated on the
official claims register.

                               ARTICLE XIII
                CONFIRMATION AND CONSUMMATION OF THE PLAN

                  13.1 Conditions to Confirmation. The following are conditions precedent
to the occurrence of the Confirmation Date.

                            (a)    A Final Order finding that the Disclosure Statement contains
             adequate information pursuant to Bankruptcy Code section 1125 shall have been
             entered by the Court;

                            (b)     A proposed Confirmation Order that is reasonably acceptable
             to the Debtors, the Required DIP Lenders, and the Creditors’ Committee;


                                                 67
            Case 19-11689-JTD         Doc 372-2       Filed 10/16/19    Page 75 of 83




                          (c)     All documents contained in the exhibits and the Plan
             Supplement are in form and substance reasonably satisfactory to the Debtors, the
             Required DIP Lenders, and the Creditors’ Committee; and

                            (d)    Approval of all provisions, terms, and conditions hereof shall
             be contained in the Confirmation Order.

                  13.2 Conditions to Effective Date. The following are conditions precedent
to the occurrence of the Effective Date, each of which must be satisfied or waived in writing:

                            (a)     The Confirmation Order shall have been entered and shall
             provide that the Debtors, the Liquidating Trust, and the Liquidating Trustee are
             authorized and directed to take all actions necessary or appropriate to enter into,
             implement, and consummate the contracts, instruments, releases, leases, indentures,
             and other agreements or documents created in connection with this Plan and
             effectuate, advance, or further the purposes thereof;

                              (b)    The Confirmation Order, the Plan, and all Plan Exhibits shall
             be, in form and substance, reasonably acceptable to the Debtors, the Required DIP
             Lenders, and the Creditors’ Committee, and shall have been executed and delivered
             by all parties signatory thereto;

                           (c)     All other actions, documents, and agreements necessary to
             implement this Plan shall have been effected or executed;

                            (d)     The Liquidating Trustee shall have sufficient Cash or other
             resources to fund the Reserves in accordance with the Plan;

                             (e)    The Confirmation Order shall have become a Final Order;
             and

                             (f)    The Debtors shall have filed a Notice of Effective Date.

                  13.3 Consequences of Non-Occurrence of Effective Date. If the Effective
Date does not timely occur, the Debtors reserve all rights to seek an order form the Court
directing that the Confirmation Order be vacated and that this Plan be null and void in all
respects. If the Court shall have entered an order vacating the Confirmation Order, the time
within which the Debtors may assume and assign or reject all Executory Contracts and unexpired
leases not previously assumed, assumed and assigned, or rejected, shall be extended for a period
of thirty (30) days after the date the Confirmation Order is vacated, without prejudice to further
extensions.

                                     ARTICLE XIV
                              ADMINISTRATIVE PROVISIONS

                   14.1 Retention of Jurisdiction. Notwithstanding confirmation of this Plan
or occurrence of the Effective Date, and except as otherwise provided by applicable law, the
Court shall retain such jurisdiction as is legally permissible, including for the following purposes:
                                                 68
Case 19-11689-JTD       Doc 372-2       Filed 10/16/19   Page 76 of 83




              (a)    To determine the allowability, classification, or priority of
Claims upon objection the Liquidating Trustee or any other party in interest entitled
to file an objection, and the validity, extent, priority and nonavoidability of
consensual and nonconsensual liens and other encumbrances;

               (b)      To issue injunctions or take such other actions or make such
other orders as may be necessary or appropriate to restrain interference with this
Plan or its execution or implementation by any Entity, to construe and to take any
other action to enforce and execute this Plan, the Confirmation Order, or any other
order of the Court, to issue such orders as may be necessary for the implementation,
execution, performance and consummation of this Plan and all matters referred to
herein, and to determine all matters that may be pending before the Court in the
Case on or before the Effective Date with respect to any Entity;

               (c)     To protect the property of the Estates, including Liquidation
Trust Assets, from claims against, or interference with, such property, including
actions to quiet or otherwise clear title to such property or to resolve any dispute
concerning Liens on property of the Estates or Liquidation Trust Assets;

               (d)    To determine any and all applications for allowance of Fee
Claims;

               (e)    To determine any Other Priority Claim, Administrative
Claims or any other request for payment of claims or expenses entitled to priority
under section 507(a) of the Bankruptcy Code;

              (f)     To resolve any disputes arising under or related to the
implementation, execution, consummation or interpretation of this Plan and the
making of Distributions hereunder;

               (g)      To determine any and all motions related to the rejection,
assumption or assignment of Executory Contracts or unexpired leases, or to
determine any motion to reject an Executory Contract or unexpired lease pursuant to
section 11.1 of this Plan;

                (h)    To determine all applications, motions, adversary
proceedings, contested matters, actions, and any other litigated matters instituted in
and prior to the closing of the Case, including any remands;

               (i)    To enter one or more Final Orders closing the Debtors’
Cases;

                (j)    To modify this Plan under section 1127 of the Bankruptcy
Code, to remedy any defect, cure any omission, or reconcile any inconsistency in
this Plan or the Confirmation Order so as to carry out its intent and purposes;

              (k)   To issue such orders in aid of consummation of this Plan and
the Confirmation Order notwithstanding any otherwise applicable non-bankruptcy
                                   69
Case 19-11689-JTD      Doc 372-2       Filed 10/16/19   Page 77 of 83




law, with respect to any Entity, to the full extent authorized by the Bankruptcy
Code;

              (l)     To enable the Liquidating Trustee to prosecute any and all
proceedings to set aside Liens and to recover any transfers, assets, properties or
damages to which the Estates may be entitled under applicable provisions of the
Bankruptcy Code or any other federal, state or local laws except as may be
expressly waived pursuant to this Plan;

               (m)    To determine any tax liability of the Debtors or the
Liquidating Trust pursuant to section 505 of the Bankruptcy Code, and to address
any request by the Liquidating Trustee or the Liquidating Trust for a prompt audit
pursuant to section 505(b) of the Bankruptcy Code;

              (n)    To enter and implement such orders as may be appropriate in
the event the Confirmation Order is for any reason stayed, revoked, modified or
vacated;

               (o)    To resolve any disputes concerning whether an Entity had
sufficient notice of the Case, [the Bar Date Order] or the otherwise applicable
Claims bar date, the hearing to consider approval of the Disclosure Statement or the
Confirmation Hearing;

              (p)     To resolve any dispute or matter arising under or in
connection with any order of the Court entered in the Case;

               (q)      To authorize sales of assets as necessary or desirable and
resolve objections, if any, to such sales;

                (r)    To hear and resolve Claims and Causes of the Action
constituting Litigation Assets;

               (s)     To resolve any disputes concerning any exculpation of a
non-debtor hereunder or the injunction against acts, employment of process or
actions against such non-debtor arising hereunder;

               (t)    To approve any Distributions, or objections thereto, under
this Plan;

               (u)    To approve any Claims settlement entered into or offset
exercised by the Liquidating Trustee; and

               (v)    To determine such other matters, and for such other purposes,
as may be provided in the Confirmation Order or as may be authorized under
provisions of the Bankruptcy Code.

     14.2    Amendments.


                                  70
            Case 19-11689-JTD         Doc 372-2       Filed 10/16/19    Page 78 of 83




                            (a)    Preconfirmation Amendment. The Debtors, subject to the
             written consent of the Required DIP Lenders and the Creditors’ Committee, may
             modify this Plan at any time prior to the entry of the Confirmation Order, provided
             that this Plan, as modified, and the disclosure statement pertaining thereto meet
             applicable Bankruptcy Code requirements.

                            (b)     Postconfirmation       Amendment          Not       Requiring
             Resolicitation. After the entry of the Confirmation Order, the Debtors, subject to
             the written consent of the Required DIP Lenders and the Creditors’ Committee, may
             modify this Plan to remedy any defect or omission or to reconcile any
             inconsistencies in this Plan or in the Confirmation Order, as may be necessary to
             carry out the purposes and effects of this Plan, provided that: (i) the Debtors, with
             the written consent of the Required DIP Lenders and the Creditors’ Committee,
             obtain approval of the Court for such modification, after notice and a hearing; and
             (ii) such modification shall not materially and adversely affect the interests, rights,
             treatment or Distributions of any Class of Allowed Claims or Interests under this
             Plan.

                            (c)    Postconfirmation and Pre-consummation Amendment
             Requiring Resolicitation. After the Confirmation Date and before substantial
             consummation of this Plan, the Debtors, subject to the written consent of the
             Required DIP Lenders and the Creditors’ Committee, may modify this Plan in a way
             that materially or adversely affects the interests, rights, treatment, or Distributions
             of a Class of Claims or Interests, provided that: (i) this Plan, as modified, meets
             applicable Bankruptcy Code requirements; (ii) the Debtors, with the written consent
             of the Required DIP Lenders and the Creditors’ Committee, obtain Court approval
             for such modification, after notice and a hearing; (iii) such modification is accepted
             by at least two-thirds in amount, and more than one-half in number, of Allowed
             Claims or Interests voting in each Class materially or adversely affected by such
             modification; and (iv) the Debtors comply with section 1125 of the Bankruptcy
             Code with respect to this Plan as modified.

                   14.3 Successors and Assigns. The rights, benefits and obligations of any
person or entity named or referred to in this Plan shall be binding on, and shall inure to the
benefit of, the heirs, executors, administrators, successors and/or assigns of such person or entity.

                 14.4 Governing Law. Except to the extent that the Bankruptcy Code,
Bankruptcy Rules or other federal laws apply, the rights and obligations arising under this Plan
shall be governed by and construed and enforced in accordance with the laws of the State of
Delaware, without giving effect to principles of conflicts of law.

                  14.5 Corporate Action. Any matters provided for under this Plan involving
the corporate structure of the Debtors or corporate action, as the case may be, to be taken by or
required of the Debtors shall be deemed to have occurred and be effective as of the Effective
Date and shall be authorized and approved in all respects, without any requirement of further
action by the Debtors or the Liquidating Trustee, as the case may be


                                                 71
           Case 19-11689-JTD         Doc 372-2      Filed 10/16/19    Page 79 of 83




                  14.6 Effectuating Documents and Further Transactions. The Debtors and
the Liquidating Trustee shall be authorized to execute, deliver, file, or record such documents,
contracts, instruments, releases, and other agreements and take such other actions as may be
necessary to effectuate and further evidence the terms and conditions of this Plan.

                  14.7 Confirmation Order and Plan Control. To the extent this Plan is
inconsistent with the Disclosure Statement or the Liquidating Trust Agreement, this Plan controls
the Disclosure Statement and the Liquidating Trust Agreement. To the extent the Confirmation
Order is inconsistent with this Plan, the Disclosure Statement or the Liquidating Trust
Agreement, the Confirmation Order (and any other orders of this Court) controls this Plan, the
Disclosure Statement and the Liquidating Trust Agreement; provided, however, that to the extent
a subsequent order of the Court authorizes the amendment of the Liquidating Trust Agreement
and becomes a Final Order, such Final Order and amended Liquidating Trust Agreement shall
control.

                 14.8     Rules of Construction.

                            (a)    Undefined Terms. Any term used herein that is not defined
             herein shall have the meaning ascribed to any such term used in the Bankruptcy
             Code and/or the Bankruptcy Rules, if used therein.

                            (b)    Miscellaneous Rules. This Combined Plan and Disclosure
             Statement is subject to the following miscellaneous rules: (i) the rules of
             construction set forth in section 102 of the Bankruptcy Code shall apply, unless
             superseded herein or in the Confirmation Order; (ii) any reference in this Plan to an
             existing document or Exhibit means such document or Exhibit as it may have been
             amended, restated, modified or supplemented as of the Effective Date; (iii) in
             computing any period of time prescribed or allowed by this Plan, the provisions of
             Bankruptcy Rule 9006(a) shall apply; and (iv) whenever this Plan provides that a
             payment or Distribution shall occur “on” any date, it shall mean “on, or as soon as
             reasonably practicable after”, such date.

                  14.9 Notices. All notices or requests in connection with this Plan shall be in
writing and will be deemed to have been given when received by mail and addressed to:

                        Liquidating Trustee:
                        [___]

                        Debtors:

                        MORRIS, NICHOLS, ARSHT & TUNNELL LLP
                        Derek C. Abbott
                        Curtis S. Miller
                        Daniel B. Butz
                        1201 N. Market Street, 16th Floor
                        P.O. Box 1347
                        Wilmington, DE 19899-1347

                                               72
           Case 19-11689-JTD       Doc 372-2      Filed 10/16/19   Page 80 of 83




                     Tel: (302) 658-9200
                     Email: dabbott@mnat.com
                             cmiller@mnat.com
                             dbutz@mnat.com

                     DIP Agent:

                     LANDIS RATH & COBB LLP
                     Matthew B. McGuire
                     919 Market Street, Suite 1800
                     Wilmington, Delaware 19801
                     Tel: (302) 467-4400
                     Email: mcguire@lrclaw.com

                     -and-

                     PROSKAUER ROSE LLP
                     Charles A. Dale
                     One International Place
                     Boston, MA 02110-2600
                     Tel: (617) 526-9600
                     Email: CDale@proskauer.com

                     Steve Y. Ma
                     2029 Century Park East, Suite 2400
                     Los Angeles, California 90067
                     Tel: (310) 557-2900
                     Email: sma@proskauer.com

                     Creditors’ Committee:

                     COOLEY LLP
                     Richard S. Kanowitz
                     Cullen D. Speckhart
                     Evan M. Lazerowitz
                     55 Hudson Yards
                     New York, NY 10001-2157
                     Telephone: (212) 479-6000
                     Facsimile: (212) 479-6275
                     Email: rkanowitz@cooley.com
                            cspeckhart@cooley.com
                            elazerowitz@cooley.com

                  14.10 No Admissions or Waiver. Notwithstanding anything herein to the
contrary, nothing contained in this Plan shall be deemed an admission or waiver by the Debtors


                                             73
            Case 19-11689-JTD        Doc 372-2       Filed 10/16/19    Page 81 of 83




with respect to any matter set forth herein, including liability on any Claim or the propriety of a
Claim’s classification.




                                                74
       Case 19-11689-JTD    Doc 372-2   Filed 10/16/19   Page 82 of 83




Document comparison by Workshare 9.5 on Wednesday, October 16, 2019
3:33:48 PM
Input:
Document file://C:\Users\local_dbutz\Temp\Workshare\wmtemp8208\131078
1 ID        25_19.docx
Description13107825_19
Document
            interwovenSite://WIL-DMS/WILM/13107825/21
2 ID
            #13107825v21<WILM> - THG - Form of Combined Plan and DS
Description
            (Final for Solicitation 10.16.19)
Rendering
            Standard
set

Legend:
Insertion
Deletion
Moved from
Moved to
Style change
Format change
Moved deletion
Inserted cell
Deleted cell
Moved cell
Split/Merged cell
Padding cell

Statistics:
                    Count
Insertions                               85
Deletions                               107
Moved from                                0
Moved to                                  0
Style change                              0
Format changed                            0
      Case 19-11689-JTD   Doc 372-2   Filed 10/16/19   Page 83 of 83




Total changes                         192
